The next item is the report by Mr Vittorio Agnoletto on behalf of the Committee on Foreign Affairs on the human rights and democracy clause in European Union agreements (2005/2057(INI)) (A6-0004/2006).
Mr President, ladies and gentlemen, the human rights and democracy clause has a long history within Parliament and is based on the assumption that civil and political rights and, in a broader sense, economic, social and cultural rights as well need to be at the heart of European Union policy.
The clause began in the early 1990s with the Lomé Agreement and in 1990 itself was also applied to Argentina. Every year, in its annual report, the European Parliament calls for this clause to be given greater weight and urges the Council to grant Parliament a more important role in overseeing its implementation. Parliament’s requests have so far not been met with a satisfactory response. The clause has now been included in over 50 agreements and applies to over 120 countries. In that respect, I must stress the importance of the Cotonou Agreement signed with the ACP countries in June 2000, which enhanced the role of this clause.
The first point that I should like to address concerns the European Parliament. It has to give its assent before an agreement comes into force, but it is not called upon to give its opinion on initiating consultation or partly suspending an agreement. That lessens its institutional and, more generally, its political role.
That is why I consider it important to emphasise that Parliament is no longer prepared to give its assent to new international agreements that do not contain a human rights and democracy clause. Parliament maintains that it has to play a part in defining the negotiating mandate for new agreements with third countries and, above all, in drafting their political and human rights objectives. In addition, Parliament asks to be involved in the decision-making process for initiating consultation or suspending an agreement, or indeed for suspending any appropriate negative measures that have already been imposed on a country. Lastly, Parliament asks to be associated with the Association Councils and their subcommittees on human rights and hopes that its interparliamentary delegations can play an enhanced role in that respect, by regularly including debates on the democracy clause on their meeting agendas.
Another point that I should like to address concerns the reciprocity between the European Union and third countries, which so far has not been fully exploited. I also believe that the clause should be applied in relation to the violation under discussion and not in relation to the country under discussion.
It is also necessary to extend the clause to all new agreements between the European Union and third countries, both industrialised and developing, including sectoral agreements and commercial, technical or financial aid, along the lines of what has been done for the ACP countries.
Human rights issues need to be systematically included on Association Council agendas. To that end, we consider that the heads of the Commission’s external delegations in third countries must play an enhanced role and we call for country-by-country multiannual strategy documents to be drawn up and to be debated on a regular basis.
A structured dialogue must be established between the Association Council and its subcommittee on human rights. We call for the general establishment of subcommittees on human rights, with a mandate to review compliance with and the application and implementation of the democracy clause, and to propose specific positive actions to improve democracy and human rights. It is important to underline that we call for these subcommittees to include and to consult representatives of parliaments and of organisations representing civil society.
Then there is a further extremely important aspect. This resolution recognises that the need for unanimity within the Council in order to initiate a consultation procedure has made it more difficult to apply the clause. We therefore call for the abolition of this unanimity requirement and, in that respect, for the revision of Article 300(2) of the EC Treaty, which limits the role of the European Parliament in such cases.
Lastly, while we believe that the clause should be applied to all countries and all agreements, we also think that, in the case of countries covered by the new neighbourhood policy, one might consider signing agreements that go beyond the democracy clause, based on the sharing of common institutions for promoting democratic principles and human rights, on the example of the Council of Europe and regional agreements.
. Mr President, I welcome this report on the human rights and democracy clause in European Union agreements prepared by the honourable Members of this House, and especially by Mr Agnoletto, and the resolution before Parliament today.
Human rights clauses have been inserted systematically into external agreements since 1995 and, ten years on, it is timely to take stock of what has been achieved. All EU institutions need to work together to this end, and I emphasise my commitment to an ongoing, but also very practical, dialogue with the Council and Parliament, for which this report provides a good basis.
I shall begin by underlining how much has already been achieved: it must be said that the glass is more than half full. After often difficult discussions and very difficult negotiations, the Commission has secured the inclusion of a human rights and democracy clause in, as you said, more than 50 agreements, covering over 120 countries. A notable example is, indeed, that of Articles 9 and 96 of the Cotonou Agreement. In the field of trade policy, the special incentive arrangement for sustainable development and good governance, known as ‘GSP+’, provides additional benefits for countries that implement, , certain international standards in human and social rights; so it is a positive incentive.
The impact of human rights clauses is already evident, and many of our human rights activities are supported by their mere existence. Human rights feature prominently in every political dialogue with our partners. Human rights subcommittees are being established with a growing number of partners, and, indeed, the European Union Neighbourhood Policy Action Plans contain highly detailed sections on human rights.
The Commission, as part of the troika, makes numerous démarches on human rights issues every year, and the European Initiative on Democracy and Human Rights funds human rights projects throughout the world. The Commission is also funding numerous technical assistance projects with an impact on human rights, ranging from, for instance, improving police training to modernising the judicial system in partner countries. The rule of law is one of the most important areas where I think we can really make a difference.
I would also like to mention how active both Member State embassies and Commission delegations are in this regard. EU Heads of Mission collectively draw up human rights fact sheets periodically, report on the implementation of the various EU human rights guidelines and make detailed analyses of developments in particular countries concerning human rights and democracy. More and more frequently, political reporting from the Commission delegations is covering human rights issues.
Assessing the effectiveness of the human rights clause to date needs to be done in a comprehensive manner. The human rights and democracy clause is, in itself, an important way of demonstrating the shared commitment of the European Union and its partners to upholding, and also to promoting, human rights. The human rights clause opens the door to developing a deeper and more intensive dialogue on human rights issues. Moreover, the existence of these clauses may, in some cases, even help deter potential human rights violations.
As far as sanctions are concerned, I would like to underline that the frequency of imposition clearly depends less on the wording of the human rights clause than on the political will of the Member States, as well as of the other states. I agree that, when sanctions are not implemented in response to serious breaches of human rights, the credibility of the EU’s human rights policy could be damaged.
For its part, the Commission would sometimes like to see a more robust use of these clauses but the solution is not, however, to include more clauses in the agreement. Instead, we need to build up awareness and the consensus throughout the European Union on the importance of human rights issues relative to other priorities. This report therefore makes a valuable contribution in this regard.
As regards Parliament’s involvement in negotiating or suspending an agreement, you will be well aware that these procedures are clearly established by the Treaty and reflect the interinstitutional structure of the European Union. Parliament already plays an invaluable role in focusing attention on human rights issues, through the extremely active work of the Subcommittee on Human Rights, through its annual report on human rights in the world and through the many resolutions and debates on particular human rights issues. Moreover, I very much welcome the suggestion that interparliamentary delegations should take up human rights issues much more systematically. I think that there, too, you have a great role to play.
I also favour revising the format of the current EU Annual Report on Human Rights in order to make it a fully interinstitutional report and to include an analysis of the application of human rights clauses.
In conclusion, let me reiterate that the success of human rights clauses should be measured by the progress made in engaging partners in a genuine dialogue and in consultations on human rights, and the resulting improvements in human rights.
Over the last ten years, human rights clauses have provided an indispensable foundation for developing a truly effective human rights dialogue with our partners because it is in this way that these countries slowly change their behaviour. That does not mean, of course, that there is no room for improvement: there is always room for improvement, and I look forward to this debate today and to an ongoing and active debate with Parliament. We are in a listening mood, but we would also like to contribute to improving human rights in the world.
. Mr President, Mrs Ferrero-Waldner, ladies and gentlemen, the inclusion of a human rights clause in our international agreements is one of the European Union’s distinguishing features. Its content has been evolving over time and in accordance with the nature of successive agreements: currently more than 50 with more than 120 countries, as the Commissioner has just pointed out. Unfortunately, this has not prevented us from occasionally having to suspend our agreements because of human rights violations.
With regard to the report that we are debating today, the Committee on Development wishes to stress the following points:
Firstly, we would state that human rights are universal and indivisible and that human rights, democracy and development are highly interdependent.
Secondly, we wish to stress that the fight against poverty is our priority and that we will not be successful without a global approach to processes of democratisation and development.
Thirdly, we would insist on a twin approach in terms of conditionality: positive discrimination for countries that achieve greater progress and negative discrimination in cases of serious and persistent violations.
Fourthly, we would stress the exemplary values of the Cotonou Agreement, given its extensive application to 77 countries and the effectiveness and flexibility of the suspensory clause laid down in Article 96, thereby making it the only agreement that has led to sanctions and that has functioned relatively well.
Fifthly, we would insist that transparency is one of our governing principles.
Sixthly, we support all measures aimed at achieving the Millennium Objectives and, in this regard, we welcome the G8’s decision to cancel the debt of the 18 poorest countries on this planet.
Seventhly, we would appeal for greater commitment from the countries with which we cooperate in the achievement of those Objectives.
Eighthly, we regret certain Commission decisions with which we do not agree, such as the lifting of sanctions on Sudan, given the serious events in Darfur.
. Mr President, my committee welcomes Mr Agnoletto’s report which, with very few reservations, we fully support. In fact, we adopted our opinion, which echoes what Mr Agnoletto was saying, by 20 votes to 1.
As the Commissioner said, 14 years on from the start of these human rights agreements being included, it is time for a fresh look. Since 1995 the human rights clause has been invoked on 12 occasions. We have invoked it against Niger, Guinea-Bissau, the Central African Republic, Togo, Haiti – from which I have just returned from an election-observation mission, Comoros, the Ivory Coast, Fiji, Liberia and Zimbabwe. The human rights clause has also prevented the conclusion of agreements with Australia and New Zealand and with Belarus, following the increasingly authoritarian rule of Mr Lukashenko.
We welcome the inclusion of the clause and would like it extended to sectoral trade agreements as well. We believe there should be specific benchmarks and possibly a more nuanced set of benchmarks for responding to human rights violations. We ask that the Commission establish a monitoring mechanism that links the implementation and temporary suspension of trade agreements and autonomous trade measures to beneficiary countries’ compliance with basic democratic standards and respect for human and minority rights, as set out in the European Parliament’s annual report on human rights in the world.
I take the Commissioner’s point that, if our involvement is included in terms of the adoption of the clause in trade and other agreements, it is not formally included in terms of the implementation of the clause. However, we ask the Commission, by its own initiative, to involve the European Parliament more systematically in the assessment of the implementation of the human rights clauses and similar requirements in the future.
– Mr President, Commissioner, ladies and gentlemen, I wish to start by congratulating the rapporteur, Mr Agnoletto, on the excellent work he has presented.
It is important, I think, that Mr Agnoletto refers in his report to the new role which needs to be given to the European Parliament, not only with respect to negotiating agreements with third countries, but also with respect to application and control. This would change significantly the institutional framework within which these agreements are concluded.
Mr Agnoletto is right to recommend the extension of the human rights clause to all sectors and to all countries and the precedent which he uses to support this opinion is interesting. Mr Agnoletto is right to call for better control and a better monitoring procedure to establish if the parties are adhering to what they have signed, because often, as you all know, signature is easy, but adherence is hard. Mr Agnoletto is right to mention the need for a mechanism on the application of agreements, among other things. He is right to insist that the human rights dimension should be highly visible in this mechanism. Finally, he is right in his final conclusion that the time has come, at long last, for us to look at a new clause with a content which reflects everything we are debating and everything that we commend on many occasions or that, on other occasions, we criticise through the European process.
The Group of the European People's Party (Christian Democrats) and European Democrats has, as you know, tabled an amendment which, as far as I understand, Mr Agnoletto accepts and, consequently, it supports his report.
. Mr President, respect for democratic principles and fundamental human rights, as stated in the Universal Declaration of Human Rights, inspires the internal and external policies of the parties and constitutes an essential element of the European Union’s international agreements.
The cumbersome and vague wording of the democratic clause to which I have just referred has many limitations and lacks the mechanisms required to ensure that it functions properly. The result is that the clause is often used as an alibi or rhetorical example, without having any real consequences.
The report we are debating today is intended to put an end to this situation, increasing the effectiveness of the clause from a legal point of view. To this end, we Socialists have made several proposals that have been taken up in this report, something about which we are very pleased. I would like to take this opportunity to congratulate Mr Agnoletto and thank him for his work and understanding.
We do not want to be under any illusions, though. This initiative report will once again come face to face with reality when we come to applying the clause.
The European Union must promote the introduction of the clause in line with the recommendations of this report, and that is what we are calling for today in this House. We shall continue to need great political will on the part of the Union so that respect for human rights genuinely provides added value in international agreements and in the promotion of dignity and so that the introduction of the clause is not a dead letter and so that it is not used in a hypocritical fashion and only applied when it suits our interests. For this, we need Europe to have a genuine commitment to human rights; an effective, credible and coherent commitment.
We can implement a warning system to identify human rights violations which allows us to act appropriately and react in time. Europe must maintain reciprocity in the application of the human rights clause, because we must be able to maintain a frank and open dialogue with the countries with which we have reached agreements, and we must also be able to listen to the criticisms of partner countries, in relation to how we Europeans treat their nationals, for example, and react accordingly.
Europe must maintain a credible position. Human rights cannot be used as a bargaining chip. We cannot stop defending them for the sake of other topical interests. Europe must act in an honest and clear fashion. We must call for an end to the death penalty in India, China, Japan and the United States. We must demand an end to torture wherever it takes place, whether in Guantánamo, in Iraq or in Syria.
In a world obsessed by short-term benefits and security, we cannot lower our guard when it comes to defending our universal rights.
. Mr President, in May 1995 the Council decided that, to promote fundamental rights and the EU’s democratic ideals, a clause insisting upon human rights observation should be included as an essential element of all bilateral agreements.
In the ten years since the clause was introduced it has stood up to rigorous examination by the European Court of Justice and has been introduced into more than 50 of the EU’s agreements. However, in those ten years the EU has been criticised for failing to put its human rights tools in the field of external relations into practice and it has become increasingly apparent that when dealing with key countries, strategic partnerships and double standards of still eclipse the fundamental human rights which this clause seeks to protect.
By way of illustration, I make reference to the fact that, despite what we demand on paper, the debate sparked by the election of the new Palestinian Authority clearly spelled out that implementation depends primarily on the political will of the EU to assign priority to human rights issues over economic and political interests. Before the democratically elected Authority had the chance to organise itself, the EU-Palestine Agreement was up for review on the basis of human rights in a way that has been dismissed by both the Council and the Commission as unhelpful because it would remove leverage. However, when probed about the EU-Israel Association Agreement, despite Israel’s catalogue of defiance of Security Council resolutions and blatant disregard of the International Court of Justice, as she continues to annex East Jerusalem and deny the Palestinian people the right to self-determination, what is the EU’s response?
I have been a harsh critic of the handling of the EU-Israel Association Agreement, scrutinising the precise application of the human rights clause on numerous occasions on the floor of this House. Yet I hear nothing other than euphemisms, such as that we must maintain our influence and continue our dialogue. If the Council and the Commission cannot spell out to this House how it uses the human rights clause coherently, effectively and transparently, then how can it expect this House to be prepared to give its assent to new international agreements?
The vague criterion and inadequate procedures contained in this instrument have not helped me to penetrate the logic behind some EU decisions, nor does it help the EU to defend itself against accusations of ambivalence and discrimination in the face of serious human rights violations. A revised text must provide a concrete, step-by-step implemented mechanism, from dialogue to warning signals, and a spectrum of tools from smart sanctions to suspension, to add influence and authority to our interventions with persistent violators. Moreover, the instrument should be based on the principle of reciprocity with regard to abuses that take place on EU soil as well as those abroad. If anything has become clear from the controversy over unlawful CIA operations in Europe, it is that when it comes to human rights, the EU has failed to keep its own house in order.
The significance of this latest twist in the war on terror cannot be exaggerated, effectively shattering EU complacency about its own human rights record, with enquiries launched by the Council of Europe and this House with warnings that the sanctioning mechanism of Article 7 may be used. It is time for the EU to engage in a thorough and comprehensive review and to connect and balance the external and internal dimensions of its policy on human rights.
Whilst the EU has struggled to consistently and systematically promote a coherent view of human rights, this Parliament has been praised by NGOs for the positive impact of the revival of the Subcommittee on Human Rights. Under the chairmanship of Mrs Flautre the subcommittee has gone from strength to strength and, coupled with the appointment of Mr Michael Matheson, we have made inroads into the implementation of human rights guidelines.
I finish by saying that as human rights feature more prominently in a range of foreign and security policy domains, and as cross-cutting issues demand more consistent participation, our knowledge and proficiency must be drawn on as joint decision-maker when it comes to initiating consultations and suspending agreements on the basis of human rights.
. Mr President, the clause we are debating today constitutes the basis for and legitimises the European Union's actions towards third countries with regard to respect for human rights. Mr Agnoletto's report puts forward some important proposals that, as you can see, have garnered extremely broad consensus here in Parliament. This clause does suffer from some deficiencies. First of all, there is a lack of uniformity: the wording of the clause may vary from one type of agreement to another. I, and the rapporteur, would advocate a better clause, in order to increase its political and legal impact. It must, for example, be clearly established that the parties to these agreements are required to comply with the international standards and obligations incumbent on them.
Secondly, in most cases, as has already been stressed, this clause suffers from a lack of concrete enforcement methods. In order to be consistent, the European Union must establish such methods. We cannot expect to retain our credibility in the eyes of our partners if, on the one hand, we claim to want respect for human rights to be an essential part of our policy but, on the other, we do not take the necessary measures if these countries systematically violate those rights. At the moment, the ACP agreements probably form the most advanced model, which should be our inspiration.
The mechanisms for enforcing the clause must also be graduated. We must not see them just as reprimands for human rights violations, but also as ways of helping to strengthen human rights in third countries. That is why the positive approach of the human rights clause is so important.
With regard to Parliament's role, in order to guarantee that our policy is consistent, credible and transparent, it is absolutely vital for us to be involved at all the stages of enforcing the clause. When Parliament's resolutions refer to the clause, or call for appropriate measures to be taken, the Council should take heed of these calls and assess whether they are appropriate.
The second vital point is the link between the clause and the structures for political dialogue. The link between this clause and the creation of 'human rights' subcommittees must be clear, and these committees should also be strengthened. I also find it regrettable in this connection that the European Union's requirements have been relaxed, particularly for certain of our neighbours. If we want to implement this clause effectively, we must create the forums needed for a frank and constructive exchange of views on human rights.
With regard to the reciprocity principle, this dialogue must also be reciprocal, particularly at a time when some of our Member States are having fingers pointed at them because of their anti-terrorism policy, for example, or because of inhumane prison conditions. We must be able to listen to any criticisms our partners may make.
Finally, it is important that human rights must not be a matter just for our ministers of foreign affairs, but for all government bodies. That is why I, like the rapporteur, am advocating that the clause be an 'essential element' in all agreements and, finally, that Parliament should no longer give its assent to new agreements that do not contain a human rights and democracy clause.
() Ladies and gentlemen, I should like to congratulate the rapporteur on an outstanding piece of work. In my view it is well-balanced and objective, and above all it gives us an excellent summary not only of what has been achieved in the area of human rights, but also of the important aspects that we must focus on in the future. I should like to mention the following key areas.
Firstly, I endorse the view that human rights should not be understood only as civil and political rights, but that it is absolutely necessary to focus on economic, social and cultural rights as well, and not only within the context of achieving the UN Millennium Development Goals. Secondly, we should draw on the positive experiences that have emerged so far from the Cotonou Agreement, and ensure that clauses on upholding human rights and democratic principles are included in all sectoral agreements or all agreements with developed states, in order to achieve a level playing field for all parties to the Agreement. Thirdly, it is necessary to place greater emphasis on implementing so-called positive measures to motivate states, and to use negative measures only where absolutely necessary, where other options have been exhausted. When weighing up such options it is clearly necessary to consider the impact of the measures on ordinary citizens.
In my view, one of the key factors from the standpoint of ensuring transparency is for the European Parliament and civil society to play a greater role in the implementation of clauses relating to human rights and democratic principles. The work of the Commission and Council has so far had little transparency, and has often been misleading, giving rise to concerns that political, strategic and commercial interests are over-ruling the consistent implementation of clearly defined standards. It is absolutely necessary, if we are to increase transparency and democratisation in decision-making processes, for the European Commission to inform Parliament and interested parties in the public sphere regularly, ideally on an annual basis, about the implementation of clauses dealing with the upholding of human rights and democratic principles, including studies of individual cases and of the approach taken by the Council over a given period, the success of given measures and suggested approaches for the future, in case a situation does not improve. An objective methodology and a clear procedure for implementing the aforementioned clause will of course be essential.
. Mr President, this clause was drafted ten years ago and applied in certain agreements. This report wants new criteria which must apply between EU Member States and third countries. Suspension of agreements with those countries would follow if the clause was contravened.
This report criticises the fact that the clause does not exist in three big areas, namely agriculture, fisheries and textiles. Of course democracy and human rights should be encouraged in all the states of the world which are unfortunate enough not to enjoy them already. All decent democratic states should use their relations with other countries – diplomatic and trading, cultural, etc. – to encourage the growth of democracy and human rights, something that my country, Britain, has done for many years.
However, this report says that the clause must apply in all countries equally. Has this been properly thought out? If so, it will apply to China and other developing economies in the Far East and other parts of the world. Many jobs depend on trading relations with China and the number will increase in the future. Are we really saying that we are going to turn the tide of history by telling China to turn into a democratic country with full human rights overnight, just on the basis of one report from the European Parliament? I think not.
Today the United Nations has called for Guantanámo Bay to be closed and there are many human rights questions hanging over what the Americans are doing in Guantanámo Bay. If this agreement is to apply equally to all countries, are we going to suspend relations with the US if we think that it is contravening human rights in Guantanámo Bay?
I was also struck by the arrogance of the Commissioner in demanding that other countries, such as China and Japan, abolish the death penalty if they want to have relations with the EU. I think that is an unbelievable intrusion into the democratic and sovereign right of other countries to have a penal system that suits them and their citizens rather than the European Union. The European Union itself is undermining democracy in all its Member States. I know at first hand how democracy in Britain has been undermined by our relationship with the European Union and our increasing political integration into a United States of Europe. So I think perhaps the European Union should put its own House in order first, as far as democracy is concerned. Perhaps it could make a start by paying attention to the results in the Dutch and French referendums on the Constitution.
I suggest that this report is not properly thought out. Yes, we want democracy and human rights in all the countries of the world. But let us try to do it by setting an example in friendship, rather than setting criteria and conditions that will not be met.
Mr President, if our successors attempt to assess the principal values and advantages of the European Union in a hundred years’ time, they will note that one of the main reasons why the Union came into being was to defend and promote human rights the world over. We should be flying the flag for human rights at all times and not lowering it in unfavourable circumstances, as unfortunately sometimes happens.
I am concerned about our notorious double standards. We are quite prepared to demand that human rights be respected and to condemn certain countries that fail to do so. However, when it comes to the largest countries or countries that are particularly important in economic terms for businesses in the Member States of the Union, we are just as prepared to remain silent on the subject of human rights or we speak about them in whispers. The curse of these double standards is a stain on the Union’s honour. It is a stain on our fine blue flag with its gold stars.
Human rights must also be understood in an economic context. That is why we support the granting of debt relief to developing countries, as Mr Martin mentioned. However, we are also in favour of monitoring the implementation of Union aid to ensure it is not used to prop up dictatorships in Africa and Asia.
I believe it is worth emphasising the need to include clauses on human rights and democracy in the sectoral agreements we enter into concerning agriculture, fisheries and textiles for example. In conclusion, we must always bear in mind that where human rights are concerned, it is never possible to say that everything that should be done has been done.
Mr President, I am pleased to have an opportunity to speak on this own-initiative report by Mr Agnoletto on the human rights and democracy clause in EU agreements. I believe this is an ambitious and serious initiative by the rapporteur. He has produced a report that the Subcommittee on Human Rights of the Committee on Foreign Affairs has described as one of the most important reports for some time.
Human rights clauses have been included in EU international or trade agreements for more than 50 years. As the Commissioner has said, they involve over 120 different countries. This report assesses the effectiveness of such human rights clauses as regards implementation and adherence and proposes new ways to strengthen the clause to make it more effective and better monitored.
Human rights clauses have had some success in the past. If the truth be told, however, in many cases human rights clauses in EU agreements with third countries have not been worth the paper they were written on. Therefore a trade and cooperation relationship develops as a result of an agreement, yet basic and clear breaches of human rights continue; human rights clauses are ignored or not taken seriously, but there are no consequences. This is a regrettable situation; not only is it a missed opportunity for the EU to use its considerable influence better in order to raise human rights standards, it also undermines the credibility of the EU in a key policy area.
This report goes into a lot of detail about what a new human rights clause could or should look like, how it could be monitored and enforced to make it more effective and what the consequences of breaching the clause might be in different cases. In essence, however, the report aims to do two things. Firstly, to ensure that a new and improved human rights and democracy clause, based on a respect for international law and accepted EU conventions, is included in all new international agreements entered into by the EU. Secondly, a mechanism must be put in place that better monitors adherence to the human rights clause, so that breaches of the clause have a range of real consequences for the overall agreement. This would ensure that human rights are given the kind of political priority the Commissioner has spoken of today.
Mr President, once again over the past year the EU has been accused of failing in its commitment to human rights by refusing to effectively use human rights clauses in trade and cooperation agreements. An important precedent was set in Uzbekistan following the Andijan massacre, but the fact that the reaction took four months is a sad commentary on the lack of seriousness given to the clauses in the past.
Despite huge human rights concerns and EU influence in the Middle East, human rights clauses have never been invoked in relations with Egypt, Israel or Tunisia, in the latter case despite strong EU statements last year on curbs on freedom of expression and the blocking of NGO funding.
With the ACP countries, I acknowledge that so-called Article 96 consultations have taken place with 15 countries over the last eight years, in 11 cases leading to appropriate measures. However, the EU maintains close relations with Angola, Ethiopia and Rwanda despite condemning abuses there and without any real pressure or action to follow up those condemnations. In Eritrea there has been little response to the démarche so far: forced military conscription, arbitrary detention, harassment of refugees and the use of torture continue.
How do we ensure the success of consultations on the human rights clauses? It needs commitment on the side of the third country. Too much today this seems dependent on how far there is dependence on EU funding. It needs coordination between donors, for example as took place after the coup in the Central African Republic in 2003. It needs identification of the violations and the steps that need to be taken to rectify them, as in the case of Guinea-Bissau, when free and fair elections were held within the timescale set; and it needs the maintenance of close political dialogue, something that can be blocked and – as was seen today – was sadly lacking in the case of Iran.
We agree with the Commissioner that political reasons too often block action by Member States. I do not think she is arrogant; I think she is noble when she upholds the EU’s unswerving commitment to ending the death penalty. I find it breathtaking that the UK Independence Party this morning said that we could turn a blind eye to human rights violations with China simply because we trade effectively with it. I congratulate the Commissioner and the rapporteur.
Mr President, I am genuinely pleased with the high degree of consensus in this House with regard to the idea that the development and consolidation of democracy and the Rule of Law, as well as respect for human rights and fundamental freedoms, are — though they should be more so — an overall objective of the common foreign and security policy and must be an integral part of the European Union’s foreign policy.
I say that they should be more so because, as has been said, there are many, too many, examples of these principles being toned down, or even over-ridden, in favour of certain particular economic, commercial or political interests. It is true that what is known as the human rights and democracy clause has been incorporated into more than 50 agreements and that this affects 120 countries, but it is also the case that the degree to which it is complied with or the degree to which we demand that it be complied with varies considerably.
After ten years of applying this system, therefore, we must take stock and take certain corrective measures, and I would therefore congratulate Mr Agnoletto on his work, on his report and on his conclusions, with which we agree, naturally.
Firstly, I would like to stress that we must remember that many agreements with developed countries and sectoral agreements, such as those relating to textile products, agriculture and fisheries, do not yet contain such a clause, and that is clearly a deficiency.
Secondly, although the clause applies both to the European Union and to the third country, full use has not yet been made of its reciprocal dimension and, as Mrs Valenciano Martínez-Orozco has said, I believe that the European Union must begin by offering an example.
Thirdly, one of the factors that have compromised its application is the generic nature of its wording, since it does not provide for precise methods for positive or negative intervention in cooperation between the European Union and third countries, leading to the Council’s demands and the national demands of the Member States taking precedence over more general human rights demands.
For all of these reasons, we support the drawing up of a new text for a model clause to improve the current wording of the so-called Article 2, with a view to guaranteeing a more coherent, effective and transparent approach to European human rights policy in the agreements with third countries.
Mr President, we are discussing the clauses on respect for human rights that the EU imposes on the countries with which it deals. So be it, but before we go looking for the speck in our neighbour's eye, should we not remove the plank from our own?
For example, in my country, France, as in the rest of the EU, the tyranny of political correctness is becoming completely intolerable. In theory, you can say what you like about mass immigration, but if you oppose it, you are condemned for incitement to racial hatred. If, as happened recently, you mention the islamisation of Alsace, even as an elected representative, you become the target of disgraceful condemnations that only reflect badly on those who made them. In theory, you can say what you like about contemporary history, but, in practice, you can only do that provided you comply with a Communist-inspired law, otherwise you risk being imprisoned. For having contested this law during a political press conference, I myself have lost, at least temporarily, my post at the University of Lyon. If you say you prefer natural families to homosexual partnerships, you risk being condemned once again, as a member of the French parliament from the majority party found out recently. A mayor does not have the right to give a fellow countryman preference over a foreigner when allocating social housing, nor can an individual give this sort of preference in any field. I could give you more examples.
Every group, every lobby, every minority and every deviancy has developed its own methods of pressurising, intimidating and persecuting the majority, with the active or passive complicity of the authorities. In these circumstances, ladies and gentlemen, before we impose on our partners a clause that you seem to interpret completely unilaterally, we would do well to start by putting our own house in order.
– Mr President, the democratic principle in the Union's foreign relations, which we are debating today in the wake of the report by Mr Agnoletto, whom I congratulate, raises a series of crucial questions. I shall confine myself, for reasons of time, to five of them.
First question: will the Union continue to confine itself to the more or less declaratory character of the human rights and democracy clause or will it try – and this is my proposal – to raise the democracy principle to an appropriate legal means, into a for the smooth functioning of agreements with third countries?
Second question: are the selective discounts of the democracy clause permissible? Is the differentiated intensity in the formulation of the principle in question permissible? The answer is obvious. The credibility of the invocation of democracy, the rule of law, human rights and fundamental freedoms must obey the rule of uniform standards.
Third question: do the elements of electoral competition and free elections alone suffice in order to characterise a system as democratic? Modern democratic life makes demands intertwined with the quality of democracy. It makes the demand of participatory civil rights, of horizontal political accountability. It makes the demand of honest governance, of institutional security and of social cohesion.
Fourth question: does the Union intend – do we the democratically legitimised Chamber intend – to adopt qualitative indicators for measuring and evaluating the democratic conduct of our private economic and commercial partners and, more importantly, of third European countries which are being called on, or will be called on, to satisfy the so-called Copenhagen criteria?
Fifth and last question: in European external relations, the democratic principle and the market economy are cited along side each other or in the same breath, but in practice the market economy claims priority. If nothing else, are we going to restore this balance?
– Mr President, I in turn should like to start by congratulating my honourable friend Mr Agnoletto on the important report which he has presented to us.
The incorporation of a human rights clause in the agreements of the European Union, since the beginning of the 1990s, has been a politically and institutionally cutting edge. However, in taking stock today, we must be honest and say that the results are not particularly positive. This is due mainly to the lack of political will on the part of the Member States, as the Commissioner so honestly and boldly said, to selective sensitivity to the application of the clause, to the prevalence of double standards and, finally, to the supremacy of national interests and expediencies over the common and decisive stand of the European Union.
Τhere are numerous examples and this situation is creating a serious problem of credibility of the European institutions among European citizens. On the one hand, the European Union can freeze relations and agreements – Mr Ford spoke and gave examples – and, on the other hand, it does nothing about infringements of human rights in Tunisia, Egypt, Israel or Turkey. Strategic interests take precedence in relations with Russia, China and the United States over respect for human rights and minority rights.
The provision of unanimity for the taking of measures and the suspension of an agreement will continue to cancel in practice any serious effort. The European Union will not be able to engage in a dynamic foreign policy with the unanimity procedure. This dimension needs to be retabled in the debate on the future of Europe. I agree with all the proposals made by my honourable friend, Mr Agnoletto. However, we must understand that the serious deficit in foreign policy and in human rights policy is due to and connected with the transnational character and unanimity provision, behind which hide national interests and various political expediencies and priorities. Otherwise, however strong the clauses are, they will, unfortunately, remain inactive.
Mr President, Commissioner Ferrero-Waldner, Commissioner Frattini, I too would like to extend warm thanks to the rapporteur for this report. It is evident from the responses to it that it enjoys very widespread approval. We have already heard from various quarters how much easier we find it to criticise small states such as Myanmar and impose sanctions on them to do the same with large ones, where economic interests come into play. This is where we have a problem, a dilemma, and it is one that we should address frankly instead of beating about the bush. The European Union has a credibility problem, a problem with double standards, and this is something we have to consider in the present situation with these caricatures and what is claimed to be a clash of civilisations. We very much agree with many of the points made in this report.
I would like to point out, though, that we will be addressing a similar issue – that of the Fundamental Rights Agency – in a forthcoming debate in this House. That Agency will deal with many of the issues with which we are concerning ourselves today. I would like to raise Members’ awareness of the fact that we will be able to use this Fundamental Rights Agency not only to improve the protection of human rights within the European Union’s Member States, but also as a sort of early warning system to inform us what is going on in the states around us and how things stand as regards human rights in them. This presents us with a unique opportunity to improve Europe’s policy on human rights. This House will be taking a decision on this very soon, and I ask you all to support this.
Mr President, I should like to make three observations with regard to the human rights clause.
First of all, it has to be noted that this clause is very rarely invoked: only 12 times since 1995. If we compare this with the number of non-democratic states with which the European Union concludes treaties, the clause must, in most cases, be regarded as redundant for all practical purposes.
My second remark concerns the Member States’ immigration and asylum policies, which the rapporteur wishes to bracket together with the human rights clause. That strikes me as not very realistic and in any case not very desirable, certainly when developing countries would be invited to criticise the reception of their own nationals who apply for asylum in Europe. We should, in fact, make a point of encouraging such states to take back those of their nationals who do not qualify for political asylum over here. Often, though, experience has shown that the exact opposite is true.
Finally, it is undesirable to involve non-governmental organisations in the assessment of the application of the human rights clause with regard to third countries. Such organisations have no democratic legitimacy whatsoever, and should not be given political responsibility of this kind. If anything, Europe should be able to give more account of what happens with taxpayers’ money.
Mr President, proper respect for the human rights clauses depends, above all, on the political will of the Member States. Sadly, their efforts to further their own interests often prevent the Union from taking effective action.
The task before us today is to ensure that human rights clauses are introduced in a way that will make it possible for us to exert effective pressure on third countries. It is no longer enough to simply make a statement of principles and requirements. They need to be implemented, and that calls for a great deal of courage and determination.
I have been saddened to note that the behaviour of the Union’s leaders tends to be governed by fear and opportunism. All too often economic and political interests outweigh the need for a swift response to notorious cases where individuals are humiliated and their freedom restricted. The principle of solidarity must not be treated as if it were a ballast to be jettisoned at any time. It needs to become a crucial instrument of the European Union’s policy.
The human rights clauses must therefore be equipped with appropriate means of persuasion and of exerting political pressure. That, in turn, requires a change in the approach to the Common Foreign and Security Policy. A permanent feature of this policy should be an ongoing struggle to defend the principles of freedom and democracy.
We urgently need European institutions modelled on American government-funded foundations and which are able to effectively support human rights defenders the world over. No such institutions exist at present, but the planned EU Fundamental Rights Agency should help to fill this gap. Indeed, the Human Rights Agency would be a more appropriate title for this body.
In its annual report, the human rights organisation Human Rights Watch concluded that during 2005 the European Union’s main interests had been in the fields of business, politics and energy.
Mere verbal criticism of totalitarian and dictatorial regimes is no longer enough. The European Union must demonstrate the will to implement fundamental rights the world over. Is there anyone in the European Union currently dealing with the restrictions on freedom of expression and the activities of non-governmental organisations in Russia? Is anyone prepared to sacrifice trade contracts with China in exchange for the release of Tibetan monks imprisoned for alleged subversive activities? Will we eventually be able to bring ourselves to stand up to the Cuban regime?
In conclusion, I should like to express my support for the protest action against the search engine. I do not intend to use it today. has set up a special version of its search engine for Chinese pages, controlled by the Chinese Government. This is a way of censoring material that runs counter to the official Chinese line.
Mr President, human rights and democracy are the foundations on which the European Union was built. The human rights policy of the European Community and indeed of the wider international community played an important part in the fall of the undemocratic regimes in Southern Europe in the 1970s and in Central and Eastern Europe after 1989. At present, human rights and democracy form the axis around which the European Union’s external and security policy is being constructed. The Union’s foreign policy is aimed at creating a global world order based on peace, democracy, human rights, the rule of law, sustainable development and stable growth.
The human rights and democracy clause should now be applied more widely and included in all agreements entered into by the European Union with third countries, regardless of whether they are industrialised or developing countries. The aforementioned clause should also feature in sectoral agreements, trade exchanges, and technical and financial aid. Pursuant to this clause, the relevant European Union institutions, including the European Parliament, should have the authority to effectively monitor respect for human rights and democratic principles by parties to agreements with the European Union. In this respect, it is important to bear in mind the relationship between respect for human rights, democracy and development. General principles encompassing the protection of human rights, the rule of law and respect for democratic values are a for the eradication of poverty.
A good way of dealing with this issue would be to include in such agreements a recommendation that the EU and the country party to the agreement should exchange reports on human rights on an annual basis. It would also be desirable to set up a mechanism for consultation with non-governmental organisations. Election monitoring missions play a vital part in protecting and supporting human rights and democracy beyond the Union’s borders, as does the aid the Union should provide to civil society in third countries.
Mr President, I agree with the rapporteur, Mr Agnoletto, that Parliament must not only give an opinion but must also have a role in human rights, democracy and respect for diversity in agreements with external countries.
Economic development, social peace and a growing economy are clearly related to democracy and human rights. Cooperation for development can only be assured in the context of democratic societies. If we analyse the efficacy of our cooperation for development, we will confirm that in those countries where democracy and respect for human rights are improved, everything works better. In cases of dictatorships, non-transparent regimes or corrupted governments, our work can be completely distorted.
I wish to point out that we must fully understand democracy and human rights. Democracy means respect for diversity; human rights are not complete without respect for diversity, plurality and cultural differences. We have seen how minorities in countries close to joining the European Union rely on us in order to achieve this respect for their rights. A chance for plurality and respect for cultural and national rights can come from the European institutions, irrespective of the fact that many European countries do not respect it. We have to enhance the role of our Parliament, because it is the house of our European representatives.
I would like to thank the rapporteur for his determination to lend more transparency and consistency to the expansion and consolidation of human rights. In the report it seems as if a magnifying glass is being held over the principle of clarity and transparency. Various interpretations of the concept of ‘human rights’ prevent the European Union from taking appropriate actions when there are gross violations. When the Council is debating the human rights situation in a state where there is cause for concern, usually one EU country or another insists on acting in its own national interest and vetoes the decision. The unanimity principle ought to be made more flexible.
When debating the possibility of sanctions, inevitably the political and economic power of the target country, along with its size and the likelihood of retaliation, is considered. Such a state of affairs should be avoided where possible and certain states, which blatantly violate human rights, should not feel more equal than others.
The sanctions instrument, directed against one regime or another or a government, which has behaved inappropriately, must be employed with extreme precision. The stick of sanctions should not hit people, who often live in particularly harsh conditions and do not have the opportunity to oppose the regime.
In a few months the EU will begin negotiations with a state, which still has difficulty applying policies of gender equality and women's rights; a state, which has yet to rid itself of the shackles of ethnic discrimination. Human rights will form an important part of these negotiations, so the procedure for defining this negotiation process should also be more transparent.
() Ladies and gentlemen, the development and strengthening of democracy and the rule of law, along with the upholding of human rights and freedoms, has become an integral part of the running of the European Union and of foreign policy. The human rights and democracy clause in EU agreements constitutes one of the instruments of this policy. The clause, as has already been stated, has so far been incorporated into more than 50 agreements and applies to more than 120 countries. Despite the frequent positive experiences, however, I feel it is necessary to consider how we might improve or perfect the clause.
In this context, the Agnoletto report provides many important and interesting suggestions. It points out, for example, that the concept of human and civil rights and freedoms also includes economic, social and cultural rights. It also emphasises that the EU, in its support for human rights, should focus on implementing policies in the area of gender equality and women’s rights and should oppose any form of discrimination on the grounds, for example, of sexual orientation, or of the rights of disabled people. I should like to lend my support to the idea that the European Parliament should play a greater role in the preparation process for implementing and assessing the democracy clause, and I should like to add that both civil society and the international network of non-governmental organisations involved in human rights should play a much greater role in this process.
– I am amazed at how, in this Parliament, we often detect small shortcomings in Europe, when everybody knows that this continent is actually a standard-bearer trying to export these fundamental and noble rights to other parts of the world. It should be pointed out that there has always been a discussion as to whether human rights can be administered internally by the State or government or whether they are universal. It is clear beyond doubt that human rights are universal rights and that no dictator or State is entitled to deny human beings the smallest aspect of their fundamental rights. The problem is that of how Europe is to make use of its resources to try to export these noble aims. In this area, we sometimes criticise Europe for not employing its rights and its power, including economic power, and, at the same time, we criticise the administration or the institutions for closing their eyes to certain shortcomings. There is a decision to be made. We have to decide whether it is by using persuasion or economic power that Europe can best export its aims. I would conclude by saying that we have to give our institutions all the resources to ensure that our values are made sufficiently coherent to be exported by the Community. Thank you.
– I support all of the recommendations made by Mr Agnoletto in this report. I especially welcome the inclusion of a reciprocity clause in all agreements with third countries. It is regrettable that the implementation of the human rights clause has until now been contingent on geo-political and geo-economic considerations which have nothing to do with the Union as a whole, but which often depend on the narrow strategies of some Member States and some Commission services.
The most glaring example of the lack of substantive implementation of this clause is Ethiopia, despite the fact that Parliament has repeatedly asked the Commission and the Council to open consultations, under the terms of Article 96, following the massacres and serious violations of human rights that took place in the wake of the elections.
I am appalled by the Council’s silence and inaction on this matter. Only the Commission and one Member State – the United Kingdom – have suspended direct aid to the budget of the Ethiopian Government, the minimum they could do in the circumstances. Given, however, that they did not clarify the terms and conditions, this had no impact whatsoever on the Ethiopian Government, and sent out a disastrous message not only to the Ethiopian people as a whole, but also to all Africans – the headquarters of the Organisation for African Unity is in the Ethiopian capital – as well as to the EU Member States and to all countries with which the EU maintains relations.
Mr President, there can be no doubt that promoting respect for human rights and democracy in third countries is one of the main aims of the European Union’s foreign policy. This aim will not be achieved, however, if international agreements continue to focus exclusively on economic and political issues. The inclusion of clauses on human rights and democracy in trade agreements and technical and financial aid would also be a vital step in the right direction.
The European Union will be able to act more quickly and effectively to defend human rights if it has the option of suspending economic cooperation in the event of serious infringements of fundamental rights in third countries. In parallel with this process, the European Parliament should become more involved in consultations concerning the content of agreements and clauses as well as their implementation and enforcement.
Once we have an effective system of monitoring fundamental freedoms in place, backed up by the option of imposing economic sanctions, we shall at last progress from words to deeds. To date, it has frequently been the case that fine words of European Parliament resolutions on the defence of human rights have simply remained on paper.
Mr President, I would like to congratulate the rapporteur on this ambitious work, and I thank him for it. The protection of democracy, human rights and the rule of law and good governance are fundamental elements of the European Union; they must also be an integral part of the EU’s external policy.
I would like to lay special emphasis on the promotion of equal opportunities and on the fight against discrimination based on sexual orientation. These questions are still serious problems in every country today. Women’s and children’s rights, and the rights of those with different sexual orientations, are being violated every day.
In order to improve implementation of these aims, the European Union must prepare new procedures and new criteria for applying human rights and democracy clauses. I agree that, in order to ensure a more coherent, effective and transparent approach to European human rights policy, a revision of the current text is indispensable.
I support the establishment of human rights subcommittees under EU third country agreements, to be responsible for reviewing compliance with the clause, monitoring its application and implementation, and proposing actions to address democracy and human rights problems.
. Mr President, this has been a very valuable discussion on the human rights clause and on human rights and democracy in general.
Let us not forget that human rights issues are already being raised systematically with partners in political dialogues. We have established dedicated human rights dialogue and consultations with certain countries, and human rights subcommittees have also been established. In other cases, human rights may be raised at association councils and at association committee meetings.
The purpose of the human rights clause is not simply to make it possible to impose sanctions, but also to create a basis for human rights dialogue and for the setting-up of institutions concerned with it, because we need to give such institutions a chance and encourage them to develop. Institution building is as important as the clause, and the existence of the human rights clause in the association agreement, or in partnership and cooperation agreements, creates the basis for this. Therefore there is no need to replicate this in sectoral agreements.
I also want to recall that our agreements have a wide range of policy goals. We want to contribute to stability and to the increase of welfare for all the populations concerned. It is not a lack of courage if we do not always have the same human rights clause or if we do not apply sanctions. We also have to contribute to the development of a population – look at the African, and some Asian, populations, as some of you mentioned. There is also freedom from want and freedom from fear, which are closely related to human rights and to the human security concept. That means we cannot throw the baby out with the bathwater. There are many other clauses to defend, such as the clause against terrorism, the clause against weapons of mass destruction and the clause for democracy. It is all interlinked and we cannot focus only on human rights; we have to see the whole picture, which includes poverty eradication. This is the difficult balance that we have to strike sometimes.
It is not easy to harmonise this clause, because we are negotiating with every partner and we have to find solutions in the end. Not every partner accepts exactly the same wording. However, it is not so much about wording but about application and the way we can encourage the partners to come up with their own solutions, because, as we have always made clear, we do not want to impose everything on the others: we want to encourage their societies to build and to change.
As I have already said, institution building is just as important, as are legal, judicial and police reform, because that is where human rights are applied.
Finally, I should like to say that, with all due respect, in many individual cases we have been able to get people out of prison and to talk about them. We speak about the death penalty with each and every partner, we speak against torture, and slowly these things come through. Maybe sometimes the issue is speed – not everything is being done at the same time. But let us be realistic: we cannot change the world in a day.
The debate is closed.
The vote will take place today at 11.30 a.m.
The next item is the report (A6-0406/2005) by Mr Mihael Brejc, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council laying down rules on local border traffic at the external land borders of the Member States and amending the Schengen Convention and the Common Consular Instructions [COM(2005)0056 C6-0049/2005 2005/0006(COD)].
. Mr President, first of all I would like to thank the rapporteur for the very good work done on this proposal. I am very pleased to note that once again the three institutions – the Council, the Commission and Parliament – have been able to work together very effectively and very quickly within the framework of the codecision procedure.
A very good precedent for interinstitutional cooperation was set last year by the agreement reached on the Schengen border code, to which this regulation represents the necessary complement. We can therefore say that with the adoption of this regulation the legislative component of our integrated border management strategy is fully completed; and, if I may say so, I very much hope that we will continue to work together effectively in the future, for instance on the decision-making process and on other very sensitive issues such as the legal basis for the VIS and SIS.
The adoption of this proposal will be a very important and balanced step forward, as it will provide the necessary flexibility at our external borders to facilitate crossings by bone fide people residing in a border area without, however, creating any security loopholes. This is particularly important for the new Member States, especially in view of their forthcoming integration into the Schengen area, where they will become responsible for the control of the Schengen external borders and will thus carry out checks on behalf of all Schengen states.
In this context I wish to recall that the adoption of Community rules on local border traffic is included in the much broader European neighbourhood strategy. It is thus one of the measures aimed at strengthening cross-border cooperation with the EU neighbours and people-to-people contact.
Finally I conclude by stressing again that the text that is under examination today is a very balanced and important proposal.
. The purpose of this regulation is to lay down common rules on the criteria and conditions for establishing a local border traffic regime on the external land borders of the Member States. Given that the original material – the Commission’s proposal – placed serious demands on the people who live along the European Union’s external borders, in this report I have highlighted the following:
We need to make crossing the border easier for local residents who have good reasons for making frequent crossings of a Member State’s external border, and we need to prevent illegal migration and the potential security threat posed by criminal activities. The proposed regulation seeks to regulate the issue of local border traffic, which involves frequent, sometimes daily, crossing of the border for the reasons of attending school, work, or family ties, and we therefore need to take into account that these daily migrants return each day to their homes.
Owing in part to historical, geographical and social circumstances, the external borders differ, and life along the border should not be allowed to deteriorate. We need to consider the actual circumstances on the external borders and enable Member States to the greatest possible extent to maintain the good practices that they have established to date through bilateral agreements.
The essence of the amendments which I propose and which are in the text:
Instead of the special ‘L visa’, local border residents will be issued a so-called , which will incorporate all the security standards, and most importantly, will not be stamped upon every crossing of the border. A differentiation between the various external land borders will not be necessary, since in the coming years Member States will sooner or later enter into the Schengen area.
The local border area – this definition has triggered considerable debate. We have agreed that it should not exceed 30 km, and possibly 50 km in exceptional cases. Indeed by increasing the border area, we could find that it would no longer be possible to meet security standards. In no way, however, is it possible to equate local border areas with ethnic boundaries. A local border resident is a citizen of a third country who has resided for at least one year in the border area, while in the debate we have harmonised the proposal containing a whole range of exceptions involving marriage, inheritance and so forth.
In bilateral agreements Member States lay down the longest permitted period of residence, which may not exceed three months in total. In other words, this is a decision whereby an individual from a third country may reside in that border zone for three months in total. Where special circumstances are involved, certain privileges need to be permitted with regard to crossing the border outside established border crossings. There are, for instance, farmers that have half of the property they own in their own country and half in another country, and of course they cannot take their implements with them every time they cross the border.
The adoption of this regulation will show that the European Union is not closing its borders, and is not setting up inhuman conditions along its external borders. The European Union wishes to ensure adherence to the relevant security standards, but in no way to make life harder along the border. The coexistence of people on both sides of the border and their cooperation are important elements of stability and security along the external borders. For this reason another extremely important achievement of this regulation is that through bilateral agreements with neighbouring countries, in other words third countries, Member States will create the conditions for the development of border areas, which are for the most part less well developed.
This regulation provides a basis for the strengthening of economic, cultural and other ties on both sides of the border, so it is important for the border countries as well as for the European Union as a whole. May I also point out that we had several rounds of harmonisation with the Commission and the Council. Although this took some time, the negotiations were successful, such that the Committee on Civil Liberties, Justice and Home Affairs unanimously adopted this regulation in its debate and in voting.
Permit me, Mr President, to close by thanking all those that cooperated in this process, in other words the Commission, the Council, and particularly Mr Cashman and Mr Lax, who made especially active contributions to this report.
. – Mr President, ladies and gentlemen, by opening up the borders between the European Communities’ Member States and by establishing the four freedoms of the European Union, we, in Europe, have brought into being one of the freest societies in the world, but freedom without security is nothing, and that is why especial significance attaches to the security of the external borders that are thus created to the East, to the Balkans, and across the Mediterranean, the latter with its own uniquely serious problems. These borders must be as secure as possible, and that will require the use of the most modern technologies. At the same time, they must also be as flexible as possible, in order not to impose needless restrictions on businesses in the border regions and on the people who live there.
For that to happen, two things are required. One is integrated administration of the border, an administration shared by the customs authorities and the border police, something that cannot, unfortunately, always be guaranteed, but this integrated administration must also be shared with the neighbouring countries. The fact is that a border is truly secure and flexible only when those on both sides of it work as closely as possible together, and it is certainly one of the tasks of our new neighbourhood policy to get this aspect of bilateral security addressed by both sides jointly.
The other thing we need to do is to create a ‘frontier worker’s card’ – ‘local border traffic permit’ is a splendid term, but a very long and bureaucratic-sounding one – for those people who live on the border and have to cross it frequently. Only if we do both these things will we prevent the people living in the new border regions sustaining any unnecessary disadvantages.
. Mr President, Mr Vice-President, ladies and gentlemen, what is termed local border traffic is a single stone in the big mosaic picture of the protection of the external borders. On the one hand, we are securing the external borders against illegal crossings and the phenomena often occurring at them, such as the smuggling of drugs, the trafficking of human beings, prostitution and other forms of organised crime. We can also, on the other hand, make daily life easier for those who live on opposite sides of the external borders, but do so nonetheless as good neighbours.
It is only reasonable to secure our borders against the entry of unwelcome persons in so far as possible, but it is equally reasonable to want to make it easier for the people at the borders to live together, for – as many Members have already said – we do not want Europe to be a fortress, but rather a community that coexists amicably with its neighbours. It is for that reason that I believe the rapporteur is right to suggest that the Commission proposal be amended so as not to introduce new arrangements for existing borders within Europe. We are, after all, working on the assumption that the Member States will by then have transposed the Schengen , that SIS II will be successfully up and running, and so Europe will no longer need additional internal rules of this kind.
This report by Mr Brejc is a good example of successful cooperation between Members of this House across party boundaries, and a model to follow as regards successful cooperation with the Council under our codecision arrangements. All of us, together, have managed to put together well thought-out and practical solutions for the day-to-day coexistence of our fellow citizens and their neighbours, and for that I would like most warmly to thank the rapporteur and his shadow opposite numbers as well.
. Mr President, I would like to thank Vice-President Frattini for his comments. As the rapporteur on the Schengen border code, I believe that we did set the precedent for close and effective cooperation.
We all know the substance of this report. It is about making people’s lives easier and improving the daily lives of our citizens. Arguably, that is what we should focus on more and more. It reinforces the Schengen border code. We know that, once we have secure external borders, freedom of movement within the EU will be much simpler and more easily controlled. Equally, we must remember that we need to be sensible. Like Mr Brejc, Mr Lax, and others, I myself have adopted that approach.
If what comes from the Commission is sensible, we only need to amend it to improve, simplify or clarify. That must be our approach. We will then bring forward effective and well-understood regulation that is easy to implement at our borders.
As the shadow rapporteur on the Visa Information System, that is also the approach I want to take. I know the rapporteur for the Schengen Information System is here today and I believe that, by cooperating in order to secure our borders and make sure that the information we have is used effectively, we will enhance the single biggest benefit of being a member of the EU, which is freedom of movement. Congratulations to all concerned.
Mr President, I too wish to thank the rapporteur for his very constructive work. The regulation on local border traffic that we now have before us has proved to be very important to the EU’s external border regions, especially in the east. Traditionally, such border districts are often viewed as peripheral and as being marked by slow development. Believing that to be the case can easily bring that very situation about. It is therefore a question of giving clear signals to the border area populations to the effect that they must be allowed to have contacts in all directions and that their horizons are not to be bounded by their countries’ borders.
Being able to move smoothly across borders is the basis for contacts, friendship, trade and creative innovation. There are no doubt many people living on, for example, the Russian-Estonian border or the Slovenian-Croatian border who will be grateful for the very flexible solution now being proposed.
When it comes to promoting contacts between people, consistency is required. It is not consistent to begin, as now, by taking positive steps regarding local border traffic and similarly positive steps in the form of the bilateral visa agreement with Russia reached in October of last year, and then almost to double the visa charge from EUR 35 to EUR 65, something that the Council of Ministers is in actual fact in a quandary about taking a decision on next week in response to a proposal by France. If that decision is taken, it will not of course be long before the Russian side too increases the charge to approximately the same amount. It goes without saying that this would deal a heavy blow to tourism on the borders. For example, anyone in Eastern Finland wanting to cross by boat to the Russian side of the Saima Canal would be forced to pay more in visa charges than for the crossing itself. Doubling the charge would be wholly contrary to our objective where visa policy is concerned. There is no more effective way of putting a stop to natural contacts between people than by implementing such a shock increase in the cost of a visa. The fact is that the trend should be in the opposite direction.
I therefore call on all my fellow Members to put this period to good use and, at the eleventh hour, to contact their governments in order to forestall this decision. The right hand needs to know what the left hand is doing. We must live up to our values. As Mrs Klamt too emphasised recently, we must not give sustenance to the idea that the EU is constructing walls around itself.
. – () Mr President, ladies and gentlemen, I agree with the previous speaker that if we adopt this text we will have to do all we can to prevent governments from torpedoing it. In 1957, when the six Member States of the European Community accepted the Treaties of Rome, it seemed that the achievement of the so-called four freedoms, which is to say the free movement of goods, capital, services and persons, was only a distant prospect. After the introduction of the so-called Schengen system, the removal of customs barriers between the Member States of the EU and the implementation of a series of measures to regulate relations between states in the area in question, the realisation of this goal came a lot closer. The issue today is not whether it will be possible in the near future to secure the free movement of persons between the Member States of the EU, but rather to determine a realistic and rapid timetable for the implementation of this freedom.
In the interim, it would be appropriate to come to an arrangement at least over what is referred to as local border traffic. Such an arrangement would in the meantime improve the outlook for bilateral relations between states that are not in the Schengen system but which do belong to the EU or to the European Economic Area. The authors of the measures under discussion are aware that the EU covers only one half of Europe’s geographical area. It is in our own interests to ensure that we are as open as possible towards our neighbours. These measures create the possibility for setting up local border traffic with non-Member States. Let us not forget that, from 1 January 2007, this will entail land borders with Russia, Belarus, Ukraine, Moldavia, Macedonia, Serbia, Albania, Croatia and Turkey, and that such measures will be taken as a positive signal by neighbouring states. They will open the door to mutual cooperation in the border regions, provided of course that we reject the measures to which Mr Lax alluded. The introduction of special kinds of visa and other conditions contained in the measures will make it possible, on the basis of assessments, to make use of this special regime to strengthen cooperation with all of our neighbouring states. This would also be very valuable for the future development of relations especially with larger partners such as Russia, Turkey and Ukraine. In my view, there are a number of proposed amendments aimed at improving the chances of these measures working, with only a minority seeking to amend the rules to make them less workable. I should therefore like to ask you, ladies and gentlemen, to draw a careful distinction between these two categories when voting on the proposed amendments. Do not forget that the Directive represents a model of neighbourly relations and thereby gives a signal of whether or not the EU wants to be an open society or to erect barriers against neighbouring states along its borders.
Mr President, there are many people living on our borders for whom the eastward enlargement changed little, since the people in many border regions had stolen a march on the politicians and local border traffic had long been part of daily life. That makes it all the more important that we, while agreeing on common rules for local border traffic, should, as is provided for, allow the Member States to conclude bilateral agreements relating to their implementation.
The loss of the internal borders does, of course, make it all the more important that the external border of the Schengen zone be monitored. Exchange of information across borders, with joint coordination and controls, have made it possible to reduce criminal activity in some frontier regions.
While we must of course make matters simpler and easier for cross-border residents, the option of imposing strict sanctions must be in place to ensure that the concessions made are not abused. There must also be guarantees that these persons constitute no danger to public safety and order, and it is for these reasons that I endorse, in particular, the Committee’s proposal for thorough and recurrent checks to be carried out at irregular intervals.
– Mr President, Mr Frattini, ladies and gentlemen, I should like to commend Mr Brejc on his outstanding report. This is a well-balanced proposal which will not only facilitate traditional population movements at border crossings, but will also guarantee appropriate security levels at the EU’s external borders.
Illegal immigration and potential threats to security posed by criminal activities must be thwarted. There is also a need to facilitate local border traffic, that is, to facilitate crossing for border residents with legitimate reasons to cross the border frequently.
Our efforts to increase security at our external borders, not least by means of the adoption of the second generation of the Schengen Information System (SIS), sends out a positive political message. Borders must not act as a barrier to commercial, social and cultural interaction or to regional cooperation. People living in border regions should be able to sustain traditional contact without having to face excessive administrative obstacles.
Mr President, I welcome the fact that simplification of local border traffic has taken the form of a regulation. This means that the provisions in question will not have to be transposed into national law. Instead, they will be applied directly by all Member States across the entire Union. This is a very important regulation for the Union as a whole, but especially for the countries responsible for security at its external borders. My country, Poland, has the longest external land border of the Union, which is why we welcome the simplification the regulation implies.
Clearly, the way people living in a country’s heartland and central areas perceive border issues differs from how they are perceived by people living in border regions. For the latter, the border is part of their daily lives. They have constant practical experience of it, and are obliged to live with the consequences of its existence. That is why I do not want there to be any difficulties or administrative hold-ups, because borders must not be an impediment to cultural and social exchange or to regional cooperation.
What do the contents of the regulation mean for us? This regulation ensures equality within the Union, and solidarity with its closest neighbours. It also generates a sense of unity and does away with artificial divisions. In addition, it will stimulate cooperation between regions. On a practical level, however, I am convinced it will bring an end to queues at consulates in countries that issued visas. Consequently, it will also mean an end to the corruption associated with granting documents of that nature.
To conclude, I should like to say that if this regulation is adopted, we shall be sending out a signal that the European Union is not an inaccessible stronghold, and that there is no such thing as Fortress Europe. The Union will be seen to be lifting internal borders whilst also opening up to the outside world. To end on a poetic note, our closest neighbours will be able to enter the Union, albeit for a short time, with their heads held high, instead of on their knees as has been the case to date.
The new Member States would like to join the Schengen area as soon as possible. However, the positive expectations are mixed with a fair amount of anxiety and worry. New Member States fear that a new Iron Curtain may fall into place, this time not on the Western, but on the Eastern borders. They fear that joining the Schengen area may create difficulties in keeping in touch with relatives, that it may prevent the maintenance or development of relationships in the areas of economy, education and culture.
A great merit of the report and of the cooperation created between the Commission and Parliament is that they give a reassuring answer to the anxieties. This report and this text is now more favourable in every respect than the original proposal of the Commission. It addresses three important issues. Firstly, it establishes the border area at 30 kilometres, but it allows the possibility of extending it to 50 kilometres. Secondly, at least one year of residency is required, but it allows the possibility of extending this to several years by bilateral agreement; this addresses the worries of mass relocations to border areas, which may interfere with the ethnic balance of these regions. Thirdly: it extends the duration of stay in neighbouring countries from the originally proposed seven days to three months. These provisions make it possible to conduct freely all the activities related to cross-border cooperation. Therefore this is a very good proposal. However, it is worthless on its own, as it proposes the introduction of local border traffic permits. However, this requires the amendment of the Council Regulation concerning Schengen, and the introduction of such a local border traffic permit must be made possible.
Mr Frattini’s words are very positive; I hope that the Council will have the same constructive attitude as the Commission, and they will amend the Schengen Agreement and the Regulation as soon as possible, to enable this excellent text to finally come into force.
Mr President, the simplification of procedures for local border traffic at external borders is a step in the right direction. A great deal will depend on how the Member States themselves implement the provisions of this regulation, however. Other factors to take into account will be the size of the target group of beneficiaries of these movements, and whether the reasons for which the new regime is introduced reflect those highlighted in the proposal for a regulation. I refer to social, family and cultural cohesion and to economic cooperation. Neighbouring countries will also be challenged to ensure full reciprocity of the effective implementation of readmission agreements.
During the introduction of the local border traffic regime, it will be incumbent on the Member States to act very responsibly so as to ensure that the new BIS system does not benefit cross-border crime, smuggling or the organisation of illegal immigration. Clearly, therefore, the document we are debating is simply paving the way for the regulation of local border traffic across our external borders. Its implementation in the field must be constantly monitored. It will be necessary to establish whether it is actually worthwhile in terms of real benefits for communities living in border areas, whilst also complying with security requirements. The outcome of this assessment may vary in the various Member States located on the Union’s external borders.
In conclusion, if we really want to engage in a serious discussion on integrated solutions to make our external borders more user-friendly to travellers who are third country nationals, whilst retaining essential security requirements, we ought to ensure that all the institutions and Member States are working together to ensure full implementation of the Schengen by the 10 new Member States as soon as possible. The latter’s visa policy towards their neighbours should become much more transparent once they are able to issue short-term Schengen visas.
In addition, there should be joint discussion of the possibility of wider use of national multiple entry long-term visas in cases where the implementation of the proposed local border movement provisions is not viable or attractive to the border community. I have in mind cases in which the community is seeking access to the entire territory of the neighbouring country, not just to a small, clearly defined area.
I welcome the draft regulation to be accepted today, and congratulate the rapporteur for contributing to the preparation of a better text that really serves the purpose for which it has been created.
This regulation is particularly important to us, Hungarians, as it ensures a further form of contact for Hungarians living in the border areas in neighbouring countries, and it makes their everyday life easier. The draft takes into account the particularities and differences of border regions, and it is capable of having a positive effect on border regions without violating any guarantees. We hope that it will not affect the current, traditional particularities of border regions. It is now the responsibility and opportunity of the governments to use the conditions provided by the Regulation when they conclude their bilateral agreements. We feel that this will ensure contact between those on the two sides of the border, and at the same time, it will filter out any abuse.
. Mr President, I would like again to thank the rapporteur, the shadow rapporteurs and all the speakers. Thanks to the contribution of each institution, the balance between facilitation on the one hand and security on the other has been maintained and this regulation, as was rightly said, will also be very helpful in strengthening the local development of important European regions near to the external borders.
The introduction of a specific local border traffic permit for border residents will help in identifying those people who have the right to benefit from the facilitated border crossing regime. Member States will have the right to scrutinise carefully people requesting this permit. However, I think that is fully justified by the advantages deriving from such a permit.
First of all, holders of the permit will no longer need to be in possession of a visa, and a visa exemption for the holders of a local border traffic permit will be included very soon in the forthcoming Commission proposal revising the relevant visa regulation which I will put forward by the end of March. Later in the spring I will also present the new document on the common consular instruction for issuing a visa. On the basis of this regulation, Member States will be able to provide some practical facilitation such as specific border crossing points reserved for border residents and give them the possibility in very exceptional cases to cross the border outside authorised border crossing points.
To counterbalance that, Member States will have to ensure regular surveillance of border areas in order to avoid the misuse of the local border traffic regime and provide for specific sanctions.
Finally, the Commission will report on the implementation of the local border traffic regime two years after the entry into force of the regulation, proposing modifications if necessary.
I would like to conclude my remarks by stressing that I very much hope Parliament will confirm with its vote its support for the proposal made by the rapporteur, and I will encourage the Council to do the same as soon as possible.
The debate is closed.
The vote will take place today at 11.30 a.m.
The next item is the report (A6-0020/2006) by Mrs Mechtild Rothe on behalf of the Committee on Industry, Research and Energy, on heating and cooling from renewable sources of energy [2005/2122(INI)].
. Mr President, ladies and gentlemen, Commissioner Piebalgs, we – and you, Commissioner – can take it as read that this House will, today, and by a large majority, call upon the Commission to put forward a legislative proposal for heating and cooling using renewable energies. As our means to this end, we opted deliberately for a legislative own-initiative report, which is very seldom used and requires a qualified majority, and we did so in order that our initiative might carry a good deal more weight. The fact that our report was adopted in Committee unanimously but for a few abstentions shows that a wide range of Members from all the political families will call on the Commission to at last do something about this, and I use the words ‘at last’ in view of the fact that the Commission ought to have stirred itself into action as long ago as May 2004, when its communication on the share of renewable energy in the EU was presented. That communication made it quite clear that the predicted failure to achieve the goal of doubling the share of renewable energy in overall energy consumption by 2010 was, in essence, attributable to poor market penetration by renewable heating and cooling technologies.
At present, some 10% of heat is derived from renewable sources of energy such as solar thermal and geothermal energy and biomass – far less than half than what is potentially feasible in the medium or long term. Experts work on the assumption that it will, by 2020, be possible to derive at least 25% of the heat and cooling that we need from renewable energy resources, but those sources will be usable only if framework conditions change. The fact that the subsidies accorded by at least some Member States are dependent on their own budgets has, however, meant that development has not been really continuous but has been on a stop-start basis. What is needed is for broad market penetration to be brought about by a European framework directive.
It is not reasonable to prescribe a European support system, and nor have we done so. What shape support is to take is for the Member States to decide; what matters is that they should actually give some and that all barriers that hinder progress should be removed. That means that administrative obstacles must be done away with, that transparent rules on competence must apply and that procedures relating to applications for authorisation must be unambiguous and streamlined.
With this report, we urge the Commission to present a proposal for a directive obliging the Member States to legislate in favour of heating and cooling from renewable energy sources and also to draw up action plans for future development. The intention is that action should be taken on the basis of effective national goals and result in at least a twofold increase across the EU by 2020.
Many people in the European Union, Commissioner, are waiting for the Commission to take action. They worry about the environment and our climate; among them are many small and medium-sized businesses with great potential for employment, who particularly want to make their contribution to the production of heat from the sun, the earth, and from biomass.
We were delighted to note that the biomass action plan included the announcement of the eventual production of a directive. I have since seen a preliminary draft of the Energy Green Paper, which has been floating around the corridors of Brussels, and was shocked to see that nowhere in it is there any reference to the need for new things to be done about heating. In this draft Green Paper, incredibly, there is scant reference to renewable energy sources at all.
I hope that you, Commissioner Piebalgs, will be able to allay my concerns following the reading of this draft Green Paper, and also that you will again display the commitment to efficiency and renewable energies for which we know you. I hope that you announce that the Commission will, this year, produce a proposal for a directive on heating and cooling from renewable sources of energy.
. Mr President, I would like to thank Mrs Rothe for her work and her very strong commitment to renewable energy. My services have already started to prepare an impact assessment on an action in favour of heating and cooling from renewable energy sources. There is no doubt that the very complete and balanced report presented by Mrs Rothe will be very useful to the Commission when preparing action in this new field.
The international energy situation, our strong dependency on imports and the fight against climate change remind us of the urgent need to address the issues related to renewable energies. As you know, the Commission intends to adopt a Green Paper on a secure, sustainable and competitive energy policy on 8 March. Whatever you have seen to date, it is not the Green Paper. The Green Paper will be adopted on 8 March by the whole college, and there will be no backtracking from energy efficiency and from renewable energies. It will also show that all these measures are necessary to build security of supply, to fight climate change and to achieve environmental objectives, as well as to increase competitiveness. We will strive to achieve a balanced approach, but that does not mean backtracking; that is clearly not the way we would like to present it. However, there is still some time before the Commission completes its work on this Green Paper.
Since 1997, the European Union has been working towards the objective of 12% of renewable energy balance by 2010 but, to date, we have achieved only half of that goal. While we now have legislation on the promotion of electricity generation from renewable energy and on the promotion of biofuels, the production of heating and cooling from renewable energy – the third pillar of the renewable energy portfolio – lacks a specific strategy. Without a vigorous development of renewable energy in the sector of heating and cooling, the overall objective of 12% renewable energy by 2010 will not be achieved.
Promoting heating and cooling from renewable energy will contribute to a number of important objectives: it will reduce our external energy dependency, it will reduce greenhouse gas emissions and it will create a European industry and promote local employment. It will therefore help us make progress towards the goals of the Lisbon strategy.
I would like to react to some of the issues raised by Mrs Rothe’s report. I agree that we should take practical steps to promote heating and cooling from renewable energy more vigorously. I can promise you that we will work hard to table a legislative proposal as quickly as possible and certainly before the end of this year, since that is already in the 2006 work programme. However, there is a need to take a different approach from earlier directives, because the key problems lie in market confidence and attitudes rather than costs.
Subsidiarity is another key issue. By nature, all these energies are decentralised and will, therefore, have to be implemented at local level. We have to tailor our legislation to take account of this.
Beyond a legislative instrument, it might be interesting to evaluate what progress could be made through standardisation. I am convinced that we should set the scene for industry to develop a market for this type of equipment.
Mrs Rothe’s report contributes to the objectives of the European energy policy, and I very much welcome it.
. Mr President, Commissioner Piebalgs, whilst we know that heating and cooling account for nearly half of the energy consumption in the European Union, nothing has been done about a more efficient use of energy. This directive is, in actual fact, the keystone of European energy policy. Mrs Rothe’s report, which is one of Parliament’s initiatives, is therefore very timely.
The Group of the European People’s Party (Christian Democrats) and European Democrats in the European Parliament have decided in favour of doubling the present share of renewable energy sources in energy consumption for heating and cooling by 2020. In many cases, this energy can be generated locally, and the technology needed to do so – not least that using sun, wind, water, bio-mass and soil heat – has improved substantially.
Whilst Europe is ahead in terms of technological expertise, we are lagging behind where its practical application is concerned. Europe must become the front runner in product innovation and commercialisation. If this rate of development in the sector is set to continue, many jobs will also be created. We only have to look at the German example, where between 1998 and 2002, employment in the energy sector doubled to approximately 125 000 jobs as a consequence.
In order to implement this policy, the Member States must put forward viable national objectives and provide for an energy mix within the constraints of their own possibilities. The PPE-DE Group is opposed to overregulation and binding objectives at the present time. This may be ambitious, but it is mainly realistic, and that is why we have decided in favour of effective national objectives combined with viable targets.
Finally, I should like to ask Commissioner Piebalgs to make better use of the scope for financial support from the Structural Funds in the period 2007-2013. The guidelines provide for opportunities, but it is up to the Member States to decide whether or not to seize them. In this incentives policy too, we must ensure that these priorities are in place with the Union’s and Member States’ existing funds. This is a cry from the heart which I would like you to take home.
Mr President, Commissioner, ladies and gentlemen, my thanks go to Mechtild Rothe. We support the approach she has chosen and, obviously, her idea for a framework directive.
The last few months have shown in no uncertain way how important it is to develop alternative energy sources and make energy savings. It is vitally important to reduce Europe’s dependence on imports of fossil fuels and energy once and for all. How will we be able to cope with a dependence rate of 70% in the year 2030? Our future will be in outside hands, therefore, if we do not change the situation.
There needs to be support in the European Union for new technology and innovations which make use of alternative forms of energy for heating and cooling. These innovations could substantially extend our range of energy sources. The use of biomass and new technologies will create jobs and business opportunities, and so they are a good thing from this point of view as well. I am happy that the Commission has just approved the work programme which will begin the implementation of the Intelligent Energy Europe programme. I believe that Parliament will give this measure its support.
Under this programme, a series of SWOT analyses were undertaken on the Union’s initiative. These aim specifically to promote heating and cooling though the use of renewable energy sources and heat pumps. This new technique has now already proved to be a way of significantly reducing electrical consumption in heating and cooling – by up to a third, in fact. By using equipment such as this, which can be assembled and installed easily anywhere in a building, we can achieve enormous savings in energy. I believe that it is better to cut down consumption, which is also a good guiding principle in life generally.
This was brief, but I wanted to say it. I believe that our Commissioner has now heard what we wanted to say.
Mr President, I wish to begin by echoing this own-initiative report and calling on the Commission not to delay in presenting draft legislation concerning the proportion of renewable energy within the heating and cooling sector. There is broad support here in Parliament for what such a directive should contain. In accordance with the ambition stated in the Commission’s 1997 White Paper for a Community Strategy and Action Plan, ‘Energy for the future: renewable sources of energy’, we are eager to supplement the two directives on the promotion of renewable energy sources in relation to, respectively, electricity and transport with a third directive, this time in relation to heating.
Of Europe’s total energy consumption, almost half goes on heating. Given today’s warning signals concerning climate change and in view of the fact that we are so dependent on imports of traditional energy sources with consequent high carbon dioxide emissions, it is extremely important for us to exploit the huge potential for renewable energy sources in Europe, together with our existing resources in terms of such renewables. There are great benefits to be gained from increasing the proportion of these within the heating and cooling sector. Allow me to mention a few of them. We should reduce carbon dioxide emissions; we should reduce our dependency on imports and increase the degree to which we are self-sufficient in Europe; we should not be as easily affected by energy crises in other parts of the world; and, by promoting renewable energy sources, we should provide incentives for innovation and technical development within this area which, in turn, would lead to further cleaner and more efficient energy consumption. The fact that the choice of renewable energy source would be made in the light of each Member State’s requirements would mean that we should be contributing to regional development. Moreover, we should be creating a lot of jobs, as this is one of the few spheres in which we are, in fact, clearly creating new jobs in Europe and are rightly heading in the direction of increased growth.
These are the needs and the benefits, but how do we meet these needs and obtain these benefits? I believe that nationally binding targets for the proportion of renewable energy is a first step, but it is not enough. I hope that the Commission will also create the basic conditions required if companies are to dare to make long-term investments in technology that will permit the increased use of renewable energy sources, and I call on it to do so. I also hope that the Commission will provide crucial research with the resources required for discovering and developing new technology and, again, I call on it to do so.
Finally, I would draw attention to the technical solutions that already exist whereby we might obtain more efficient use of the energy we exploit to heat houses, namely district heating. Technical solutions and choices of energy source go hand in hand. Modern, technically advanced district heating is part of the solution, and it may also be combined with what is known as trigeneration electricity production.
This own-initiative report shows clearly and unambiguously what Parliament wants to see in terms of future draft legislation. I hope that the Commission will quickly follow up this initiative so that we lose no time in obtaining the incentives needed for changing over to using an ever higher proportion of renewable energy sources for heating Europe or cooling it down.
As Einstein once said, a whole new way of thinking is required for solving the problems we have created through our old way of thinking. Parliament has made important efforts in this direction. We now hope that the Commission will complete the work.
. Mr President, I have only a minute, so I will be brief. Many thanks, Mrs Rothe, you tireless campaigner, for this good piece of work. I would like to give an example of the potential involved here; in Upper Austria, 1 500 new houses are built every year. Ten years ago, 1 200 of them were fitted with oil heating. In Upper Austria this year, only seven were so equipped; all the others used biomass, networks or pellets instead for heating. That created jobs in the forestry sector, in agriculture, and for local installing engineers, so that today, indeed, oil merchants have gone over to selling pellets.
That is the way we must go, or, to put it another way, we have to take the good practice that is to be found at the local and regional levels, and put it to work across Europe. I might add that Denmark, too, has done exemplary work in this respect, an example that we in this House will, this afternoon, vote to follow. It will then be for you to put the work in.
Just another thing on the subject of the Green Paper, Commissioner: if we are to win Europeans over, there needs to be a chapter in it with the title ‘’ That is what the people of Europe expect of us, and you should not fall short of that standard.
. () Mr President, Commissioner, ladies and gentlemen, I should first like to state that I regard the report as a well-executed piece of work. It provides an accurate outline of the current situation regarding the use of renewable sources of energy for heating and cooling. On the other hand, the European Parliament has repeatedly declared the need for greater use of renewables, and adopted the correct decisions and recommendations, only for little to change. Politicians talk more about the need to use renewables than those who take the real decisions in this area, that is to say the general public. One reason for this may be that the Member States have not been able to create the right conditions for the greater use of renewables and have not convinced people of the case for them. Consequently, as the report states, northern Denmark uses more solar energy than southern Italy, for example. The recommendations therefore attach great importance to informing and persuading people. They will only really take this on board, however, when renewables become more advantageous for them. The price of these types of energy is therefore important and this is part and parcel of creating the right conditions for the use of renewables. A current example of this from the Czech Republic does not directly involve renewables, but is all the more instructive for that. When the call was raised for the use of natural gas as a more environmentally-friendly form of heating, it brought a quick response, not only from individuals, but also from local and municipal authorities, who compared it with other fuels and, supported by various instruments, switched to gas. Now, however, after several major increases in gas prices they are returning in large numbers to types of fuel that are very bad for the environment, such as cheap and low-grade forms of coal, along with the inefficient burning not only of wood but even of plastics and tyres in local heating plants. They can, in short, no longer afford gas. It is therefore just as important to create the right conditions as it is to take sensible decisions, to make use of all the elements in the energy mix and to support energy saving measures. Otherwise, we may find ourselves following the example of the moth which, in its longing to draw closer to light and heat, often finds only death.
Mr President, I should like to thank Mrs Rothe for the report before us. Heating, cooling and the use of renewable energy are part of the broader issue of security of the European Union’s energy supply. There is more to saving energy than protecting the environment. It also has a significant bearing on the economy and is linked to the development of renewable energy sources.
The importance of this problem has been highlighted by recent cases of energy terrorism. I refer to increasing the cost of fuel, with negative implications for the financial health of businesses and the citizens’ standard of living. I should like to mention three concerns.
Firstly, setting 2020 as the time period within which to implement programmes on energy saving suggests a static approach to the challenge. It fails to take account of activities on the global market, and amounts to inertia.
Secondly, tax concessions and lower VAT rates should apply to all activities involving the use, exploitation and creation of new sources of renewable energy.
Thirdly, the use of currently unexploited agricultural land for the production of biomass and sustainable fuels should be speeded up. The regulation of agricultural production in the European Union comes into play here, together with the lack of appropriate subsidies for the production of vegetables and fruit, notably soft fruit.
The area of unexploited land is set to increase, leading to an increase in poverty and unemployment in rural areas. If the production of the biomass and fuels I mentioned is developed quickly, it will create employment and improve the security of energy supply for our countries.
() Mr President, Commissioner, heating and cooling accounts for 49% of the energy consumed on our continent. I assume that a reduction in carbon dioxide emissions will form part of any responsible energy plan. I firmly believe that, along with the nuclear plants that serve mainly for generating electricity, it is chiefly through the use of renewables for heating and cooling that we will manage to reduce carbon dioxide emissions in the future. The less we use fossil fuels for these purposes the better, not only from the standpoint of global climate change, but also from the standpoint of reducing dependence on imports from outside Europe. The use of renewables also has a largely positive influence on the rural economy, which is where the new energy plants will be located, with the creation of new jobs.
This report, which the rapporteur has drawn up on the basis of detailed investigations and discussions, presents a whole raft of strategic measures that must be implemented if we are to overcome the obstacles to greater use of renewables. Speaking as an MEP from the Czech Republic, however, I must state that the position of renewables on the market weakened after accession to the EU because the mandatory bracketing of, for example, briquettes and pellets made from biomass into higher VAT bands led to a sharp decline in a market that had been showing promising signs of development. All of the new Member States are in the same situation. It is paradoxical that the neighbouring states of Germany and Austria have exceptions allowing these products to be bracketed in a lower VAT band. This has brought about a situation where the Czech Republic’s entire output of briquettes and pellets made from biomass is exported to these countries. At the same time, our domestic market is seeing an increase in energy costs and, rather than switching to renewables, people are instead opting for cheaper energy sources, which in our case often means low-grade brown coal.
I therefore strongly endorse the call from the Commission and the Council for a revision of the Sixth Council Directive, allowing the implementation of lower VAT rates for renewables. We can and must do this at European level. I support the report and I would like to thank the rapporteur for doing a good job. I should also like to say that this offers a promising way forward for the Commission and the individual Member States.
Mr President, I would like to emphasise that Mechtild Rothe’s report should be greatly commended, above all for the establishment of binding obligations on Member States in the use of renewable energy.
As we know, the present energy market in the European Union is severely distorted. Among other things, this is due to uneven subsidisation and the fact that subsidies for fossil fuels (coal, brown coal, oil shale) and nuclear energy are considerably greater than those for renewable energy. In several Member States, this situation has been brought about by the monopolistic position of those power plants that use fossil fuels. This situation has also been the primary obstacle to the formation of a common energy policy in the European Union.
At the moment, given that our external supply reliability is inadequate as well, one can only hope that the lesson Russia taught Europe at the beginning of the year will offer an additional stimulus to the development of renewable energy in the European Union, and that improving cooperation between the Member States will indeed lead us to a common European energy policy.
– Mr President, ladies and gentlemen, I speak in place of my colleague, Fiona Hall, who cannot be here this morning because of a pressing engagement with Commissioner Mandelson. I should like to thank both Mrs Hall for the valuable work she has done on this resolution, along with the other shadow rapporteurs, and the rapporteur herself, whose skilful mediation and collation work has led to a text that enjoys broad support in this Parliament.
The objective that the European Parliament is setting itself with this resolution is an ambitious one in my view. First of all, it is ambitious in its methods, because Parliament is taking a proactive role under the Rule 39 procedure and is calling on the Commission to put forward a legislative act that is needed to fill a gap, to put that missing piece in place in the structure of the legislative and legal framework. That will enable us to make significant progress towards the use of renewable energies, in particular for the heating and cooling sector.
I think everyone is surprised to learn that 50% of Europe’s energy requirements are used for heating. That reveals the obvious need for a legislative provision, without which the sector cannot grow – something that was also acknowledged by the Commission in its report on energy efficiency. The sector also needs to be given some certainty. Without the certainty of possible growth there will be no investment and no research; in short, there will not be that kind of concentration of resources and energies that will enable the sector to make a qualitative leap.
Secondly, Parliament’s objective is also important and ambitious in that it sets a deadline of 2020. Some may perhaps consider that deadline to be rather timid and limited, but I believe we should see it as a target to beat.
Commissioner, ladies and gentlemen, when we talk about a share of over 20%, we are hoping to achieve a significant percentage, more than double the current share for renewable sources of energy.
To conclude, I believe that there is a clear commitment in Parliament and from certain Members – I see Vittorio Prodi is here for the subject of biomass. We also call on the Commission – and, subsequently, the Member States when implementing the directive – to work particularly hard to reduce our energy dependence, which might have a serious effect on our future growth and development.
Mr President, Commissioner, ladies and gentlemen, security of energy supply has, over past weeks and months, been the big issue, and there are numerous things that we need if we are to address it. I do believe, though, that we must make a big issue of heating with renewable energies too. Why? Their potential is particularly great. The association for that industry in my own country, Germany – the one I know best – talks in terms of our being able, in the space of ten years, to increase the proportion of newly-installed plant running on renewable energies from 8 to 80%, that is to say ten-fold. That involves a tenfold multiplication of the new installations rather than the share in energy use across the board. It is not Greenpeace that is saying this, but an industrial association. The use of renewable energies for heating purposes is also good value in comparison to other sources of energy, such as solar radiation or photovoltaic cells; prices can often differ by a ratio of 1 to 45. We have, then given the least support where there was the greatest potential, and so something has to change in this respect.
I also believe that this is not just a national issue, but also a European one, for the reason why heating and cooling with renewable energies is not yet the order of the day has nothing to do with the generally complex technology. What is needed instead is for the equipment to be produced in larger quantities in order to achieve a critical mass at which the equipment becomes better value for the end user. It will of course be easier to reach this critical mass at European level than it would be if every country were to work for itself.
I do not think that endorsement of Mrs Rothe’s report in any way contradicts my support, and my party’s, for nuclear power. I believe that both renewable energy and atomic energy are needed. The false antithesis must be done away with; it must be removed from the Green Paper, too, and it is for that reason that I also endorse what has been said about that document. What is needed, and as soon as possible, is a concrete proposal from the Commission, and I am obliged to Commissioner Piebalgs for announcing that one will be forthcoming in 2006; that means that umpteen billions spent by European consumers on imported energy can be saved and the money invested in something more constructive.
I would like to express my thanks to Mrs Rothe for her excellent report. There are only a few regions in Europe that have formulated and implemented successful strategies for energy generation from renewable sources. Differences in development are not based on differences in opportunities but on political agendas. The only way forward is to set major targets jointly, I reiterate the word jointly, and to monitor their attainment.
I would like to emphasise that it is essential to offer incentives to investors who go down the road of renewable energy sources. One of the proposed incentives, also mentioned by my colleague, Mr Březina, would be to offer a lower VAT rate. It is a good incentive, but on the other hand it will not motivate countries with a flat-rate tax. I believe that the future of Europe will not move in the direction of the flat-rate tax. However, we need to take account of the fact that countries that have already implemented the flat-rate tax will not be willing to give it up.
In conclusion, allow me to provide an example. The city where I have held the office of mayor for the past seven years is generating 15% of its energy from renewable sources. Thanks in part to the Structural Funds, that proportion will reach 50% in two years’ time, something for which I would like express my gratitude.
– Mr President, Commissioner, ladies and gentlemen, the recent cuts in natural gas supply in Ukraine have brought us face to face with a problem to which we had perhaps not attached the importance it deserved.
Furthermore, over recent weeks, the price of a barrel of crude has oscillated between 60 and 65 dollars, a price that would have seemed unthinkable a few years ago.
If we add to all of this the unstable situation in the Middle East, the conclusion is clear: the European Union must act urgently. We cannot carry on taking a complacent view of our dependence on external sources of energy. We must act intelligently and decisively, because there is no time to lose.
I do not doubt that the initiatives announced by the Commissioner will have significant benefits for the Union’s future, but we cannot forget the legislation that has already entered into force and that has not been transposed into national legislation by certain Member States with sufficient rigour.
There is no question that current oil prices provide a reference for the thresholds of viability for replacement technologies: there is a great opportunity here for renewable energy sources to reach competitive prices with public aid, in line with the legislation on State aid.
As the Commissioner has correctly diagnosed, compliance with the directive on renewable energy sources is turning out to be difficult. Biomass must play a fundamental role, since its potential is under-exploited. The directive on energy efficiency in buildings already contains certain provisions, on the use of biomass in heating, which need to be enhanced.
We believe that a new directive on heating and refrigeration that takes account of the excellent report by Mrs Rothe, and hence of renewable energy sources, must include objectives that are both ambitious and realistic: clear guidelines on funding mechanisms and an exemplary role for the public sector.
We are sure that the Commission will respond once again to these expectations.
– I would like to congratulate rapporteur Mechtild Rothe and the Committee on Industry, Research and Energy. This initiative will encourage EU states to embrace the use of renewable energy sources for heating and cooling and to create economic incentives for this.
When discussing standards of energy efficiency in buildings, it is worth underlining a problem common to Lithuania, all of the Baltic countries and some of the other new EU Member States. A large proportion of the urban population there live in poor quality apartment blocks, built 20-40 years ago, if not earlier. These buildings have little heat insulation, heat use is regulated from a central boiler, and residents are unable to select the desired temperature. Both national governments and the European Commission should devote more attention to this problem. Money from the Union and Structural Funds should be allocated for the renovation of such buildings, in order to guarantee that homes are heated efficiently. The Commission could collate the best examples of similar house reconstructions, in order to help national governments decide whether to renovate or demolish such buildings.
Mr President, I should first of all like to congratulate the rapporteur on a very clear report, particularly the explanatory statement, which uses illustrations. This is marvellous and I wish it happened with other reports.
I speak as the President of the Forum for Construction in the European Parliament. I cannot overemphasise the need for proper building insulation and, as my colleague just said, the need to stop the waste of energy in these enormous slab blocks in the Eastern European countries that are now in the European Union. Some action is desperately needed in that area.
I apologise, on behalf of the United Kingdom, that it has not been up to speed with other countries in these renewable energy, heating and cooling measures. I am sure we will go up the league tables in the next few years.
I fully support the rapporteur’s point that there should be national support schemes. She highlights the fact that the Member States can use these as a matter of principle, in accordance with the principle of subsidiarity. She points out that any support should be limited in time and gradually reduced. I could not agree more. She then goes on to say that there should be incentive mechanisms to achieve a high degree of market penetration and, finally, that associated heating and cooling networks should be encouraged.
This report is to be welcomed by the industry and the European Parliament and will ensure that we have safe and secure energy supplies in the future.
Mr President, ladies and gentlemen, I would like to start by congratulating Mrs Rothe on her excellent own-initiative report, which clearly calls upon the European Commission to draw up a legislative proposal on increasing the share of renewable energy in heating and cooling by July 2006. Heat and cooling networks and biomass, particularly woody biomass, are important outlets for the timber industry, fit in perfectly with a sustainable European forestry strategy and can support European efforts towards sustainable development, particularly the aim of 12% of all energy consumed being from renewable sources by 2010. However, there is currently no legislation governing the use of renewable energy for heating and cooling, and this gap must be filled following the publication of the European Commission's biomass action plan on 7 December last year.
I would like to emphasise three points that I see as important. First of all, on 28 January, the Ecofin Council concluded a political agreement to extend the experimental reduced VAT rate on labour-intensive services until 2010. The important new aspect for the subject we are now discussing is the inclusion of district heating in the option provided for in Article 12(3)(b) of the sixth VAT Directive, under the same heading as the supply of natural gas and electricity. The Member States can therefore now put an end to this disparity in the tax treatment of sales of heating energy and subscriptions to heat and cooling networks using renewable energy, and the supply of natural gas and electricity.
I fully support the rapporteur's recommendation regarding the use of the Structural Funds, the Cohesion Funds and the European Agricultural Fund for Rural Development (EAFRD).
Promoting the use of renewable energy sources signifies a direct implementation of the goals of the Lisbon Strategy. Indeed it brings to the fore concern for the environment, the encouragement of innovation and the infrastructure that must facilitate competitiveness and independent growth in Europe.
Renewable energy sources are the natural wealth of the European Union, reducing our dependence on imports and improving our environment. At the same time their use increases the diversity of energy sources, and improves the reliability of energy supply. We must exploit them not simply to produce electricity, but also for heating and cooling buildings, since that alone accounts for more than 40% of the use of all energy in Europe.
A recent Eurobarometer survey showed that people support a common European energy policy. For this reason in Europe we must also formulate clear guidelines and incentives in the area of cooling and heating. We must set ourselves a common goal, but leave it to the Member States to formulate their own national goals, which should be rational and binding. Goals must be set relative to the natural features of individual countries, since they do not all enjoy the same conditions, for instance in the exploitation of solar energy or biomass.
In fact it is precisely with biomass that we should exercise particular caution over how to encourage its use. It is also a raw material for the wood processing industry, and serves to create numerous jobs and high added value. By using wood as a natural material, less energy is used in making the final product, while at the same time this reduces greenhouse gas emissions, and the wood retains the carbon dioxide, that has built up in the tree over a number of years.
May I close by pointing out that for energy purposes it is prudent to use only wood waste that is unsuitable for recycling, while the rest can be processed into useful raw materials. The European energy policy must also be formulated to accommodate this.
Europe is the largest energy importer in the world. However, the price of imported energy is rising, and energy is imported from politically and economically unstable regions. These facts are forcing us to reduce, and if possible, eliminate our dependency on imported energy and our vulnerability. To this end, apart from rationalising our energy consumption and making it more efficient, we must also increase the use of renewable energy sources situated in Europe.
The steps taken in this respect by the European Union in the last decade have proved to be successful: in respect of wind energy, the EU reached the target set for 2010 as early as the end of last year, biomass power plants are spreading dynamically, and biofuels are gaining ground spectacularly. What is the secret of this success? I am convinced that it is mainly the EU regulations and mandatory standards accepted here, in Parliament. I am against overregulation, but it would be difficult to deny that the legal constraints imposed by the European Union and the targets that we have jointly set are efficient means in urging Member States forward. Cooling and heating in the household sector constitute 40% of our current energy consumption. On average, renewable energy is used in 10% of European homes, but this figure is only due to the outstanding performance of a few countries, such as Austria, Germany, Greece, etc. Other countries, including my own, are hardly using any renewable energy at all, they are not supporting investments in this area and have no government programmes – on the contrary, they are creating administrative obstacles.
This area must be regulated at European Union level, to enable us to reduce efficiently and at a relatively low cost the utilisation of fossil energy in households, the emission of greenhouse gases and our energy-dependency. This is why I support the creation of a directive that addresses this issue.
– Mr President, Commissioner, ladies and gentlemen, I would like to start by thanking Mrs Rothe for her wholehearted commitment to renewable energy, and also Mr Turmes for warmly commending the Austrian province from which I come for the exemplary work for renewable energy that it is doing, and doing it, moreover, right across the economy, since what matters to us, quite simply, is that energy production be cheap, safe and clean. These three considerations must always be seen in context.
The slogan ‘think globally and act locally’ also applies here. We must be constantly aware of the global situation, while also focusing on how measures can be put into practice. When issuing building permits or permission to develop land, the authorities should give priority to installations using renewable energy and hence helping to achieve the Kyoto goal. I regard the proposal that a decision should be required two months following submission of the application as being an absolute priority, for time is catching up with us, and we should also provide for the burden of proof to be reversed in this regard if the authorities turn down a plan.
It is also necessary that projects should yield a return on investment in them, and here a wide range of options are available to us. I see energy services as presenting, in future, a tremendous opportunity for small and medium-sized enterprises. Some of those Members who have already spoken have – in view of the services directive that we will be agreeing to adopt this week – highlighted the wholly new challenges that cross-border energy supply presents to each and every Member State and the need for simplified procedures in this area. One particular priority is that bureaucracy should cease to put obstacles in the way.
What matters in the final analysis is that domestic resources be used and small circuits promoted. That is what we aim to do, and we want to achieve it together with the Commission.
Mr President, there have been very frequent debates in this House about the demands made on us by energy issues; we have debated the time it takes for resources to burn out, the natural demand for them – which is limited – and also the additional demand that arises from large countries with expanding industries. We have, since January, been debating our dependence on individual suppliers, and we have become aware of the need for action in this area. It is right, then, that we should also be asking ourselves how we can develop new and additional capacities for heating and cooling. That is both right and vital, and I am grateful, too, for the many amendments that have been accepted and incorporated.
My concern is that we may well be setting ourselves the right goal – of cutting back on consumption and accessing new and renewable energy sources – but that this may be giving us tunnel vision and causing us to believe that this way alone is the right one, that it alone is rationally justifiable and the way of salvation.
I am wary of approaches that give people the idea that there is but one thing that needs to be done and then all our problems will be solved – what Mr Turmes had to say just now tended in that direction. I am firmly convinced, on the other hand – and I agree with those Members who say this – that, while this is an additional option, and one that we must avail ourselves of, it will not spare us the need to answer other questions, for example, to questions like, ‘How do we handle nuclear power?’ or ‘How do we go about using the fossil fuels that we already have in a cleaner way?’
I also have my doubts when it comes to the method we should adopt or the means whereby we arrive at the new regulations for the future, for the question arises, and it is a pressing one, of whether we are on the right track if we believe that the only way to come up with solutions to political problems is by way of devising new regulations or by this House adopting them, after which we relax and tell ourselves that everything has now been sorted out. Directives making new impositions on the Member States are not the answer.
This morning, we were told by the Commissioner that 42 directives have been adopted in the energy field alone, with 22 of them dealing with energy efficiency, and even so, we are not satisfied and claim that we are not moving forward fast enough. To cut a long story short, the way ahead must be to promote new technologies and benchmarks and develop standards and indicators, so that those who ultimately have to take the decision as to whether to take a new tack are enabled to make comparisons and see where the opportunities and their own advantages lie.
Dreams will not be enough; what will be are ambitious but realistic objectives differing from nation to nation and dependent on different natural environments and different individual markets. It is for that reason that ‘one size fits all’ answers are no use.
. Mr President, I should like to thank you for the very interesting debate, and I also again thank the rapporteur, Mrs Rothe, and all the shadow rapporteurs, for their work. I know that you all feel passionately about this subject, and this is definitely not the only answer that we should be looking for in the energy sector. I am also passionate about this report. The vote in the Committee on Industry, Research and Energy and the debate today have demonstrated very impressive support for the ideas expressed in the report.
I believe the Commission has already taken strong steps in this direction. In the Biomass Action Plan in December 2005 the Commission announced that it would work towards an initiative on heating and cooling from renewable energy sources. But at the same time, as some Members have indicated, we care about better legislation and delivering legislation that can be implemented properly and respect the principle of subsidiarity. That is why I have asked my services to deliver an impact assessment in this area, because it will also be very important later on in the debate to steer the proposal on the basis of a proper impact assessment. On the basis of this impact assessment, I will take a further decision on how to take this important subject further.
However, at the same time I can tell you that the Commission will meet your expectations, as Mr Vidal-Quadras Roca mentioned, and we are working not only in this direction but also for the implementation of legislation. Today I am pleased to inform the Committee on Industry of exactly what we are doing in this respect. We have adopted the Biomass Action Plan that I have already mentioned, and recently we adopted the communication on biofuels. That shows that the Commission is very serious about achieving better penetration of renewable energies in a European energy mix.
I thank you for your huge interest in this debate and I hope that by the end of this year I will be able to present a legislative proposal to this House.
The next item is the vote.
Mr President, on a point of order, while you are probably the best Vice-President we have in this Parliament, you have already made two mistakes today! And at a recent voting session with Mr Mauro in the chair, he said that one amendment was rejected, when in fact it was adopted by 584 votes to 41. How much longer are we going to put up with this ridiculous system?
The problem is that when it is not a roll-call vote, people tend not to put their hands up. I try to encourage them, but I cannot force them. That is why we have so many checks.
As the first part has been rejected, I suspect the second and third parts should fall. Can you help us on that, Mr Hökmark?
Mr President, I tend to agree with you that parts two and three do not make sense following the rejection of part one. It is not one of my amendments, but I would say that the vote we already had is enough.
You are the rapporteur. The next two parts fall.
. I would like to move the following oral amendment, which has been agreed with the shadow rapporteur of the PSE Group: ‘whereas state aid which does not distort competition is a permissible means of promoting economic development and can thus be one means of promoting the Lisbon Agenda for economic growth and jobs, alongside other tools, including Community funding, such as the structural funds’.
Mr President, the amendment is already in the Minutes, but I shall read it out again anyway.
‘Points out that, in its relations with third countries and in the context of promoting democratic principles and human rights through the “democracy clause”, the European Union is called upon to pay special attention to implementing policies for gender equality and women’s rights, whilst satisfying itself that the third-country authorities uphold the fundamental rights not to be arbitrarily arrested, tortured or executed and that their citizens have access to an impartial court of law as a priority;’
. Mr President, I wish to speak briefly on my report on access restrictions to fisheries under the common fisheries policy.
I call on colleagues to give their full support to this report on access restrictions to the CFP, which cover the Shetland Box and the Plaice Box. This report is good news for sustainable EU fisheries policy as it recognises the need to make sensitive use of access restrictions.
I should like to thank the PSE Group for its invaluable backing. The restrictions covered by this report are of obvious importance, and I call on all colleagues to vote for paragraph 8 and for the resolution as a whole.
That concludes the vote.
.  The text of Council Regulation (EC) No 1786/2003 contains a number of errors, which should be corrected without delay.
Accordingly, following the amendment to the Combined Nomenclature, CN codes 1214 90 91 and 1214 90 99 should be replaced by CN code 1214 90 90. The guaranteed maximum quantity of dried fodder of 4 855 900 tonnes should be replaced by 4 960 723 tonnes, which corresponds to the sum of current national quantities. Furthermore, the method of calculating the reduction in support in the event of this quantity being exceeded needs to be amended.
The Commission’s proposal meets the need to correct Council Regulation No 1786/2003.
The proposed amendment is appropriate and the Committee on Agriculture and Rural Development’s favourable opinion should be supported by Parliament.
.  The partnership agreement between the EC and the Solomon Islands is based on the mandate conferred on the Commission by the Council in June 2001 to negotiate bilateral tuna fishery agreements with ACP countries of the Central West Pacific, with a view to setting up a network of tuna agreements for the Community fleet operating in the Pacific region.
I wholeheartedly support the rapporteur’s position in this document, but wish to highlight the importance of Amendment 5, which states that, when the first meeting of the Joint Committee is held, the Commission must inform the Solomon Islands authorities of the attendance of shipowners’ representatives at subsequent meetings of the Joint Committee.
I therefore back the adoption of this report.
. This report in essence exports the EU's disastrous common fisheries policy to the Solomon Islands, and has little to recommend it; therefore I voted against, and am saddened that the House has chosen to endorse it. The common fisheries policy is an unmitigated disaster which should be swept away, not perpetuated and exported to third countries.
The report discusses an issue in connection with which the value of the internal market has to be weighed up against national self-determination. A relevant case (C-156/04) is under way in the European Court of Justice at this very time. We do not believe that discussion of the matter would be in any way advanced by means of a statement here and now by the European Parliament.
We have therefore chosen to vote against this report, but we wish to emphasise that we are not adopting a substantial position in the continuing debate. The European Court of Justice must first adopt a position and give a judgment. Subsequently, the Greek authorities and the national parliament will have to discuss how they are to deal with the European Court of Justice’s decision.
Mr President, with regard to the report by my colleague Mr Őry, I am torn between three feelings: satisfaction, regret and a wish.
My satisfaction is at the completion of the efforts initiated in 1994 to take a concerted approach to the risks faced by workers. The attitude of our societies towards life's risks is a key element in the European social model that differentiates it from many others.
My regret is that the European Commission, under pressure from the Council, was not willing to negotiate with Parliament regarding the most reasonable solution, namely invoking the subsidiarity principle. That would have relieved our fear that the states would be obliged to transpose the rules on solar radiation because they are referred to in the framework directive. The Council turning its nose up at the subsidiarity principle in collusion with the Commission – that really is a paradox!
My wish is that in future we will be able to deal with the issue of solar radiation flexibly, without pointless legislation or bureaucracy. For example, the European Agency for Health and Safety at Work, based in Bilbao, could launch a major information campaign aimed at European workers, warning them of the risks presented by exposure to the sun.
.  We abstained from the vote because the Commission and the Council gave way to pressure from the Group of the European People’s Party (Christian Democrats) and European Democrats and the liberals and excluded solar radiation from the scope of this directive.
This position is all the more appalling given that optical radiation is known to fall under the category of electromagnetic radiation, which mainly comprises direct light, infrared and ultraviolet rays, and laser rays. Solar radiation is composed of ultraviolet and infrared rays, and direct light. The effects of such radiation on people’s health are known to bring about changes to the immune system, and to cause skin diseases, eye diseases, cancers and psychological conditions.
The quality of life of many millions of people in the EU working in farming, fishing and building, in open air salt works, quarries and mines, as well as in leisure activities, is adversely affected due to exposure to solar radiation in the course of their work.
Accordingly, whilst we did not vote against this directive – containing, as it does, a number of significant improvements as regards artificial radiation – its scope is limited due to its omission of solar radiation.
. I voted in favour of this conciliation outcome. The fact that the title and scope of the directive have been amended to cover optical radiations from artificial sources only is to be welcomed. I hope the Commission will learn from this, having originally brought ridicule upon the EU by proposing to ban sunshine - giving a public relations gift to eurosceptics and their ever-supportive media.
That unnecessary row could have been avoided, but I welcome this belated acceptance of the European Parliament's commonsense decision.
Now we will have a directive which legitimately seeks to protect workers who work with lasers and electrical welding equipment, those in the steel and glass industries and those in artificial tanning businesses. The accepted guidelines are designed to prevent the acute and long-term effects to the eyes and skin that can occur with high levels of exposure.
. I welcome this report on the protection of workers against risks arising from optical and artificial sources of radiation. I believe it is sensible for Parliament to establish exposure limit values, as this provides workers with a safeguard against artificial sources such as lasers, cathode tubes and welding instruments.
. I naturally voted in favour of the directive intended to protect workers from the risks arising from exposure to optical radiation. This text is a continuation of three previous directives that also aimed to protect workers from the dangers of various 'physical agents' such as exposure to noise, vibrations and electromagnetic fields.
This directive primarily relates to radiation sources such as lasers and infrared lamps. It refers in particular to adapting working methods in order to reduce the risks of radiation and the duration and level of exposure. It also calls on the European Commission to draw up a practical guide for employers, in particular SMEs. This latter measure is worth emphasising, because I feel that the EU needs to do more to help SMEs, which are a real spearhead of innovation and job creation in the Europe of 25.
This applicable legislation combines flexibility for employers and safety for employees. It is therefore a specific example proving that, contrary to the ideas propagated by the specialist and non-specialist new Eurosceptics, the European Union takes care of both salaried and non-salaried workers, in the East and in the West, and often advocates standardising the social legislation of the Member States at the highest level.
I voted against this proposal at first reading, but the governments of the Member States have now improved it. This directive does not involve extensive new legislation but merely applies already current laws to areas in which the EU has already assumed competence. The bizarre proposal to include solar radiation has been removed.
Moreover, the rules are based on international conventions and, where there are no such conventions, national legislation is accepted. Health surveillance and subsequent checks are to be carried out in accordance with national practices. This is, therefore, a decently balanced and acceptable proposal. The advantages in terms of protecting workers outweigh the problem of having further legislation, because this directive does not in practice lead to any new EU powers.
.  This is a classic example of the often painfully slow nature of the European decision-making process.
The proposal on which we voted today has been on the table since 1992, even though it addresses an issue as crucial as the protection of workers’ health.
It has taken 13 long years for Parliament’s approach to prevail.
The text that has just been adopted addresses the exposure of workers to artificial radiation and excludes natural source radiation from the scope of the directive. It was decided that, in accordance with the subsidiarity principle, the latter is an issue that should be addressed at national level, depending on national conditions and needs.
I voted in favour of this report because I agree that it is unworkable for the EU to oblige employers in the 25 Member States to assess the health and safety risks to workers exposed to sunlight. I feel that assessments of this nature should be carried out at national level, commensurate with the situation in each country.
Under this directive, employers must implement measures relating to choice of equipment, workplace design and length of time of exposure with a view to preventing or reducing their employees’ risk of being exposed to artificial radiation.
. This directive now more clearly applies to artificial radiation, and I welcome it back to Parliament and was pleased to vote for it. It is unfortunate that the initial drafts of the legislation gave rise to so many silly stories about the EU attempting to regulate sunlight when the aims of the legislation - to protect European workers from harmful radiation - are so worthy. I am glad that Parliament was able to make this legislation sensible by doing our job, and I am pleased to vote for it today.
Mr President, I should like to give an explanation of vote to clarify why we in the CDA Party have voted against the report. We have done so because, whilst we are in favour of animal welfare, certainly in the poultry sector, it is unacceptable that we should not prescribe the same requirements for imports.
A second reason is that this report leads to more bureaucracy, while we in Europe need less of it. We want less red tape, also because the impact of the introduction of this directive is only assessed after the event and not before. That strikes us as cheap politics on the back of European poultry farmers, which is not what we want. What we do want is improved welfare, provided this is established on the basis of a fair distribution of the burden between consumers and producers.
I would like Mrs McGuinness to be given another opportunity to speak on this subject.
Mr President, I share the concerns of my colleague, Mr Maat. I think this directive will force a race to the bottom. It will force broiler production out of the European Union, outside our borders and we will not be in control of what is happening. People will be none the wiser, because we do not have labelling.
Mr President, I am in complete agreement with the previous two speakers. It is true that whilst the extent of civilisation of a society is partly defined by the way in which people in that society treat animals, I am also convinced that farmers, in this case the chicken farmers in our countries, should certainly not be accused of cruelty or insensitivity towards those animals.
I would, above all, though, draw your attention to the fact that our European companies have to face unreasonable competition from meat imports from non-European countries, such as Brazil and Thailand, where totally different standards apply to such things as stocking densities, food safety, retracing, the use of animal meal and antibiotics.
The European broiler chicken farmers certainly do not want to return to an era where ‘anything goes’, and are prepared to breed in an animal- and environmentally-friendly manner, provided that all the imported meat complies with the same standards, which, at present, is unfortunately not the case. It is sad to say, but we are actually leaving our own European breeders high and dry.
. Today in the votes on the report on 'Rules for the protection of chickens kept for meat production', I voted to maximise the protection of our poultry industry against the threats of cheap imports, which already has robbed Northern Ireland of a poultry factory in recent weeks.
It is understandable to be concerned about poultry welfare, but there is no sense in so hyping welfare requirements in the EU that we drive producers out of business and become dependent on imports from Far Eastern and South American countries where no enforceable welfare restraints apply to production. That serves only to increase the number of poultry reared in appalling conditions. Thus, we need to balance animal welfare requirements in the EU with ensuring a viable industry survives.
I therefore today in the votes in the Parliament opposed any further reduction in stocking density as such will inevitably severely affect the economics of broiler chicken production within Europe.
. I registered an abstention on the final vote on the Berman report. As a vegetarian, I have strong reservations about the whole meat production business. If the business of rearing livestock for meat continues, and I accept that it will, then I very much believe it should be organic and natural. Failing that, standards must be as high as possible.
.  We voted in favour of this report. Although we do not endorse all of its recommendations, we are broadly in favour of the thrust of its aims.
We believe it is necessary to strike a balance between the improvements that must be made to animal welfare, the rights and interests of small and medium-sized farmers and consumers’ rights.
We know that it is necessary to implement a system for assessing the welfare of all flocks in the slaughterhouse, but we also know that there are costs to be taken into account and that small operations do not usually have the conditions in place to carry out these assessments.
We therefore advocate an extended deadline to allow for a trial period and subsequent adaptation to a system that does not exist in Portugal.
We also feel that, as things stand, some of the proposals that have arisen in plenary have been excessive, and do not support them given the detrimental consequences that they may have for small producers, if there is no trial period.
. This report is very timely, coinciding as it does with the first ever action plan on animal protection. Again the EU is taking a lead in improving animal welfare standards.
The proposal addresses public concern that the current welfare standards for chickens kept for meat are too low. The result is that broiler chickens suffer from leg disorders and lameness, enlargement of the heart, sudden death syndrome and ammonia burns.
The report calls for reduction in stocking density, minimum depth of litter, improved ventilation and a nesting period of at least six hours of uninterrupted darkness. It also looks at the cruelty of beak trimming and only allows it when other measures to prevent cannibalism are exhausted.
I welcome the report, even if some of the above proposals fell. I wanted it to go further but what is here is good for chickens and consumers. Healthier birds produce a better quality product. We are not exporting poor animal welfare provisions, rather raising standards for both poultry and people.
We have, to the best of our ability, voted in favour of better animal husbandry. A number of amendments to be voted on were, however, rather too detailed for elected political representatives to adopt positions on. Detailed issues relating to periods of darkness, foot pad lesions and first-week mortality in connection with chickens kept for meat production are difficult for a layperson to decide about. We should have welcomed being able, instead, to take decisions on general principles, with experts subsequently designing the more precise regulations. What we have here is a consultation procedure for the European Parliament and not a codecision procedure, which might have enabled us to make a more principled statement on the matter.
We also wish to emphasise how important it is to make further progress in negotiations within the World Trade Organisation in order to achieve an across-the board consensus in favour of more stringent production requirements where food safety and animal protection are concerned.
. I supported amendments, tabled by my own Group and others, which would have strengthened the proposal, in particular those which sought lower stocking densities, and highlighted the food safety implications of poor welfare conditions.
Although most of the stronger amendments failed, I voted for the report in the hope that the Commission proposal will lead to some progress in addressing significant welfare problems in the chicken meat sector.
. I welcome this report and believe it is very timely due to the recently adopted results of the first ever Action Plan on Animal Protection. The report shows that once again the EU is taking a leading role in actively improving animal welfare standards.
The proposal addresses a difficult issue of public concern as the current welfare standards for chickens kept for meat production are very low, leading to painful leg disorders and lameness, ascites (enlargement of the heart), sudden death syndrome and ammonium burns.
I welcome the Agriculture Committee's proposals but I believe the proposals did not go far enough. It is for this reason that I supported the Jørgensen amendments and I am disappointed that they were not adopted by Parliament.
. Is improving the welfare of chickens really a topic worthy of parliamentary debate? Does it have a European dimension that justifies devoting 50 minutes of debate to poultry intended for meat production?
These are two questions that begin to answer themselves! True, this is not the first time that the European Parliament has expressed its opinion on subjects unrelated to the concerns of the citizens. Even so, I do not think there is any benefit for the European Parliament in adopting the slogan 'a meddling Europe'; on the contrary, I am convinced that there is every benefit in calling a halt to the regulatory frenzy.
This is particularly true in cases, like Mr Berman's report, when the pernickety rules proposed are utterly absurd: battery-reared chickens will have two health inspections a day, access to dry litter, and an ambient temperature no more than three degrees higher than that experienced by their alter egos living in the great outdoors! Those are just a few examples among many equally grotesque proposals.
In conclusion, Europe has nothing to gain from this kind of legislation. In fact, it runs the risk of getting its feathers torn out!
I voted in favour of this very weak report because, in spite of everything, it entails improvements in most countries and is concerned with minimal legislation, which means that we are allowed to have more stringent rules. Our amendments concerning reduced stocking density were extremely sensible compromises which received almost unanimous support in the Committee on the Environment, Public Health and Food Safety. It is tragic that these were not adopted. Parliament is supporting short-term interests instead of humane animal husbandry that consumers can rely on, and by acting in this way it is not doing the industry any favours. I voted in favour of the Committee on Agriculture and Rural Development’s proposal for a stocking density not exceeding 34 kg by 2013 for the sole reason that it is better than the original proposal. With quite a few of the countries represented on the Council wishing to exceed 38 kg, it will be possible to invoke this proposal against the Council. The European Parliament does, in any case, indicate a different direction that might be taken.
Chickens will continue to suffer more than any other animals. How we treat our animals says a lot about how developed our civilisation is. On this matter, we are shown to be barbarians.
. Mr President, this report on the welfare of broiler chickens is long overdue. It is time the EU took action to improve the wellbeing of broiler hens across the EU, many of which live in apalling circumstances during their short lives. It is unfortunate that a number of my group's amendments to this report did not pass, though the report itself goes some way to raising standards and I was glad to support it.
.  It is well known that State aid is an important economic policy instrument that helps to revitalise economic, social, environmental and regional development. The principle objective is to enable countries to take action to implement their strategic policies, to guarantee funding for public services and to compensate undertakings that promote so-called ‘services of general interest’.
With this report, which has a decidedly neoliberal slant, the majority in Parliament is seeking to restrict State aid to a ‘last resort’, on the basis of an ideologically biased drive to reduce the role of State intervention in the economy, in the name of the holy cow of the benevolent ‘market economy’, and to prevent so-called ‘unfair competition’. This is why we voted against.
The rapporteur supports the Commission’s proposals for reform, which are aimed at giving greater prominence to competition over State aid, at providing incentives for reducing State aid and at restricting it to horizontal policies related to the Lisbon Strategy, such as issues concerning innovation and research and development.
. For decades, State aid has been authorised or forbidden by the Commission purely according to the needs of the god of competition. Although it is regrettable that it has taken until 2006 to consider taking account of common-sense criteria such as employment, innovation, growth, economic and social cohesion and so on, we must not reject this reorientation of the policy, because we cannot prevent its existence.
However, I am concerned about the fate reserved for services of general interest, in particular about the fact that they are not really protected from Brussels' ability to make a nuisance of itself. The consequences of the liberalisation of network activities (postal services, rail transport, electricity and such like), which privatises the profits and nationalises the losses, should be a lesson to those who call on the Commission to legislate in this field.
I am also worried about the way in which respect for competition is given priority over all other criteria, which is characteristic of a policy that continues to favour its dogmas over the interests of Europeans.
Finally, I would like to emphasise that many activities, even emerging ones, would not need subsidies or aid if they had the benefit of a favourable, international fiscal and regulatory environment – an environment that Brussels' policies are largely helping to destroy.
Any analysis of State aid must be based on a clear idea of differences between income and costs relating, on the one hand, to private finances and, on the other, to public finances, that is to say an idea of the existence of external effects. This report bypasses fundamental analysis and thus ends up with general conclusions that cannot be substantiated. What is more, there are no serious attempts in the debate to assess external effects. In spite of this, we have voted in favour of the report because, in general, it counsels against State aid. Experience in general shows that State aid is too widely used for protectionist reasons.
.  The purpose of this report on reducing the overall level of State aid granted by the Member States is to channel the granting of aid towards the objectives of the Lisbon Strategy. The rules governing state aid established by the EU and the attitude of the Member States need to undergo radical change if we are to meet this challenge.
The Commission’s rules on regional aid are also being amended in line with the ‘less and better targeted state aid’ principle. From my point of view, as a rapporteur, I wish to express my broad support for this EU initiative.
I was pleased to note that the Commission has incorporated into the reform of the new guidelines on national regional aid that the outermost regions will continue to be given least favoured region status, irrespective of their GNI. As such, they may be compatible with the common market of aid earmarked for promoting the economic development of regions in which the standard of living is unusually low, and may also continue to enjoy operating aid.
.  State aid is presented as a means of rectifying market shortcomings, yet, as the rapporteur rightly points out, often leads to injustice and inefficiency. Accordingly, we share the Commission’s concern in this area, in line with the rapporteur’s position.
It would be both unrealistic and wrong to seek to put an immediate end to all State aid. Yet the fact that this aid has been dwindling in recent years – and this has been very much according to the will of the EU – is a positive sign for those who believe that an economy that fully respects the rules on the smooth running of the market is one that offers the greatest benefits for consumers, producers and workers. In other words, State aid is a model that ought gradually to be replaced by fairer and more efficient ways of fostering a genuine market.
The Swedish Conservatives have today voted in favour of the report on the effects of globalisation on the internal market. We agree with the assumption underlying the report that, as a result of globalisation, economic reforms will be required in order to maintain European competitiveness. We are not, however, in favour of setting up a globalisation fund, because the consequences of globalisation are best dealt with by means of a dynamic market economy.
. To err is human; to persist, diabolical. That could apply to any of the many reports that Parliament dedicates to globalisation and its impact, bemoaning its negative effects but offering no definitive solution except giving Brussels, and Europe, more powers. It has never questioned globalisation itself, or the way in which it has been imposed on us by Brussels.
That, though, is the real problem. The European Union is sacrificing our jobs, our industries, our agriculture and our social protection systems on the altar of global free trade and the dogma of international competition; it does not protect our economies from unfair competition or social or monetary dumping, or from piracy and counterfeiting; it does not support our businesses when they are faced with multiple tariff and non-tariff barriers in the competing countries where they want to trade, or when they are faced with increased competition at home, because our economies are some of the most open in the world; it piles on the disabling standards and regulations.
The inescapable conclusion: Europe is the fall guy in the farce of globalisation, and the citizens of Europe are its main victims. It is time for their interests to take precedence over the utopian pursuit of ultraliberal dogmas.
.  I should like to congratulate Mrs Herczog on her important report on the effects of globalisation on the internal market, which has my full backing. I especially welcome the reference to the need to create a healthy and supportive environment for small and medium-sized enterprises, and to strengthen their position and access to innovation and financing tools.
I also feel that the creation of an internal market in services is essential in order to increase the EU’s competitiveness.
. I welcome this timely report on the challenges posed by globalisation to the internal market of the European Union. This is an issue whose importance was emphasised on 27 October 2005 by the Heads of State and Government of the European Union at the UK Presidency's informal summit at Hampton Court.
As a member of the International Trade Committee I have been pressing for social and environmental concerns to be taken into account in an era of globalisation and against the background of the rise of China, India and Brazil. This is not simple protectionism: my concerns arise from the need to ensure that liberalisation of the world economy, particularly through the multilateral trading system, should not lead to a lowering of employment and social standards or a race to the bottom.
Whilst I therefore supported amendments to increase preferential access to the EU market for those third countries which have ratified and appropriately applied core international labour and environmental standards as an added incentive, I believe that the Commission should work more closely with the ILO to investigate and inform itself of the observance and enforcement of these core standards in practice, so as to safeguard against future abuses of the new GSP+ system.
.  Globalisation offers fresh opportunities in terms of access to the world’s markets, and yet many European citizens take a dim view of it, given the far-reaching effects on the European textiles industry of the restructuring and relocations currently taking place.
The EU must meet these challenges head on, without abandoning its historical and social values, which are reflected in the core characteristics of existing social protection systems.
At the same time, the EU must offer incentives to increase the competitiveness of European industry by developing a whole range of instruments, as referred to in the Lisbon Strategy.
With 1% or 2% increases, there is no room for manoeuvre. Consequently, in order to complete the internal market, reforms of the economic side, especially those aspects relating to the market liberalisation, are all the more pressing.
Lastly, in terms of external policy, the EU must impress upon the future major world powers, such as China, India and Brazil, that the various development processes must take place on the basis of a balance between social and economic policy.
. This report was an opportunity to take a view of what sort of impact globalisation has had on the internal market, but sadly this report has missed that opportunity. My group was therefore unable to support it.
Mr President, I said this morning how shocking it was that we were trying to give the world lessons on human rights when the European Union cheerfully violates them, particularly when it comes to freedom of expression, on its own territory.
However, there are other reasons to oppose Mr Agnoletto's report. It makes reference to Article 60 of the Vienna Convention, in particular the non-execution clause that allows us to ignore the requirements of a treaty on the basis that the other party has not fulfilled its obligations. The only problem with that is that the European Union is the sole arbiter of this circumstance, which seems to me to be a totally abusive interpretation. We should at least have an arbitration system, otherwise this condition is, in reality, a potestative clause that enables us to escape from our obligations as we please or, conversely, to stick to them when it comes to powerful states from which there may be reprisals. That is not acceptable.
Mr President, the EU may well have made a great thing of respect for human rights and democracy – indeed, admission to the European Union is dependent upon them – but it has certainly failed in that respect where Turkey is concerned. Not only is that country nowhere near finally acknowledging that the Armenian genocide actually happened, but it also threatens punitive sanctions against those journalists who voice any sort of criticism of it, and it also has to be said that there have been markedly retrograde developments on the freedom of opinion and of the press front since negotiations began. The fact that, in 2004, 11% of applications for asylum by Turks were accepted, and that Turkey, in 2005, was the member state of the Council of Europe most frequently condemned by the European Court for Human Rights have to be seen in this light. It follows that its record on observance of human rights cannot be a particularly good one.
Over and above that, the recent murder of a Catholic priest in Turkey – a crime motivated by politics and religion – shows that Turkey is either unable or unwilling to protect the minorities within it. It will take more than the EUR 500 million pre-accession aid paid out this year to make Turkey top of the class on human rights.
The report discusses the issue of the human rights clause included in agreements concluded by the European Union. An example of such an agreement is the Cotonou Agreement, which the EU concluded with the countries in the ACP community. The clause has existed for ten years, which is why the rapporteur now thinks it appropriate to evaluate it.
In the present situation, the European Parliament is not allowed to open talks if it believes that a country has breached the clause. Among the proposals put forward by Mr Agnoletto is one to the effect that Parliament should be given the opportunity to begin talks of this type. What is more, the rapporteur also wishes to see the European Parliament allowed to participate in the whole procedure where the clause is concerned.
It may be seen from the above that there is a desire to give Parliament increased powers, something to which we are opposed in principle. We have therefore voted against the Agnoletto report in today’s vote.
. Demanding that our economic and political partners respect human rights is an excellent sentiment, but the European institutions need to start by putting their own house in order, particularly given that Turkey is their next-door neighbour.
The discrimination suffered by the Christian minority, the suppression of information on the Armenian genocide, the occupation by the Turkish army of a third of the island of Cyprus – none of these flagrant violations of the law have prevented European leaders, notably Messrs Chirac and Villepin in France, from opening Europe's doors to this Asiatic country.
Is the prospect of accession encouraging the Turkish authorities to share the values of our civilisation? We doubt it. The rise to power of the Islamist party, the AKP, in 2002 is threatening, in particular, the few rights previously granted to women. Two facts illustrate this phenomenon: the violence used to suppress a peaceful demonstration by women last year, and the return of polygamy.
At a time when, even in our countries, Islamist organisations are challenging the freedom of the press, the European Union, in welcoming Turkey, would be reneging on the values on which it claims to base its foreign policy.
After the partnership agreement between the ACP countries and the European Union, which was signed in Cotonou and amended in Luxembourg, the issue of having a human rights and democracy clause in EU agreements seemed to have been resolved. Indeed, accepting the principle of protecting human rights was a great step forwards. However, there still seem to be some gaps in the implementation of this principle.
It is not a simple issue. It is complicated by the fact that, if we wanted to suspend a signed agreement because of violation of the human rights clause, we would have to avoid hurting the population of the offending country. Alongside the human rights clauses, there are also analogous requirements regarding compliance with basic democratic standards and respect for minority rights. I can mention the particular case of the negotiations with Croatia, during which I have never had the feeling that the European Union has been at all interested in or has protected the rights of the Italian minority or those of the Giulian-Dalmatian exiles, and it has even justified its attitude by saying that those are bilateral issues. I must point out to the Commission, however, that protection for minority rights must be assured by more than just bilateral relations. It is a fundamental right, especially as we are not dealing with a trade agreement here but an actual accession treaty. This problem has not been solved even by this report.
.  The interest and concern displayed by the rapporteur on the human rights and democracy clause in European Union agreements are worthy of commendation.
Ten years after it was first drafted, the time has now come to evaluate how it has been implemented and how it can be improved, and there is one aspect, to my mind, that our evaluation should make clear: the impact of this provision needs to be assessed. I welcome the fact that the EU includes this clause and deems it one of the guiding principles of external and cooperation policy. That being said, if this simply becomes a mantra repeated in all our agreements, and fails to make a genuine difference, especially when its terms are violated, it will of course be worthless. The idle repetition of good intentions is a cause of mistakes and failures in international policy.
.  The rapid liberalisation of world trade, characterised by lax rules on work and the environment, poses a considerable challenge for the competitiveness of the European economy.
The EU cannot, and must not, compete with economies which are based on export subsidies, which fail to comply with basic environmental and social rules, and which violate human rights.
European integration is based on solidarity, respect for human rights, compliance with environmental and social rules, and sustainable development. The values of democracy, the rule of law and fundamental freedoms lie at the heart of the European project.
The EU has succeeded in incorporating a ‘human rights and democracy clause’ in international agreements with third countries.
I am deeply disappointed, however, that a clause as fundamental as this one remains absent from the agreements on textiles.
China is known to have systematically flouted the rules of the game since it joined the World Trade Organisation in 2001. In this particular case, the EU would be well within its rights to impose minimum social and environmental rules in its forthcoming agreements with this partner. If there is to be competition, it must be on a level playing field.
.  The report before us does not raise any objection to the Commission’s proposal. Rather, it accepts and supports all of the ideas put forward.
The move to maintain the Shetland Box and the Plaice Box is a timely and balanced response to the review of the functioning and effectiveness of these boxes and to the consultation carried out into this area.
The recommendations in this report will make it possible to defend the fundamental principles of the new common fisheries policy, namely to manage the exploitation of marine living resources in a sustainable manner whilst guaranteeing sustainable economic, environmental and social conditions.
I therefore support the adoption of this report.
The June List is opposed to the EU’s common fisheries policy and wishes to see this policy area phased out in the long run. We thus believe that the EU should not decide about whether the Shetland Box and the Plaice Box should be retained. This issue can better be resolved by existing international bodies.
. I voted in favour of this report, which had been substantially strengthened at committee stage through the adoption of all nine amendments I had tabled.
The overwhelming decision of the European Parliament to support an area of protected waters around the north of Scotland is very welcome indeed. MEPs from around Europe have recognised the importance of these waters to Scotland's northern communities.
The Commission must now recognise that the principle of unrestricted access to waters is unsustainable. Fishing rights must be allocated to the communities who depend on them. That is now the political will of the European Parliament and no amount of lobbying by those who demand equal access to waters and resources should be allowed to undermine that.
Parliament's vote is a rare example of good news coming from Europe for Scotland's fishermen and I call upon the Council of Ministers, who will make the final decision, to follow our lead.
. I welcome the report on the Shetland and Plaice Boxes. I am delighted that the Commission decided to retain the Shetland Box and the Plaice Box and I welcome the fact that Parliament has backed this proposal; the three-year extension is good for conservation and good for Scottish fishing interests.
. Mr President, I personally welcome our rapporteur on this important issue back to Strasbourg. I was pleased to support the report, as the measures in it are important in ameliorating the disastrous effects of the common fisheries policy. The CFP should be swept away; it has been a disaster for fishing communities, the fishing industry and indeed the fish themselves. It does Europe no favours, as it clearly diminishes the EU in the eyes of our citizens to have such an unworkable policy.
. One of the greatest challenges facing the countries of Europe is their energy policy and their ability to use renewable energy to reduce their dependence on petroleum and gas supplies and on the fluctuating price of these resources.
These renewable energy sources should take on a dominant role in the field of heating and cooling, which currently represents almost 70% of energy consumption in Europe.
We therefore support measures that could encourage the use of renewable energy: informing users, removing administrative barriers, providing implementation aid, encouraging research and so on.
However, we will be particularly vigilant in ensuring that the sovereignty of the Member States is respected with regard to energy supply, and on the taxation aspects of any proposals put forward.
We have not yet seen all the consequences of the liberalisation of the gas and electricity markets on national energy balances. And there is no question of giving the Commission, through fiscal proposals, additional powers over energy policy that it was not given by the treaties, but that it has already been able to appropriate by indirect means.
. Mr President, this important report highlights an important potential for Europe. My own country, Scotland, is potentially a world leader in renewable energy advantages, but because of domestic inaction we have not yet capitalised on this. This report shows how the EU can help encourage growth in this vital future technology and I am pleased to support it, even though a few of the key recommendations were not passed by the house.
The next item is the debate on the report (A6-0409/2005) by Evelyne Gebhardt, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a directive of the European Parliament and of the Council on services in the internal market (COM(2004)0002 C5-0069/2004 2004/0001(COD))
Parliament is fully aware of the importance of this debate.
. Mr President, Mr Bartenstein, Mr Barroso, ladies and gentlemen, today, we come to the final round of what is – next to the Constitution for Europe – the European Union’s most important legislative project, and we have made no haste about getting here. I could quite easily describe the efforts of the last few months, and the mountains of paper we have had to surmount, but the only thing is that it would take me hours to do so.
I will therefore limit myself to a few basic observations, which will not be to everyone’s liking, but I have to say, Mr President, that they matter to me.
Services must be as freely mobile in Europa as goods and money, and so the Commission’s production – after a long wait – of the draft services directive is an event to be welcomed.
It is however, regrettable that the impression has been given that this draft is intended to set the interest of the 15 ‘old’ Member States against those of the ten ‘new’ ones that joined us in May 2004. The reason for my putting ‘old’ and ‘new’ in quotation marks is that all members of our community of states have the same rights and responsibilities irrespective of the length of time that they have belonged to it.
The European Union exists to promote the well-being of its 470 million citizens on a basis of equality; it does not exist to serve shareholder value or the interests of sabre-toothed liberalisers and their market mechanisms.
I see it as being of the utmost importance that what we do politically and in legislation should put people first and foremost. Our primary concern must be with workers and their families rather than with big business and its markets, and we must also spare a thought for small businesses and artisans, who must not be allowed to be trampled underfoot.
It was for these reasons that this House needed to give the Commission’s draft a thorough makeover, and we have made considerable progress despite the ideological dividing lines between us. I am confident that the plenary vote will see us being able to take the final, crucial steps.
The end product must be a directive unencumbered by massive bureaucracy, one that benefits the workers on whom Europe’s ability to compete depends. Such a directive must respect the idiosyncrasies of the Member States and obviate the danger of a downward spiral in working conditions and wages, in quality, and in the protection of consumers and the environment.
First of all, then, we must abandon the country-of-origin principle with all its devastating effects.
I have proposed a simple solution, according to which a business legally providing services in any one Member State would be allowed to offer those services in any other Member State as well, provided, that is, that the rules and laws of the country of destination would apply to the performance of the contract. The simplicity of this reflects our experience of real life; for example, a German driving licence entitles me to drive in England, but I am not allowed to drive on the right there.
It is thus that the free movement of services is provided for and fair competition ensured.
My second proposal was that this freedom of movement be accorded only to marketable commercial services, with all other excluded from the scope of the directive. In no way, for example, should Europe be obliged to accord freedom of movement to the modern version of slavery engaged in by temporary employment agencies.
We also have to ensure that services of general interest – in the broad sense of the term – are not affected, by protecting municipal self-government and the desire of citizens to manage their own affairs in everything from the water supply to nursery schools.
Parliament will be able to adopt the services directive subject to the necessary adjustments being made to the Commission’s original draft.
We have worked through the original draft in detail and turned it inside out; in so doing, we have frustrated the creation of a job-creation scheme for lawyers that would have been beyond the financial reach of small businesses.
As I see it, this complicated piece of legislation could still do with being made a bit clearer and simpler, but something else that is called for by such a complex enterprise is the strength to make compromises.
I have gained the impression that the Commission values this House’s constructive work and is not indissolubly attached to the old version that has caused such outrage in the Member States. The combined voices of trade unions, artisans’ associations, municipalities and all the other interested parties have had a powerful and visible effect.
We have now come to a tricky corner. We can enact the sort of law that is imposed on us neither by the Commission nor the Council. If we do, we will have given services in the European Union the freedom of movement that they need, and, at the same time, this would represent a major step towards a social Europe; the rights of workers would be secured, and quality and the environment protected. With such a result under our belt, this House could take pride in having served the interests of the 470 million people in our Community.
With that in mind, I would like, again, to thank all my fellow Members in every group for their very constructive cooperation. I do believe that we will, in the final discussions that still await us this afternoon, tonight and tomorrow, find the right solutions, which really will enable us to put together a large majority in this House, one that will force both the Commission and the Council to go down the road that we in Parliament have now mapped out.
. Mr President, Mr President of the Commission, Commissioner McCreevy, Mrs Gebhardt, ladies and gentlemen, as Mrs Gebhardt has just said, it was in February 2004 that the Commission put forward a proposal for a directive on services in the European single market, the idea being that implementation of it would bring us a bit closer to the Lisbon objectives. In November 2004, the report of the high level group of experts chaired by Wim Kok – which, I might add, was appointed by the Commission to prepare for the mid-term review of the Lisbon strategy – called for the creation of a European market in services, which it saw as presenting the greatest opportunity for more growth in Europe. From an economic point of view, a growth spurt is just what Europe needs, and we know that – growth, and the employment that results from it, are top priorities for all of us.
In its first ten years of existence, the European internal market has chalked up some considerable successes, not least the creation of 2.5 million new jobs. It is precisely for that reason that all its remaining loose ends need to be tied up, but the legal and administrative hurdles that the Commission has put in the way of service providers have demonstrated to us how fragmented the European services markets are in reality, resulting in needlessly high prices, consumers losing out as a result of insufficient competition, and missed opportunities for increased growth and job creation.
The proposal to which I have already referred was brought in by the former Prodi Commission, the Commissioner responsible for it being Frits Bolkestein, and it has, since February 2004, been the subject of in-depth discussion in the relevant working party of the Council. In the context of public debate, it has come in for a great deal of criticism, some of which has been justified. There are those also who have used it – without any justification – as the occasion to spread anxiety.
It has to be said that the directive is quite clear about what it is intended to do, and there is widespread support for the principle behind it, that being the further freeing-up of service provision and the systematic removal of unjustified barriers to service providers.
Now is the time for the Commission to revise the means by which that is to be achieved, and the vote in your House will be essential as a basis for this. The intention is that the completion of the internal market in services should bring benefits and advantages to Europe’s citizens, consumers and businesses, while leaving no way open whereby the European social model might be undermined or jeopardised.
The people of Europe have every right to an internal market in services free from the risk of wage dumping or social dumping. If they are to get one, the services directive will have to be neutral in terms of labour law; there will also have to be clear and unambiguous rules to ensure that the directive on the posting of workers is not compromised, not least as regards the options for monitoring.
It must also be made clear beyond any doubt whatever that this services directive does nothing to compromise services of general interest in terms of their quality, the universal provision of them, or their affordability. Mrs Gebhardt has already referred to the need for this.
From within the Presidency of the Council, all eyes are now fixed on your House, as the Presidency, and the Council as a whole, look forward to the outcome of the first reading with great interest, and, if as large a majority as possible were to be achieved, that would be particularly helpful in terms of the draft’s further progress within the Council. With that in mind, we also welcome the initiatives and efforts of the two big groups in your House to achieve broad consensus by means of a good compromise, especially on controversial points, in which respect they have evidently been successful.
Once your House’s plenary has voted, which it will do the day after tomorrow, that is on 16 February, it will be for the Commission to take an active role in the codecision procedure. The Presidency will – in close cooperation with your House, but of course also with the Commission – be pressing for an even-handed directive, one that will to a large degree take into account the misgivings that have been voiced about the present proposal while also creating the legal basis for a functioning internal market in services that will make the best possible use of our potential for growth and job creation. We have now been informed that, according to two studies – one from Copenhagen and the other from Vienna – the possibility exists of the services directive resulting in the creation of some 600 000 jobs.
The Presidency also welcomes Mr Barroso’s announcement in Vienna to the effect that the plenary vote would very soon, and in good time for the March European Council, be followed by a proposal as to the points essential to a political agreement. The Austrian Presidency will then discuss these in depth and take them further – and I stress that it will do this with the full involvement of the social partners.
We have the opportunity to maximise our potential for growth and job creation by means of an internal market in services, while at the same time building up public confidence in a social Europe. That must be a goal for us all.
. Mr President, Mr Bartenstein, Mrs Gebhardt, ladies and gentlemen, this week is a crucial stage for the services directive, for the completion of the internal market and for our strategy for growth and jobs in Europe. I am therefore delighted to see that the European Parliament is prepared to express an opinion on this proposal and to accept its responsibilities to the citizens of Europe. I would especially like to thank Mrs Gebhardt and all the Members most directly involved, particularly the shadow rapporteurs, who, over the past few months, have done some admirable work to enable us to reach the stage we are at today.
Today's debate and the vote to be held on Thursday represent an important moment for the future of the European Union, and this, may I say, even goes beyond the very important matter of services in the internal market. There is no doubt that we still have much to do if our economies are to be able to make the basic freedoms laid down in the Treaty a reality and to benefit from them. In a moment, Commissioner McCreevy will remind you of the progress made on this matter.
Before that, however, I would like to stress a very important aspect that goes far beyond the purely economic dimension: is the enlarged European Union of 25 Member States capable of reaching agreement on appropriate solutions to deal with extremely difficult and sensitive problems? I would add to that, can we deal, in particular, with the problems that are seen as most sensitive by public opinion? Let me be quite clear: I am convinced - and the Commission shares this view - that it is desirable to achieve strong consensus within Parliament in favour of this directive, a strong consensus that, we hope, will enable us to reach agreement in the Council and to create the conditions for convergence between our three institutions. I am confident that, this week, Parliament will be able to give shape to the acute sense of responsibility that it has demonstrated throughout this process.
As you know - and we must be frank in this matter - this directive, which was presented in January 2004 by the Commission of my predecessor, Mr Prodi, gave rise to some serious concerns in some parts of our Member States and, in general, within European public opinion. Even though they were based on legitimate fears relating to the protection of the social acquis, some of these criticisms were based on real misunderstandings. However, in some cases these criticisms also fed polemics entirely unrelated to the directive itself.
I, and the Commission over which I preside, have always made it absolutely clear that we do indeed want a real internal market in services. We want a market that works and that brings added value to our economy. We now want to translate into reality the principles of the four freedoms bequeathed to us by the founding fathers of Europe. We also want to respond to the legitimate concerns that have been raised.
The result will therefore be, if you please, ladies and gentlemen, the fruit of a compromise. By definition, we need a compromise – a compromise that honours and respects the principles of the Treaty and forms part of our programme for growth and jobs. In this regard, the Commission is prepared to support, and to include in its revised proposal, all the elements constituting a step forward on the path to creating a true internal market in services that are supported by a large majority within this Parliament.
Following almost two years of debate, it is now high time to leave the divisions behind us, to build bridges and to create the conditions for an agreement. It is time to prove to our citizens that the Union of 25 Member States does work, that it is conscious of its common destiny, and that it is able to achieve results in everybody's interests. We now need to understand what is realistic and feasible at this stage.
Following a difficult year in 2005, we are now on the way to restoring trust in the European Union. We must work on pragmatic solutions to respond to the real problems of our citizens. If the first reading in plenary on the services directive leads, on Thursday, to a vote that balances the demands of competition against our social concerns, it will be a victory not only for you, ladies and gentlemen, in the European Parliament, but also for the Union as a whole.
Ladies and gentlemen, you need have no doubts about our ambitions for Europe. On that subject, let us be quite clear on the economic question. Is it acceptable that we have 20 million unemployed within the European Union? Do we need any stronger arguments to justify our initiative? Is that not one of the main reasons for the lack of confidence in the EU? Today, the two main sectors that can create jobs in Europe are services and small and medium-sized enterprises. We must therefore give priority to those sectors, by creating a true market in services and supporting small and medium-sized enterprises.
It is they that have the most to gain from this directive. Even though this is just the first step, I really do not think that there is any strategy more social than one that creates high-quality jobs.
Before I pass the floor to Mr McCreevy, I would like, with your permission, Mr President, to wish you all a fruitful, constructive and positive debate. Let us work together to produce a services directive that will translate our ambitions for Europe into reality in a balanced way: an enlarged Europe, a more modern and more competitive Europe, a Europe founded on the four basic freedoms bequeathed to us by our founding fathers.
. Mr President, since its birth two years ago, this proposal has been in the headlines. Both its supporters and its opponents see it as a symbol. During all the controversy about this proposal, which focused on a relatively small number of issues, it was easy to forget that there are many other areas in which, I believe, broad agreement exists and in which the benefits of the proposal are recognised.
Firstly, thanks to administrative simplification, it will be easier to establish a business in the EU. This is crucial for fostering entrepreneurship, a vital element in promoting growth and jobs. Service providers will be able to obtain information and to complete administrative formalities through single points of contact in any Member State, thus simplifying, accelerating and reducing the cost of the authorisation process and obviating the need to deal with different levels of authorities.
It will also be possible to fulfil these procedures electronically, so that businesses save time and avoid incurring considerable costs in having to make visits in person – sometimes several times – in order to complete the necessary formalities with the relevant authorities.
Secondly, it will be good for consumers. Improving consumer confidence is a key component in boosting the possibilities that the internal market offers them. They will benefit as key information about businesses and the service they are providing will be made easily available. This will enable them to make informed choices when they are purchasing services. Rights of consumers are clearly set out, and any discrimination on the basis of nationality or place of business must be removed.
Thirdly, Member States will have to implement administrative cooperation to ensure that businesses are properly and efficiently supervised across the EU, while avoiding duplication of control. This legal obligation will be underpinned at a practical level by an electronic system enabling authorities to exchange information directly and efficiently. These, amongst many others in the draft directive, are provisions which will bring forward significant benefits, both for businesses and consumers – I know that you have never lost sight of this.
In assessing the amendments adopted in the lead committee’s opinion, and the further amendments tabled since, the Commission is taking a highly constructive and positive position. In particular, we intend to take on board and incorporate in our revised proposal those amendments that we believe to be supported by a broad majority in this House.
The Commission broadly welcomes amendments put forward by the European Parliament which aim to clarify and improve the Commission’s initial proposal. These relate mainly to administrative simplification, establishment and administrative cooperation.
The Commission also broadly welcomes many of the amendments adopted by the Committee on Internal Market and Consumer Protection in relation to services of general interest. This is a sensitive question that has split opinions during the entire debate and it is clear, in my view, that the Committee on Internal Market and Consumer Protection vote has achieved a great deal in this respect. On the other hand, I believe that services of general economic interest should stay within the scope of the proposal. Any further exclusions of sectors from the scope of the proposal should be extremely limited.
The compromise texts I have seen give us a good basis for producing our amended proposal if they are adopted. But we need to be clear about how we will deal with possible deletions from the proposal. If Parliament votes to delete Articles 24 and 25 of the proposal concerning the posting of workers, then the Commission will produce guidance to address any undue administrative burdens which may hinder the opportunities for enterprises to avail of the Posted Workers Directive. This can be done relatively quickly. There is well-established Court jurisprudence which needs to be complied with.
Equally, if health services are excluded from the scope of the directive, this does not take away from the necessity to address the increasing jurisprudence of the Court of Justice with regard to patient mobility. A separate proposal from the Commission addressing this issue will therefore be necessary.
The compromise texts also recognise the freedom that service providers should have to access markets in other Member States and to exercise their activities there. I welcome the fact that they recognise that a whole range of barriers to the provision of these services will have to be abolished while, of course, permitting certain restrictions on well-defined public policy grounds.
It is important to underline that any amendments we accept must meet the objective that this directive should represent a step towards the creation of an internal market for services. As Guardian of the Treaties, we also need to carry out our responsibility to ensure that what emerges is compatible with the fundamental freedoms as set out there and in the jurisprudence of the Court of Justice.
In addition, any restrictions that Member States may apply to service providers from other Member States have to be judged against the criteria of non-discrimination, necessity and proportionality. This must be borne in mind, particularly when we look at whatever modifications are voted to Article 16 and the freedom to provide services.
I am sure most Members will agree that this is the only way we can ensure that the real added value of this proposal is maintained. It will facilitate the cross-border provision of services and, at the same time, ensure that legitimate public policy considerations can be safeguarded. That is the balance we are all working for. It seems to me to be the essence of the compromise amendments on Article 16.
I confirm that, following the vote on Thursday, the Commission will bring forward a revised proposal with a view to facilitating a common position as soon as possible – hopefully, before the end of April. Where there is broad consensus in this House on the amendments to be made, the Commission will, subject to what I said earlier, base its modified proposals on these amendments.
In the meantime, I look forward to today’s debate and, ultimately, the outcome of Thursday’s vote. Parliament has a real opportunity to show that, after two years’ work, it can provide the basis for taking forward in a consensual way an important but hugely controversial proposal. It is a challenge I believe most MEPs want to rise to. I urge you to continue to work for the consensus which I believe is within your grasp. You can deliver a better services directive which unleashes the enormous economic potential of the services sector. This is the basis on which we will be judged by the European businesses, workers, consumers and unemployed people that stand to benefit from it.
I would like to inform the House that an enormous demonstration is currently taking place outside this building. The Strasbourg police estimate that some 30 000 people have gathered between the Parc des Expositions and the Place de la République.
I would like to point out that it is a peaceful demonstration.
I am told that it is taking place in a very good spirit with live music and a whole series of attractions. There has been free access to Parliament until three in the afternoon. I am sure that this massive presence of European citizens at the doors of our Parliament will provide us with an enormous stimulus to carry out our work responsibly.
. Mr President, Mr President of the Commission, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, our group welcomes the demonstration, for what it shows is that Europe’s people are at last waking up to the fact that this House is powerful. I have to say, though, that I have my doubts about whether the demonstrators’ concerns are justified by the facts, for they are demonstrating against something that is no longer even under consideration, but it is in essence a good sign that the demonstration is happening.
The March 2000 European Council in Lisbon sought to make the European Union better able to compete. It took note of the fact that the services sector was one of the most important in terms of our economy, yet Europe was making no use whatever of its potential. The freedom to provide services has been, since 1958, one of the four freedoms that the Founding Fathers enshrined in the Treaty, yet – in contrast to the movement of goods and capital and personal mobility – it has never been anything other than neglected, and the reason why it has been neglected is that it has been in this area that the Member States have been least willing to fully implement the Treaty, and they have left it to the Court of Justice to make up the rules by way of rulings in individual cases.
The intention behind the services directive is that all that should be changed. The directive is at the very heart of the Lisbon Strategy. It will make European service providers more able to compete; it will help to create jobs in this sector and will give consumers and commercial customers greater freedom of choice. It has to be said, though, that the directive is, first of all, the result of a political decision, the decision in favour of the clear implementation of the Treaty. That makes it a test case for the Commission and for the Member States; it also shows how serious we in this House are about our affirmations of the Lisbon Strategy. The proposal put forward by the Commission was an ambitious one; parts of it were open to question, others missed the mark, and it was the subject of criticism, some of which was justified and much of which was not. What became known as the Bolkestein directive became the occasion for expressions of disquiet about the consequences of globalisation, of the enlargement of the EU, about the pressure of increased competition and misgivings about economic realities in general.
Even here in this House, people had some misguided ideas, which manifested themselves in attempts to block the directive itself or make it easier for the Member States to erect barriers within the internal market. The Group of the European People’s Party (Christian Democrats) and European Democrats came up with some substantial improvements to what the Commission had proposed, and I am most grateful to our rapporteur, Mr Harbour, and to all those in our Group, those in the other groups, and also the rapporteur, Mrs Gebhardt, for all the work that they have put in. Our group virtually rewrote the directive, and the document we have before us today is the result of those efforts, in the course of which we showed all the willingness to compromise that was required. While we do want broad agreement on this directive, we do not want compromise at any price. What we do want is for the business of setting up in more than one Member State and of rendering services across national borders to be substantially improved and made much simpler.
We do not want the case law of the European Court of Justice to be transposed word for word, along with all its imponderables and the specific circumstances of individual cases. What we do want is for businesses and the authorities in the Member States to have more legal certainty; we want the Member States to cooperate more in combating illegal temporary work and bogus self-employment. Most of all, though, we want a directive with clear and fair rules that establish once and for all an internal market in services, an internal market in which all service providers, particularly small and medium-sized businesses, and all consumers too, really can participate. We want a directive that really does make us better able to compete internationally, that ensures the rapid integration of the new Member States into the internal market, a directive that enable us to make the best possible use of all our potential for growth and job creation while remaining faithful to the principles of the social market economy.
What we would like to see, at the European Council’s Spring Summit, is a political agreement founded upon the outcome of this House’s vote. It must include those points that are backed in that vote by a broad majority. Then, before this year is out – perhaps even, Mr President-in-Office, under your presidency in its first half – we will be able to adopt the Lisbon Strategy’s most important legislative component.
Every day that is lost to us means less competitiveness, less of an internal market, and hence less employment and growth. We have to show the people of the European Union that we take their concerns and fears seriously. We also, however, have to give them the leadership that will restore their hope and confidence and give our great European project a future. This European Union of ours is our shared project, and as such we must defend it and lead it into the future.
. Mr President, ladies and gentlemen, I will begin with a word of thanks to our colleague Mrs Gebhardt, who will, I hope, on Thursday see her ordeal, which has lasted weeks, brought at last to a happy conclusion. I will also express my gratitude to Mr Harbour, who can no doubt look back on even tougher weeks, to whom I wish an equally successful conclusion. Returning to my own group, I also wish to thank Mrs van Lancker, who has made her contribution to our labours under the most difficult of circumstances.
This directive is the most controversial and contentious draft to come up for debate in recent years, and rightly so, for it has to do with the question of what social model we want in Europe – no more and no less than that – and we will be giving the answer to that question this week. What is plain to us European Social Democrats is that every one of the economic and technical advances that we can point to as the successes of the second half of the twentieth century went hand in hand with raised incomes, more social security, more environmental rights, greater protection for consumers. That is what we mean when we talk about our social model. What Frits Bolkestein was aiming to do was to create growth on the assumption of less income, less social security, fewer environmental standards and less protection for consumers, and it is precisely that that we are putting a stop to today. From today, ‘Bolkestein’ is no more. That is the first piece of good news to come out of this debate.
The second point that must be central to our debate is that Europe will not allow itself to be divided. In both the Group of the European People’s Party (Christian Democrats) and European Democrats and our own group, it has become clear that the attempt to divide us, inherent in this Bolkestein directive, has been fought off. Bolkestein’s philosophy was that those who earn less and have lower standards should be given free access to the market so as to achieve a downward adjustment where wages and standards are high. That was an attempt at playing the new Member States off against the old ones, setting Old Europe and New Europe at odds with one another. Here in this House, we can show that the attempt to do so has failed. In my own Group just as much as in the PPE-DE, delegations from the old and new Member States are working together to solve this problem. That is another item of today’s good news.
There is also a third message about which we should harbour no misconceptions: many have attempted to use this services directive to promote their own interests and fashion the European internal market in the image of their own liberal-purist thinking. I am pretty certain that what I have described is what Mr Bolkestein wanted. I did get the impression that, for a time, that was what Commissioner McCreevy wanted as well, but, in the light of the real balance of power, of which he will get written evidence on Thursday, he has come to see reason.
It was thus with a great deal of interest that we heard that you – Mr Barroso and Mr McCreevy – wanted to base your future actions on what comes out of this House’s deliberations, for it is quite clear that a broad majority is forming itself in this House in favour of a new services directive, a services directive founded on the idea that free market access should be guaranteed subject to the condition that services should be subject to the laws of the country in which they are rendered. The consequence of that is that the rights in relation to social security, wages, the environment and consumers that have been built up in the Member States will be maintained, that it is on that basis that these services are rendered, and it is precisely that that we have achieved. We have, so to speak, turned ‘Bolkestein’ round to face in the right direction, and the attack by those who wanted the opposite has thereby been thwarted.
If I may spell it out in plain language, that means – and I am speaking for my group when I say this – that those who want to alter the European social model or destroy it will meet with determined resistance from Europe’s Socialists. It is a good thing, too, that they are evidently meeting with determined resistance from a substantial section of Europe’s Christian Social movement, and we are glad to see it.
We hear there the sound of dissent, but I can tell Mr Langen that the PPE-DE’s minorities generally express their views forthrightly. That we do know!
There is, though, underlying what we are discussing here today and what we will be deciding on Thursday, a message for the institutions; Mr Bartenstein has got the message, and so has Mr Barroso. Both of them have grasped – and let me stress that it is a good thing that they have – that, irrespective of what fundamental decisions they try to take, decisions that will determine the future direction of the European Union, there is no getting round the European Parliament.
Just as the Council failed in its attempt to foist upon us a Commission that we did not want, so, too, it will fail with its ill-advised Financial Perspective. The Council has had to take note of the fact that it was Parliament that adopted a proper and balanced chemicals policy. It was Parliament that kept the enlargement debate on rational lines and did not allow it to be carried along in a rush, and, on this occasion, it is Parliament that is showing the other two institutions that it is possible to do what my own country’s late President, Johannes Rau, called for in almost every speech, namely to be the protector that the little man must have in a deregulated world.
The big multinationals can hold their own in global competition, but the ordinary citizens of Europe – workers in ports and factories lorry drivers in their vehicles, those who work for the postal services or on the railways, artisan craftsmen in their workshops and nurses in hospitals – need protection in this struggle for what we call the European social model. They do not have shareholder value on their side; they need someone to defend their rights in a deregulated Europe, and that someone is, today, the European Parliament, and it is to be hoped that it will do so by an overwhelming majority on Thursday.
. Mr President, I can assure the House that Frits Bolkestein is alive and kicking, and that is why Martin Schulz is looking so bruised these days!
This Parliament must make a choice. Down the route of reform lies a dynamic, competitive Union which creates jobs, wealth and opportunity for its citizens. Down the path of protectionism lies short-term gain for some, and long-term loss for all, especially our 20 million unemployed.
70% of Europe’s economy and workforce relies on a healthy service sector, a sector being slowly strangled by a mindless mass of regulation.
Mrs Gebhardt says ‘think of small businesses’. It is because we think of them that we want the country of origin principle. 90% of service companies are SMEs. The country of origin principle allows them to assess, and then to test a foreign market. They send people over to do market research. Then they trade to test it before setting up an office or a subsidiary. Doing away with the country of origin principle reduces the growth effects of this measure by half.
Liberals and Democrats favour a search for compromise, but compromise between mutually exclusive policies is no compromise. We call it the ‘Berlin blockage’. This directive does not usher in social dumping. If they are in any doubt, Mr Schulz and Mr Rasmussen should read the 1996 directive on the posting of workers. It is still in force. Rather, the draft before us transforms principles like the free market of goods, services, capital and people into reality for 450 million people. These are founding principles of our Union which are simply not compatible with second-class citizenship for our new Member States.
Certainly there will be hard decisions to take, but our task is not to protect one sector over another. It is to legislate for the good of the European economy as a whole. If we can create a single market in services to rival our single market in goods, we can raise GDP by nearly 2% and create up to 2.5 million new jobs. That is what Frits Bolkestein wanted for Europe. To allow Member States to justify barriers to service provision on the basis of social policy and consumer protection would drive a lance through the heart of his proposal. However, we would not be contemplating such an emasculation of draft legislation if Mr Barroso and his Commissioners had defended their draft directive instead of tilting at windmills.
Does Commissioner McCreevy believe that his cabinet’s lobbying of Parliament last week advanced the case for Europe’s single market? Does he not know that paragraph 3 in compromise amendment 293 is contrary to ECJ jurisprudence and the Treaty’s provision on the free movement of services? I hope, Commissioner McCreevy, that you will answer that point in your reply. No, rather than showing the way, this Commission cowers in the shadows of public opinion and Member States’ hesitation.
Greater productivity, more jobs, higher wages, stronger companies: these are all within our grasp and that is why I urge the House to vote to make Europe a dynamic marketplace for jobs and services.
. Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, there are three things I should like to say at the very outset. For a start, seldom has any European legislative measure polarised European societies to such a degree, and so I give all the more credit to Mrs Gebhardt, the rapporteur, for having succeeded in taking the edge off the Commission draft. I have to say, though – and this brings me to my third point – that this has been done to the detriment of clarity and legal certainty in this framework directive. If you want a reason for that, you only have to look at the material she had to work with, for the Commission’s draft is opaque and scarcely comprehensible, the precise opposite of ‘better regulation’. That is something that needed to be spelled out.
It is unfortunate that this House was unable to concentrate on what was fundamental and feasible. That we need a European framework directive on services is not a matter of dispute. The provision of services across borders brings with it many problems that cannot be solved, as such matters formerly were, through the law courts, but need to be dealt with by those who have authority to enact European legislation, namely Parliament and the Council. The threat inherent in what we have before us is that they will end up before the judges again.
There are alternatives – clear and simple alternatives that do, as is intended, reduce the bureaucracy involved in cross-border service provision. Our proposal, which the rapporteur supported for some considerable time, is essentially bipartite, involving, on the one hand, this directive being explicitly limited to commercial services, with due regard being given to existing legislation of relevance to them. What are termed services of general interest – and let me say for Commissioner McCreevy’s benefit, that by these I mean services for the benefit of all and in their general economic interest – should be described and dealt with in a separate directive, for they do not belong in this one.
In place of such a clear demarcation, we have at present a catalogue of individual derogations. It still does not include everything: it does not include education; the position of social services is yet to be resolved, as does that of the building of social housing. Some services are excluded altogether; others – such as the major services provided by grids or networks – only partially. The whole thing adds up to a patchwork of individual rules and regulations, making any overview of the whole difficult and lacking in transparency and legal certainty, and it has been the latter that everyone has had something to say about today. It is above all the small and medium-sized businesses that need it, or else they will not invest, and consumers will not buy their products.
Our proposal also has to do with Article 16, the country-of-origin principle, which is such a bone of contention. To this too there could have been a simple and clear alternative, in the shape of the opening-up of market access for services based on the country-of-origin principle for the EU as a whole, but combined with the proviso that the services would have to be provided in accordance with local laws and standards. Instead of that, the Great Coalition is currently proposing a regulation that refrains from naming the country-of-origin principle and instead opens up markets by outlawing certain local restrictions, yet this too leads to unresolved issues, with a lack of clarity and certainty about what the law actually is, and leaving the last word to the courts. We cannot endorse this draft directive. It does not encourage confidence in Europe’s ability to make its own laws, and by it, this House is undermining itself.
. Mr President, Mr Barroso, Mr Bartenstein, we could have marked St Valentine's Day by debating a more romantic subject than the Bolkestein directive. Things being what they are, though, what comments can the Confederal Group of the European United Left – Nordic Green Left make on the latest rehash of such an emblematic draft directive?
First of all, we cannot help but notice with pleasure that the exceptional social and political movements against this directive, which have been growing for more than a year, have achieved their first result: we have managed to put the supporters of the directive on the defensive. After all, as Mr McCreevy, the Commission's spokesman and Mr Bolkestein's successor, has just emphasised, we have to be realistic – there have been referendums in France and in the Netherlands. Or, as John Monks, Secretary-General of the European Trade Union Confederation, said, the success of the 'no' vote 'changed the European landscape [because] everyone subsequently understood that social matters must be at the heart of European policies'. That is why we are not turning our noses up at the changes made during the various negotiations on the directive in the Commission.
However, the question that arises is whether the directive, in its amended form, has become a good directive – whether its essential substance has changed. In short, can workers now, as some claim, be reassured as to the future of their social rights? Unfortunately, our answer to that is 'no', and I think that those who claim otherwise have a heavy responsibility. Firstly, they are seriously underestimating the impact of the current Community acquis that this directive, if it is adopted, will fit into. On top of the treaties themselves, current jurisprudence of the European Court of Justice, to which Commissioner McCreevy has just referred insistently and very significantly, systematically protects businesses that provide services on the basis of the country of origin principle, and consistently criticises the rules of the host country that are accused of hindering the activities of those businesses.
Faced with this hijacking of sovereignty, I think that we need to organise a proper counter-offensive if we are going to put a brake on the race to the bottom with the social acquis. By removing all explicit references to the country of destination principle, though, the compromise reached by the Socialist Group in the European Parliament and the Group of the European People's Party (Christian Democrats) and European Democrats leaves itself open to the harassment of the Commission and the Court.
The supporters of this compromise also greatly overestimate, in my view, the effect of the social guarantees they claim to have introduced into the draft directive. For example, all a business based in a country with less rigorous social standards will have to do is provide its services throughout the EU using 'self-employed' people, and the host country will lose the right to require it to comply with local rules. Another example: it has been said that the provisions on the posting of workers now included in the draft directive make it possible to ensure that employees in other Member States stick to the maximum working time. Big deal! I would remind you that the maximum working week is 48 hours in the EU and even 65 hours in some countries.
These same provisions are also supposed to guarantee respect for the collective agreements. In fact, nothing is less certain. This is a grey area in Community law, as was recently acknowledged by the spokesman of the Commission's 'Internal Market and Services' Directorate-General. In such an uncertain context, we must rule out any ambiguity, any half measure and any room for interpretation given to the Commission and the Court. The right message to give them is clear: we must reject the directive in Thursday's vote and, if we do not succeed in that now, it will remain our aim throughout the process.
In the meantime, my group will, at the very least, work to insert into the directive a specific reference to the precedence of the rules of the country of destination and to limit the scope of the text as much as possible, in particular by excluding all public services. From the Atlantic to the Baltic, from Lapland to the Peloponnese, we say yes to equality, yes to solidarity, yes to the promotion of the rights of all, and thus no to the Bolkestein directive. In this spirit, I join with you, Mr President, in warmly welcoming to Strasbourg the tens of thousands of employees who have come to defend their rights and a concept of a Europe in which they can once again find their way.
. Mr President, how well I remember the declaration of the Lisbon Agenda in this very Chamber. We were going to become the world’s most dynamic and vibrant economy, with full employment. Well, here we are, over halfway through, and what do we have? Twenty million unemployed and, in the eurozone, desperately low growth rates and a complete collapse of foreign direct investment. We are stumbling around in an economic desert, but rather like the soldiers – the French Foreign Legionnaires in – suddenly we have seen a vision: the services directive. It is going to give us a free market, liberal economics and the solution to all our woes. Sadly, of course, it is a mirage, because nothing is ever as it seems in the European Union. This belief that yet more legislation will improve things is wrong every time.
When we talked in 1999 about the creation of a single market in financial services, all my friends in the real world in the City of London said: ‘Nigel, you have got it wrong’. I am fairly used to people telling me that I have got it wrong. But, seven years on, what has happened? We have a financial services action plan, we have the implementation of 42 new directives and the burden on financial services is heavier than it was before. Businesses are leaving every day and moving to Switzerland and Bermuda and the same thing will happen with the services directive.
The application of this directive will vary from country to country. The Commission will say that we need more harmonisation measures to make it work. The burden on business will increase and, worst of all, it will be the European Court of Justice that can legislate and decide on all this. This directive represents yet another massive shift of power from the Member States to these failing institutions. They will no longer be able to run their own economies. We shall vote ‘no’.
Mr President, one of the fundamental aims of the founding fathers of the European Economic Community was the creation of an internal market within which there would be free movement of people, goods, capital and services.
Fifty years have now gone by and this aim has not yet been achieved. In the services sector, any activity beyond the national market is still classed as the provision of services abroad, and not within a single entity, namely the European Union. The thousands of provisions in place and permits currently required are an obstacle to the development of the whole European services sector. I would remind the House that the services sector currently accounts for 70% of the European Union’s GDP.
The European Court of Justice has repeatedly ruled in favour of the right of service providers to benefit from their freedom as entrepreneurs and from the free movement of the services they provide in other Member States. There are many reliable indications that full implementation of the proposed directive will lead to the creation of 600 000 additional jobs across the European Union and will also reduce the existing barriers to the provision of services by more than 50%. In addition, there will be a reduction in the cost of the services covered by the directive, which will benefit consumers and firms making use of the services alike. European consumers, enterprises and governments will also benefit as a result of increased productivity, higher employment and higher wages.
This Parliamentary sitting will provide us with the opportunity to show what kind of Europeans we are. I am confident that we shall demonstrate courage, responsibility and wisdom. I advocate compromise, an approach that has long been adopted by this House. I cannot, however, accept a situation in which, despite the difficult compromise achieved and enshrined in the report by the Committee on the Internal Market and Consumer Protection, certain responsible political groups are once again likely to succumb to scare-mongering, blackmail and sham reforms. After all, how else could one describe agreeing to further restrictions to the scope of the directive and doing away with the fundamental principle of the country of origin?
I also hope that the House will refuse to remove the provisions banning illegal barriers for workers posted abroad to provide services. These barriers do not affect citizens of specific countries they actually restrict the freedom and mobility of all Europeans, consumers and entrepreneurs.
I shall conclude with an appeal to Mr Barroso, the President of the European Commission, and to Commissioner McCreevy to continue their efforts to achieve a genuinely free market and economic development for Europe. That is also what the citizens of Europe expect from us.
Mr President, ladies and gentlemen, just as he did on his five-year term of office, just as he did on reduced VAT rates for restaurateurs, Mr Chirac has lied for the third time about the Bolkestein directive. It was not withdrawn in March 2005 as he promised, but just went into hibernation during the referendum on the European Constitution. It has returned to the European Parliament today, one year on, amended and modified, it is true, but still just as controversial.
To judge by the large number of amendments tabled – 404 – it certainly cannot be said that the consensus for which the rapporteur for the services directive, Mrs Gebhardt, has worked so hard has been achieved. We are told that agreement has been reached between the two main groups in the European Parliament to withdraw the country of origin principle, which was the main stumbling block in the directive. There is nothing of the sort, because this compromise was only signed by the representatives of the groups, and was not submitted to the groups themselves. That is a strange idea of representative democracy passed on with the complicity of the media.
We are not impressed by these false rumours, but are continuing to look at the text of the report. This report is complicated, unclear, ambiguous, contradictory and, what is more, dangerous. Not only do services of general economic interest, in other words public market services, still feature in the report, with a few exceptions, but some of the safeguards have also been removed. In the name of simplification, the prior authorisation system has been abolished and replaced by the very bureaucratic system of the European one-stop shop.
Bolkestein is, in fact, simply the sock-puppet of the WTO, with the General Agreement on Trade in Services which will impose the country of origin principle on the states, all of them happy to throw themselves on the Genevan bandwagon. The risk of social dumping has not been removed, inasmuch as the European Commission can rely on a majority of liberal states wanting to benefit from their comparative advantages.
Given that all of our powers have been transferred to Brussels, particularly when it comes to competition, we should not be surprised to see our public services challenged, our professional organisations opposed and our characteristics disregarded. The new world order does not permit national resistance. Everything must be standardised by the law or by the market; for lack of time, the market will take care of destroying the jewels of our industry, of our commerce, of our crafts and of our liberal professions, before it attacks our health and education services and our culture. That is what we are fighting against.
. Mr President, on behalf of the Budgetary Control Committee, I should like to say how pleased we were that all our points were taken up by the rapporteur.
Everyone in this House knows how much time has been spent on this directive. Judging by the compromise amendments tabled by the PPE-DE Group and the PSE Group, there has been quite a lot of St Valentine’s spirit around in the past month. It is a shame that these compromises go so far from the text adopted in the Committee on the Internal Market and Consumer Protection, after some heroic efforts by Mr Harbour, the shadow rapporteur.
Personally, I can understand that there are times when concessions are necessary, but not these compromises, not now in a Europe where there is an obvious need for economic reform. President Barroso, as a reformed Communist, knows that often in politics the most noise comes from the political extremes. Very often it is the Left that shouts the loudest. Indeed, about 30 000 people are marching in Strasbourg today, wanting to protect the markets in which they operate. Whilst that may make them feel more comfortable in the short term, it does not help them in their employment prospects in the long term. They forget the 20 million people currently unemployed across our continent.
If we do not liberalise, if we do not maintain the country-of-origin principle, that 20 million will be joined by many others in the future and many others will continue to stagnate. As you would expect, Mr President, as a Conservative I do not often agree with my Prime Minister, Mr Blair. However, I agree with his government when it says that this directive has been watered down too much already. I wonder if his own MEPs do.
It is a challenge to this House, through voting for the amendments passed in the Internal Market Committee, to fashion a directive that allows Europe to walk the walk and not just talk the talk of liberalisation, and that creates new jobs and does not just protect the status quo.
. Mr President, I owe the privilege of speaking in this debate to the unfortunate outcome of the Committee on Economic and Monetary Affairs' examination of Mrs Wagenknecht's report. In the end, she removed her name from the report following the committee's vote.
In the Committee on Economic and Monetary Affairs, our draftsman, Mrs Wagenknecht, wanted to propose to reject this directive on the basis that Article 16 laid down the country of origin principle, which is incompatible with the subsidiarity principle, endangers services of general interest and risks leading to fiscal, social and environmental dumping, thus endangering the very foundations of the European social model.
Our rapporteur also proposed to oppose the country of origin principle and the so-called 'Bolkestein' directive, which we should now call the 'McCreevy' directive, on the basis that it placed 25 legal systems in competition with each other, created legal uncertainty and risked resulting in unfair competition between businesses that would no longer be subject to the same conditions.
Unfortunately, in its vote, the Committee on Economic and Monetary Affairs did not follow her recommendations. Particularly with regard to the country of origin principle, our committee thought that it should be the rule, even though it will probably be challenged in plenary. However, the Committee on Economic and Monetary Affairs did feel that a number of services should be excluded insofar as they are subject to specific regulations in other Community instruments. This particularly related to financial services. Fortunately, the risk of inconsistency in such a basis for exclusion was removed by the vote in the Committee on the Internal Market and Consumer Protection.
I hope that it will be the same in plenary. The fact remains that, in the Committee on Economic and Monetary Affairs, we also ruled out the liberalisation of services of general economic interest and the privatisation of public service provision bodies and defended the idea that this directive must not attack the Community rules governing competition and state aid.
. Mr President, at the moment, there are certainly more than 30 000 demonstrators outside this Parliament building, which is where I have just been. These people have come here to demonstrate against the Services Directive, and this is not the first time that the people of Europe are letting us know that they are not in favour of this liberalisation proposal.
Whilst I am aware that many of the Members present will probably back the directive, it is not the first time that this House has appeared totally incapable of representing the European public. One example I could give of that is the failure of the European Constitution.
Much has been said about the notorious compromise between the two major groups. It is typical that an important subject such as this should so often be the product of so much backhanded scheming. That is unworthy of a democracy.
It is a cowardly compromise too, because rather than taking a clear political decision, everything is now being passed on to the courts. Whilst Bolkestein’s original proposal was unacceptable on all fronts, it was at least clear. With this compromise, Parliament is only displaying its political lack of power and soon, workers, consumers and the environment will be at the receiving end of this lack of power.
How different was this in the Committee on the Environment, Pubic Health and Food Safety, where an overwhelming majority had the political courage to reject the original proposal, the country-of-origin principle, and the undermining of public services and social structures. It is unfortunate that the members of the Committee on the Internal Market and Consumer Protection displayed less common sense by the way they voted. I do hope that this House shows much better judgment on Thursday.
. Mr President, Mr President-in-Office of the Council, Commissioner, this is a quite crucial week in terms of the credibility of the European Union and of this House in particular.
Demands are being made of European policymakers and of this House, and we have to face up to our responsibilities and discharge them. We constantly affirm our desire to reduce mass unemployment, so we are credible only if we do something for those people who have no work, and we can do it now.
This week sees us voting on the services directive, which, if implemented, will be capable of creating 600 000 new jobs in Europe, provided that it is adopted in the same form as it has been by my own Industrial Committee or in that approved by the Committee on the Internal Market. The compromise had taken on board the justified criticisms levelled at the Commission’s original draft, while also ensuring that new dynamism would be injected into the EU’s services market.
My opinion was accepted by the Industry Committee with only six of its members voting against doing so, but the attempt at a compromise that we now have before us, the result of haggling between the two major groups, testifies to their contempt for the specialised committees and the laborious work done by them. The common denominator is, in the final analysis, so small that it does not justify the efforts of the past years.
This compromise is not only an assault on the principle of the internal market, to which we owe our prosperity and integration, but also a slap in the face for the new Member States, who have been virtually excluded from the negotiations on it.
The vote on the services directive gives us at the European level the opportunity to make our contribution to the Lisbon Strategy, for we do indeed know that the Member States are making heavy weather of at last doing what they said they would, and it would be a sign of this House’s bankruptcy if we failed to send out a clear message about the need for more new jobs.
The trade unions, who continue to spread untruths and panic, are left cold by these arguments. Today, we can expect to see 30 000 well-organised trade unionists trying to prevent the creation of 600 000 new jobs. Some are here to try and hang on to what they already have. We now have the chance to clearly affirm our desire that Europe should be a better place in which to do business. Let us make good use of it.
. Mr President, back in 1957, the six founding Members of the European Economic Community made a commitment to creating a single market in which people, goods, capital and services could move freely. Almost 50 years on, only the freedom of movement of services has not yet been implemented.
In the form put before us today, the proposal for a directive on services, which forms part of the economic reform process launched by the Lisbon European Council with the aim of making Europe the most competitive and dynamic knowledge economy in the world by 2010, represents a major political step forward for the European Union. Over 18 months, the European Parliament has endeavoured to rewrite the Commission's original proposal to produce a significantly amended version. This new version is balanced, and aims to reconcile economic efficiency, in opening up the market in services, with social justice, in preserving the social standards that protect the EU's citizens. It also recognises the specific characteristics of certain services, in particular of cultural and audiovisual services. These services carry identity and value and, in this sense, cannot be regarded as consumer goods or market services like any other.
Furthermore, audiovisual services are also subject to a sectoral approach at Community level in the form of the 'television without frontiers' directive. This directive meets the aims set by the services directive, in that it guarantees the free provision of services whilst still allowing other objectives to be pursued, such as promoting European content, respecting cultural diversity and promoting pluralism of programming. Taking account of these principles, a large majority of the Committee on Culture and Education, followed by the Committee on the Internal Market and Consumer Protection, came out in favour of inserting a cultural reservation clause and of excluding audiovisual services from the scope of the directive.
It is vital that the 'television without frontiers' directive, currently undergoing revisions, must remain the only reference text on the subject. It is equally vital, however, that a services directive must be adopted so that we can create a true internal market in services within the European Union.
I would like to end by congratulating Mrs Gebhardt on the quality of her report, and also Mr Harbour, Mrs Thyssen, Mr Toubon and Mr Karas on their hard work to produce a text for which we are happy to vote on Thursday.
. Mr President, ladies and gentlemen, I have just two minutes – enough time for a few bullet points. Following the public debate, one could get the impression that freedom to provide services was something that this directive had invented, but it does in fact have the force of law. The problem is that it is a law by which many countries do not abide; instead, they have erected barriers and use every kind of chicanery to frustrate it. All that in fact needs to be done is for this protectionism, which is what this chicanery is all about, to be done away with, and this directive provides us with the appropriate legal means to do that.
The political and economic integration of Europe in the services sector, which accounts for 70% of GDP, will be of benefit to all. It is not, however, of crucial importance to the big global players or in terms of shareholder value, and on that point I would refer back to what was said by President Barroso and by Mr Watson. The big global players do not need the directive, for they have branches and agencies everywhere, through which they can offer their services, but it certainly is crucial to small and medium-sized businesses. It also offers benefits to private individuals in the shape of more choice and freedom, especially to workers, in that it will bring more employment, and employment – that is to say, more jobs – is the best kind of social policy.
Some are now using a Commissioner who is no longer here to defend himself as a pretext for conjuring with terms like free-market liberal, free-market radical and neo-liberal, all of which is a load of scaremongering that gets us nowhere. What matters is the text, for it is with that that the crucial progress will be made. I, too, would have liked to see rather more – that is to say, fewer derogations – emerging from the votes in the Committee on the Internal Market and Consumer Protection and in the Legal Affairs Committee, which I represent here today.
There are a few things, though, that I do regard as decisive. Firstly, nothing is being done to make the present situation worse. Secondly, progress is an absolute certainty; the only question is whether it might perhaps not be enough. Thirdly, nobody is being prevented from taking the next steps later, when the time is ripe. It may indeed be that that time will come sooner than we think.
. Mr President, there is nothing wrong with wanting to reduce unjustified obstacles to the free movement of services in the internal market, provided that it is done in a responsible manner, ensuring that it does not undermine social and environmental rights, and moving towards the harmonisation of the legislation on services at European level.
In its proposed form, however, this proposed directive leads to many risks, many of which have already been mentioned. In my capacity as draftsman of the opinion of the Committee on Women’s Rights and Gender Equality, I shall refer specifically to those relating to the gender dimension.
The risks to women relate basically to the creation of jobs for women and to women’s working conditions, as well as to their status as consumers of services.
Firstly, the implementation of the directive in its current form would undoubtedly have negative effects on women’s employment, particularly in sectors in which the majority of the workforce are women. What is needed today, as has been said on several occasions, is greater investment in training and hence an increase in public spending and not, as this directive proposes, simply greater competition.
It is also worrying that the Commission has not carried out an analysis of the social and employment impact, particularly in view of the effects we have seen in the case of previous liberalisations, which have led to the destruction of many jobs and have also often eroded social cohesion.
Furthermore, the liberalisation of health and social services could lead to a deterioration of social welfare and health care cover in favour of private insurance, which would affect women in particular since they are the main consumers of these services.
Finally, applying the principle of country of origin, which has been mentioned so often, to providers of services could lead to abuse and manipulation, since in fields that are not harmonised at European level, which are the majority, this principle would allow for the co-existence of several national systems and would also allow the possible juxtaposition of twenty-five different national sets of regulations, the effect of which would be that consumers would not know to whom, or when, they should complain.
. Mr Presidentthe Committee on Petitions supported the initial draft of the Services Directive. We welcomed the even earlier draft tabled by Commissioner Bolkenstein. I am bound to remind the House of this. In the course of our discussions and deliberations on the subject in the Committee on Petitions we also stated that, as we understand it, European integration is based on what we signed up to, and that was first and foremost the four fundamental freedoms. These four freedoms were to represent a new opportunity for Europe. They were to make it possible for the Lisbon Strategy to succeed.
We wanted to make European integration a reality. We are completely in favour, but only to the extent of what we signed up to. What we signed up to was essentially European economic integration. We have been distressed to hear it said that certain new Member States are not contributing to integration. I would point out that we were not the ones to reject the Constitutional Treaty and we are not the ones wanting to put Europe’s economy in a straitjacket today.
I have to say that I am concerned about the notion of reaching some compromise here and glossing over the differences of opinion. This would mislead European public opinion. The public actually needs to know that just as opinion outside is divided, so too is this House. We do not want to create the impression that nobody actually wants economic freedom and that nobody wants to help Europe to become the main driving force and not one of many driving forces of European success. I was saddened to hear references to social dumping in the House today. This is not consistent with a normal, healthy economy. I am not surprised that today’s demonstrators are in such high spirits because it seems they will achieve success. They will achieve the kind of success that well-paid trade union activists always achieve.
. Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, I would like, first of all, to extend warm congratulations to Mrs Gebhardt on the hard work she has done so far. I am simply in awe. I should also like to thank the members of the other groups. I think that we should be proud of the work we have done in the last few weeks. Nothing has been discussed in closed meetings or in subterranean vaults; there has been every opportunity for open debate.
I am also indebted to the members of the Committee on Employment and Social Affairs. We are indeed sending a strong message, because this House now has a great responsibility. We must prove that it is possible to create an internal market for services in a bid to fully develop our social model. Accordingly, we must vote for a directive that leaves social dumping well and truly behind. That also echoes one of the messages which the Committee on Employment and Social Affairs has sent out. I think that the people in the streets of Strasbourg can go along with those messages, and so can most of our fellow MEPs.
First of all, I think there is enough material on the table, such as the full observation of labour legislation, social protection, collective labour agreements and industrial relations, including collective actions, on which this House can build in order to provide absolute guarantees.
Secondly, my committee has said that the Services Directive should under no circumstances undermine existing European social provisions. The Posting of Workers Directive, in particular, is of course a sensitive issue in this respect. Very often, the Services Directive is seen as giving to the phasing out of workers’ labour conditions and to wage cuts, and in some countries – quite a number in fact – incidents have been reported lately that are the result of fraudulent practices. We have seen examples with Laval in Sweden, Struik Foods in Belgium, and Irish Ferries, but there are many more.
Invariably, these practices are simply illegal, but as the Services Directive threatens to make inspection even more difficult, it is important that we clarify that Articles 24 and 25 are deleted while the Services Directive remains fully in force.
That is not the end of it, though. Indeed, Mr McCreevy, we will need to take measures in order to grant employers better access to information and counter bureaucratic measures, but Commissioner, we will also need to take measures in order to ensure that the legislation on the posting of workers, which is in theory sound, is observed. It is too easy to side-step this legislation and there are too many instances of misuse.
Thirdly, my committee has spelled out that something really needs to be done about the scope of this directive. It is a good thing that there is already consensus to remove social services, health services, temporary employment agencies and security services from this directive, for they work in a completely different manner. In fact, my committee took the view that all services of general economic interest should be excluded, for the simple reason that they have no commercial motive, but that it is the intention, first and foremost, to provide a service of general interest with it, in other words guarantee basic human rights. I think it would be good if these could be deleted from the directive after all.
I can be brief about the country of origin principle. According to the Committee on Employment and Social Affairs, this principle is unacceptable. I think that the compromise that is on the table is sound, because it allows countries where the service is provided to continue to take legislative measures for the benefit of general interest.
By way of conclusion, I hope that, on Thursday, this House will be able to send a strong message – in the shape of a new and completely overhauled text – to the Commission and the Council about the radical social adjustment to the Commission’s original document of which this European Parliament is in favour, for only then will we be able to persuade public opinion that what this House has produced is not a licence for social dumping.
Mr President, it is more than two years since I started working on this directive and I have been convinced from the beginning that its objectives and the ambition to tackle the barriers to the internal market for services have been absolutely right. Why has it taken two years? We had it at the end of the last Parliament; we have seen some of the issues raised by the many speeches here today, which, in many cases, have vastly overplayed the problems but underplayed the opportunities.
With some of the high-flown rhetoric we have heard today about issues like social dumping and so on, which I have never been in any way convinced would arise from this directive, it is most important that we do not forget the opportunities, so I shall talk a little about those tonight.
Firstly, I particularly want to thank all the members of my group on the Committee on the Internal Market and Consumer Protection who have worked so tirelessly with me to reshape this text. I calculate that three-quarters of all the amendments to the text that we will vote on on Thursday originated from our group. In particular, the whole idea of a central clause called ‘freedom to provide services’ was developed by us in the run-up to the committee vote. That will form the basis for the compromise that I want to commend to all my colleagues this afternoon. I also want to thank our colleagues in the ALDE and UEN Groups who helped us achieve a very important result in the committee back in November.
This is one of the subjects to have attracted the most debate and argument over the last two years. This will be the final debate of this cycle, but I am sure we will have many more. At the heart of the debate has been Mrs Gebhardt, a very hardworking and determined rapporteur. Even though she is not listening to me – I think she is working on her voting list – I want to pay tribute to her and the very courteous and painstaking way in which she has led our work on a very complicated and difficult proposal.
I said that I wanted to look at the impact of the directive as a whole, because we should be thinking particularly about small and medium-sized businesses, which are constantly frustrated at their inability to access the internal market at the moment. There is a whole range of provisions in this proposal – no less than 81 provisions on Member States – to deal with these sorts of barriers, because businesses want to be able to go into markets; they want to be able to start up without unnecessary and bureaucratic barriers; they want to be able to send their experts to other countries. But they also want to know that they will not be subject to disproportionate and unnecessary restrictions and that includes requiring them to comply with duplicate sets of rules and authorisations when they have already complied with them in their own country. I do not think that is reasonable. The European courts do not think that is reasonable and that is contained in this compromise. If that is the devastating country-of-origin principle, then what have we been arguing about all this time? It is there in the law of the Court of Justice. My reading of this compromise is that it is not in any way eroded and we must make sure that it is not eroded when we come to the vote.
The role of the Commission has been mentioned. If Commissioner McCreevy will also listen to me – everybody is having conversations while I am addressing them –he, as the Commissioner, has a crucial responsibility to take this forward. I do not want him just to produce a proposal based word for word on this text. We need to do more work on it, because it needs to deliver benefits for business, otherwise there is no point in having it at all. I think we can do that.
I say in conclusion to Mr Bartenstein – and I am still wearing my Austrian tie, because I told him I would wear it for as long as we were in sight of a clear agreement – he can still get this on the table of the economic summit in March if he puts his mind to it.
Madam President, it is rare for a draft directive to incite such passions. Mr Bolkestein has become the saviour for some, and the Antichrist for others. Listening to some of the speeches, however, it is clear that few people have actually read the initial text. Many of its opponents have not realised that Parliament has completely rewritten the so-called 'Bolkestein' proposal, and yet they are still calling on us to reject it. I would encourage them not to do so. Parliament must do its job as a legislator, otherwise the European Court of Justice will impose its case-law, which could be dangerous.
There are currently 53 cases relating to the free provision of services pending before the Court of Justice. The Court is obviously waiting for clarification from the European legislature. If the European Parliament did not do its work, the Court would do its own. I would encourage you to vote in favour of the compromise drawn up by Mrs Gebhardt and Mr Harbour, which opens up the internal market in services, whilst avoiding brutal and unfair competition and protecting the right of every state to defend its social model and its public services without discrimination.
Mr Bolkestein's proposal was clumsy, and it attempted to bypass the Community principle of gradual harmonisation with the country of origin principle. However, this principle is not laid down in the Treaties, even though it has been used, following Court of Justice case-law, to promote the free movement of goods. Nevertheless, services are provided by human beings, who have to be protected against social dumping. The country of origin principle encouraged a race to the bottom in regulatory terms, but the country of destination principle encourages stark and stupid protectionism. We have to abolish the protectionism and barriers to trade that have built up since 1957, particularly in the founding Member States.
The Treaty of Rome enshrined the aim of free movement of services. We are far from reaching that goal, even though our countries have essentially become service economies. Not all services can be exported. Public services will continue to be a matter for the public authorities. For public market services, the states are able to define what they mean by services of general economic interest by regulating how they are organised and financed.
In some countries, people are trying to deify the idea of public services without asking themselves whether public services are really services to the public. It is hard to accept, for example, that France is trying to protect its markets in what it calls public services, while French public and private companies are plundering other markets. The balance reached thanks to the work of Mrs Gebhardt, Mr Harbour, Mrs Van Lancker, Mrs Thyssen and others will guarantee that the states have control over the services provided to the citizens, whilst avoiding discriminatory measures.
I will end, Madam President, by saying that adopting this amended directive will consign Bolkestein to oblivion. Thanks to the new facilities, particularly provided via the one-stop shops, the Union's internal market will make progress.
Madam President, ladies and gentlemen, the debate on the services directive has given rise to some powerful emotions, and we are still not completely out of the woods.
In democracy, a decision comes about through debate – sometimes lengthy debate. As a result of debates in the European Parliament, the proposal by the Commission has been improved; it has become acceptable.
The directive has not been watered down with amendments: this is a matter of the workings of democracy. Some say that the Members of the European Parliament are afraid of undertaking bold reforms and that we are afraid of pushing through the original directive. In reply to this I would say that we are not working in an ivory tower. We address legitimate causes of concern whenever necessary, and we will amend the directive if we see fit to do so. We listen to public opinion, and this is as it must be. This is called democracy, which the Union says it respects and which it even markets to the outside world.
I am prepared to support reasonable proposals for compromise, because it is better to have some sort of vague harmony than major discord. I am sure, however, that we will be able to achieve a strong consensus with regard to this issue. It would be good for the European internal market. On the other hand, we must take care that the Member States are not given a free hand to prevent the movement of trade in services on grounds that are just too flimsy.
In closing I would like to thank Evelyne Gebhard, and everyone here including Commissioner McCreevy.
Madam President, I, for my part, should like to join others in thanking Mrs Gebhardt and Mrs Van Lancker not only for their excellent work, but also for the fairness and the spirit of cooperation they demonstrated with my, and other, groups. That being said, having heard Mr Harbour speak after Mrs Gebhardt and Mrs Van Lancker, I am not really sure that the famous joint text means the same for everyone, which worries me and reinforces my belief in the idea expressed by Mrs Rühle that the text is perhaps a compromise that increases, rather than reduces, legal uncertainty.
Mr McCreevy, Mr Barroso spoke about a misunderstanding. It is clear that the misunderstanding mainly stems from this notorious country of origin principle. We all want job creation, but jobs are not created merely by increasing competition and lowering prices with a view to increasing demand. Demand rises when people – citizens and workers alike - have confidence. If they are to have confidence, they must be convinced of the fair nature of the rules of competition. That is why the country of origin principle not only does not legally exist in the Treaties, but would also be, in my opinion, economically disastrous. We do not want a Union of 25 in which a ‘national rule versus national rule’ competition would take place. If we want to send positive political signals to the citizens of the new Member States, then let us provide ourselves with a budget that is equal to the solidarity we need to show; let us follow the Commission’s advice – and, in saying that, I address the Presidency of the Council – and see to it that all the Member States remove the restrictions on the free movement of workers; and let us see to it that 1 May 2006 is actually a 1 May for all the workers of the 25 countries of this European Union.
Finally, Mr McCreevy, during the last parliamentary term, the majority of MEPs speaking in plenary twice called on the Commission to draft a proposal for a framework directive on services of general interest - otherwise known as public services - in order to prevent these services from being contingent on the case law of the Court or the subject of derogations with regard to competition law. What is stopping you from issuing this proposal? Here is an election commitment we had made: to deal simultaneously with a framework directive on services of general interest and a directive on the internal market in services. By not issuing the proposal, you, your attitude and your Commission create an imbalance and give rise to, or increase, the mistrust felt by a small proportion of Europeans. From this perspective, you do not encourage the creation of a Union of 25 in which the dominant themes are solidarity between the East and the West and fair treatment for all workers.
Madam President, ladies and gentlemen, it is always the same lies that are used to justify neo-liberal policies – that jobs would be created and growth promoted, and we have heard them time and time again today. In fact, though, the neo-liberal reconstruction of Europe over the past fifteen years has had precisely the opposite effect. Each succeeding round of liberalisation measures has put hundreds and thousands of people out of work and deeper into poverty. Every encroachment on workers’ rights reduces their purchasing power and thereby throttles growth. There are those who want unfettered capitalism, and the Bolkestein directive is one of their big projects; if it becomes reality, we will see the dawn of a Europe in which market forces and the profit motive reign unchallenged, in which quality and environmental standards are downgraded and the downward spiral of wages and social security provision is accelerated in an intolerable manner.
The feeble compromise on which the conservatives and social democrats have agreed still tends in that direction; in essential areas such as water supply or education, the radically free-market thinking of the original directive is still there. The country-of-origin principle has not really been laid to rest – that much has become glaringly apparent from the speeches by both sides – but has, instead, been left to the interpretation of the European Court of Justice. Thinking back to that court’s past rulings, the big business lobby is not likely to have any problems with that. We do not want a Bolkestein directive; we do not want a Bolkestein Europe.
For we do not want a Europe that uses the concepts of equality of opportunity and freedom to provide services as a pretext for creating the best possible conditions for big business and enabling it to maximise its profits at the expense of workers and consumers. We do not want a Europe in which basic services of general interest are made the playthings of capitalist market forces. The mania for privatisation needs to be stopped and reversed. The resistance to this brutal neo-liberal project must go on.
It is thanks to this compromise that these protests are happening at all, and so I believe that this cannot be the end of the story. The fight against the directive must go on until it eventually ...
Mr President, ladies and gentlemen, we are spectators of the Bolkestein masked ball, which has returned here to the European Parliament. This compromise, this window dressing, this deception is both a lie and a scandal.
It is a lie because we are led to believe that the Bolkestein Directive has been stripped of its substance, of its content. Nothing could be further from the truth. The country of origin principle is in there, and most definitely in there, together with the freedom to provide services, which specifically relates to self-employed craft workers. The principle of national law taking precedence over European law is missing, and we heard several speakers explain to us on several occasions that this entire matter was passing under the control, under the arbitration, of the European Court of Justice, in whose case law we are already well versed. This is scandalous.
Thank you, Madam President. Now, looking at the latest amendments jointly submitted by the Group of the European People’s Party (Christian Democrats) and European Democrats and the Socialist Group, it seems a shame that the Services Directive was not adopted before the European Union’s last enlargement. Clearly, public opinion in the older Member States, to which both of the largest political groups have paid heed, currently perceives all market liberalisation measures as threats, although in fact the aim of these measures is to make the European Union stronger. I would therefore firstly like to rebut the erroneous view that the liberalisation of the services market is beneficial only for the cheap end of the market, namely, for the new Member States. Already today in high added-value services sectors – in financial business and consultancy services – this flow is greater from the older to the new Member States. The movement of services following liberalisation is not and cannot be one-way. Thus, for example, the proportion of the older Member States in total added value in the European Union construction sector constitutes 95%, while in the business services sphere the percentage is even greater: 98%. For this reason the markets of the new Member States will definitely have a permanent place for the services sector of the older Member States, with its high added value, capacity and capital. The application of the country of origin principle to the provision of services would open up the European Union’s internal market to the largest service providers in the Member States – small and medium-sized enterprises. Maintaining the country of origin principle would channel a portion of competition pressure in the labour market into the business sphere. That would have a beneficial impact on the development of business activity in the whole of Europe. Employees working outside their own countries would retain a close link with their countries of origin through their national businesses. The new Member States are interested in the export of goods and services, not in the export of the labour force. One of the arguments against the country of origin principle is the fear that living standards in the older Member States would be under threat, but the removal of the country of origin principle or its significant restriction would make the Services Directive ineffective, and that would definitely erode those standards in the future.
Mr President, the initial text of the Bolkenstein directive represented an opportunity for the Europe of the Twenty-Five, and also an opportunity for the Europe of the Fifteen. Little remains of that text now. National interests have superseded European ones and the principle of solidarity has been swept aside by the egoism displayed by certain countries. Is the concern about social conditions not just a smokescreen for concern about national markets? Is there any value in the compromise reached between the Right and the Left, and can it be trusted?
During the recent debate on the European Constitution in France, serious misgivings about the latest enlargement of the Union came to the surface. Nonetheless, negotiations with Turkey were opened. The new Member States do not pose a threat to the Union.
In its initial form the Services Directive was an opportunity to redress the imbalance arising from the unfair accession conditions imposed on the new Member States. Their citizens do not have the right to work elsewhere in the Union and the agricultural subsidies are very low. At the same time, foreign supermarkets and other firms, mostly French ones, are notching up record profits in Poland. They are employing people at a fifth of the normal wage, until 10 p.m., on Sundays, and they hardly pay any taxes into the Polish Government’s coffers.
Mr Schulz, leader of the Socialist Group in the European Parliament, need not lose any sleep over our situation. Our countries know best what is good for them. That ambitious programme seems to be dead and buried, even though it complied with the objectives of the Lisbon Strategy. We had the choice of travelling to a better Europe by express train or on a push bike, and we chose the push bike.
Today is St. Valentine’s Day, but there is not much evidence of love between the Member States of the old and new Union.
Madam President, right from the moment when this proposal for a Services Directive saw the light of day, the Flemish Christian Democrats were among those who regarded it as extremely controversial. Its scope was too broad for our liking, the drive to deregulate too strong, the devolution of powers to the Member States was not sufficiently respected and the proposal was ambiguous in too many places. All of this resulted in a widespread fear of the impact this directive might have, which has been used and abused and has gradually developed into the very symbol representing the chasm with the public.
At the same time, we have always known that completing the internal market for services is a necessity and can make a real difference to our level of prosperity. If we as Parliament want to shoulder some of the responsibility with regard to the strategy for growth and jobs, a sound Services Directive is our instrument . The potential for creating 600 000 jobs is not something we can simply ignore.
That is why we have never voted in favour of rejection and have, from the outset, been in favour of its revision, and so far, we have succeeded in our objective. Anyone who has read the texts and placed them in context can testify to that.
With the vote in the Committee on the Internal Market and Consumer Protection, we MEPs have given direction to the debate. We have proven that the proposal can be amended in a way that the objective of cutting out the red-tape and irresponsible obstacles to the free movement is achievable without affecting social protection.
I am very proud of the result which our group, under the direction of Mr Harbour in that Committee, managed to achieve. With the help of the Union for Europe of the Nations Group and the Liberals, we managed to force many of our amendments through. This was unmistakably the basis for further persuasive action and tying up loose ends in the negotiations over the last few weeks.
I would thank all fellow Members, including those of the Social Democratic group, who have contributed, for we have all done our bit to ensure that a sound package is now before us.
We should not now get bogged down by small print. We are bound to hold differing views on certain things. Sensitivities in the parties and in the Member States are different, after all. Instead of looking to the left or right, we should look at the total package that is before us and that will help us a long way in our common search for more growth and jobs.
An overwhelming majority in Thursday’s vote will also help us close a triple gap: the gap between the institutions and the public, the gap that has come about between the old and the new Member States – let us be magnanimous enough to admit this – and also the gap between the theory of the Treaty and the factual obstacles that have hindered the development of the services market far too long.
We are looking forward to the proposals which the Commission has announced, and I hope that we will succeed in our goal on Thursday.
() Madam President, ladies and gentlemen, this debate only confirms the level of passions aroused by the draft Services Directive. Both opponents and supporters are producing arguments that in some cases are rather suspect. It has already been stated here a number of times that the free movement of services, which is one of the four basic principles underpinning the single internal market of the European Union, is not being implemented in practice. This situation has now prevailed for a long time and it is only a matter of chance that we are attempting to change it shortly after a substantial enlargement of the EU, which is in itself one of the reasons for the emotional response.
If the agreed changes are adopted, the trade unionists demonstrating in front of this building can rest easy. Their fears of cheap labour being exported to provide services will not materialise. As a former trade unionist, I welcome the fact that there are trade unionists from the new Member States among the demonstrators. Many people are asking why this should be. The answer is because they feel solidarity with trade unionists from the old Member States and because the enlargement of the EU will continue. What some may see as unnecessary today can look very different after another year has gone by. The issue is whether the Directive before Parliament will be good or bad. The wider issue is whether the Directive will be regarded as having become so incomprehensible after the flood of amendments that it would be better to reject it. If we adopt the Directive together with the agreed amendments, it will create a great deal of work for lawyers in all of our countries. In my view, just as in many previous cases, European institutions are failing to produce directives that are clear and concise, in a way that makes it easy to monitor whether they are being implemented and adhered to properly. I am not surprised that the business community is taking such a close interest in the fate of this Directive. Business in the service sector, especially where public services are concerned, is free from the sort of competitive pressures that we see in manufacturing.
In my view, the problematic provision allowing the Member States to demand fulfilment of further requirements relating to social policies or consumer protection must be removed from the Directive. I do not want to see consumer protection distorted into protectionism. At the present time many opinions are being vented on the common theme of the mistrust felt by the old Member States towards the new ones. Let us take a step towards removing one of the elements of that dispute and vote in favour of the Directive, provided that the compromises we have reached are implemented.
Mr de Villiers, I should like to point out that we had a problem with the timing. You should have one-and-a-half minutes, when only one minute was allotted. That was a mistake and we cannot clarify where it came from. However, when I give someone the floor I always state how much time is allowed. I would appreciate, in future, that if there is a discrepancy, you point it out immediately. I will now allow you one minute of speaking time as it is impossible to speak coherently in the remaining 30 seconds.
Madam President, I obviously find it very regrettable that, as fate would have it, this mistake crept in when one of France’s leading spokesmen for the ‘No’ campaign in the referendum was speaking. You therefore cut me off; you can protest.
The people of France cast their ‘No’ vote on 29 May 2005; they said ‘No’ to the Bolkestein Directive. I also find it regrettable that I am being cut off, with my speaking time slashed by a third, just when I am in the middle of saying that the Bolkestein Directive was unceremoniously thrown out by universal suffrage, with a kick up the backside from the people of France, and now it goes and makes a comeback here in the European Parliament. For the people of France who are tonight going to see the images on television screens across the land, this is quite simply a provocation. It is a provocation because the people of France heard Mr Chirac, the President of the Republic, say back in May: ‘the Bolkestein Directive is finished’. It was not finished – this is a provocation!
Madam President, ladies and gentlemen, as members of the Group of the Alliance of Liberals and Democrats for Europe, the representatives of the Union for French Democracy are obviously ardent supporters of the free movement of services. There is a real need to stop the Member States’ discriminatory and protectionist practices, and we are therefore in favour of a directive on services drafted in this Parliament and not via the case law of the Court.
We do, however, demand that a balance be struck between, on the one hand, this freedom promoting the economic development of Europe and, on the other, respect for labour law, environmental protection and consumer protection.
It is true that we would have preferred genuine harmonisation to the clumsy and foolish text proposed to us. All of us in this Chamber ought to have known that this draft would be overwhelmingly and justifiably rejected by European public opinion. At the stage we are already at with this matter, we could have prevented this further blow to the way in which European integration is viewed.
I must say, Madam President, that the Commission’s lack of political judgment was only matched by that of the French governmental authorities, which unexpectedly revealed themselves to be party to this series of blunders. Getting to the heart of matters, though, I should like to say how pleased I am about the progress that has been made during our debates within this Chamber.
Ladies and gentlemen, we can ensure that labour law is protected by deleting Articles 24 and 25. We can reject the country of origin principle by adopting the compromise contained in Article 16, which has become ‘compromise’ Amendment 293. This amendment, moreover, paves the way for the harmonisation for which we all hope and pray.
We can, I hope, succeed in excluding social services and services of general economic interest from this directive by voting in favour of our amendments. Throughout this process, we have supported the rapporteurs, Mrs Gebhardt and Mrs Van Lancker, whom I thank for their listening skills and their spirit of openness. If, as we hope, Parliament really wants to proceed along these lines, then we will be able, in the final vote, to support this text because it will have been thoroughly amended.
Madam President, I too would like to add my voice to those who have thanked Mrs Gebhardt and Mrs Van Lancker for their considerable work on this. Listening to the debate this afternoon, I have a feeling that the vote has already taken place, because people are talking with such certainty about what is in and what is out. Nothing is out until we vote on Thursday morning.
It is certainly clear that this directive needed a rewrite. It is a pity that Parliament is doing it; we asked the Commission to take it off the table and rewrite it, but it would not do so. As others have said, many of us here have found that the Commission’s behaviour during the whole debate about the directive has been highly problematic. We have been unable to get clarity; unable to get answers to specific questions; and there has been a lack of public response to amendments tabled, not least in our committee meetings, as well as a lack of an effective social impact assessment, which might have gone some way to allaying public fears about what is in this.
It is true that there are few issues of disagreement, but they are certainly extremely important ones. If we are looking at the international context, to some of us that is about GATS, where we have heard certain things about what is really, in theory, on the table and then we hear about background negotiating positions which are leading to something else.
Many of us have had big problems with the whole country of origin theory – I do not think it is a principle – and how this, for example, might fit with the ability of Member States to seek higher standards, which is also allowed. Again, many of our questions about how the overriding public interest will come into play in this have not been fully answered.
I would agree that health should be taken out of this directive; it should never have been there in the first place, and many of us look forward to a speedy proposal from the Commission on the issues of patient mobility and not service mobility, which is why it should not have been in the directive in the first place.
– Madam President, ladies and gentlemen, a huge demonstration today in Strasbourg has told us loud and clear that there is a need for a different Europe. This desire for a different Europe is the opposite of the Bolkestein directive and can find no satisfaction even in the compromise, which comes nowhere near to understanding this need. What it creates, in fact, is a predominant right to profit from services as commodities, so that trade rules and GATS become the basic law, rather than rights and best practices.
Who decides what is necessary, proportionate and non-discriminatory? This directive will end up creating a great many legal disputes. That is made worse by the fact that the compromise does not exclude public services and civic services from the scope of the directive, while it is striking that it does exclude the professions and financial and insurance services, namely the powerful sectors. The self-employed are left at the mercy of dumping, and it is easy to imagine what will happen. We want some new ideas, but instead we are offered the old ones again. That is why we shall vote against this directive and this poor compromise.
– Madam President, ladies and gentlemen, we are and always have been against the directive, even in its amended version. The amendments that have been introduced do not, in fact, entirely eliminate the serious consequences that the directive may entail in terms of social dumping and, above all, of weakening the role and powers of regional bodies.
Furthermore, the general proposal of bringing down barriers to the entry of foreign service providers is liable to reduce the quality of services rendered to the public, as regards ensuring that organic food is supplied to school canteens, for instance, and the actual licensing of certain services. Then there is a whole raft of regulations that the Member States and local authorities have put in place to protect consumers and users that we shall have to give up for good.
In addition, this compromise throws the door open to an enormous amount of litigation and will certainly not enable us to cut out red tape and streamline the services market. One need only think of all the disputes that will be submitted to the Court of Justice for examination and thus to European case-law, which is becoming a real European superlaw that will crush the Member States’ own legal systems as well as local and regional bodies of law. That is why we say a decided ‘no’ to this surreptitious attempt to impose a principle that is said to have been toned down in the directive …
– Madam President, ladies and gentlemen, I am sorry to say this, but the European Parliament is running the risk of creating a monster with this directive. Unfortunately, the objective of bringing down those hateful bureaucratic barriers that effectively strangle the free movement of services has substantially failed. What remains of the directive is a pastiche, the outcome of the rationale that compromise should be taken to the extreme, lumping together views that cannot coexist, namely unbridled liberalisation and protection for the corporate privileges of certain categories and sectors.
It is in fact important to realise that all the powerful sectors have been excluded from the scope of this directive – telecommunications, banking and financial services, insurance and legal services – in other words, all those sectors that have been strong enough to keep out of the directive, whereas it will apply to all the weak sectors that need greater social protection and are less able to be represented and to exert pressure.
Even so, I want to see the cup as being half full. I note that the country-of-origin principle has rightly been removed, and we hope that all services of general interest will be excluded from the scope of the directive.
I should like to highlight two contributions that we have made to the text. First, the Commission is obliged to submit a report to the European Parliament on the implementation status of the directive, in order to check that it is being implemented properly and to ensure that the directive does not breach laws protecting workers’ and consumers’ rights. Secondly, we have called for a national monitoring body to be set up in each Member State to draw up an annual report and check that the directive is being implemented, so that it does not violate workers’ rights or result in practices that cause social dumping. The body must also check that workers are afforded all due health and safety protection in the workplace. In conclusion, I call for the body to monitor …
Madam President, in the tension between totally free market access and the preservation of indigenous national employment, I unapologetically see the priority as protecting local jobs. Hence the country-of-origin principle, particularly in its original form in the proposed directive, is for me a bridge too far: it would be injurious to home-grown employment to permit service providers to operate in the host country of their choice without, unlike local providers, being subject to the same costly restraints in labour, consumer and environmental legislation. Thus local employers, employees and, ultimately, local consumers, would be the losers. Competition must not just be free: it must also be fair, and it seems to me that principle is being swept aside.
My second area of objection to this directive is its scope. I cannot accept that it should apply to core public services. Every nation owes a duty to provide such services and that duty should not be evaded, or the quality of such services diminished, by allowing them to be provided by the cheapest cowboy source. Commercial services are one thing, but core public services, like social housing and welfare provision, are something quite different and should not be the plaything of profit-driven providers. Thus this is a directive which I cannot, and will not, support.
Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, things have for some time been looking good for the services directive. The Council is present today, represented by the Minister for the Economy and Labour of a country in which social partnership works and in which the social market economy is a living reality. Unity between the social partners, the social market economy and the compatibility of economic growth and competitiveness with social security are also the principles on the basis of which the Members of the European Parliament have, over recent weeks, come to agree among themselves and to rewrite the Bolkestein directive.
Over the past weeks and months, though, much of what has been said and written about the services directive has been false, with deliberate attempts being made to stir up anxieties and prejudices. To this day, there are those who would rather demonstrate than inform, who prefer to take to the streets rather than negotiate and seek division rather than sound political solutions.
We, here in this House, have taken another road, yet even here there are those who misinform without having first read. To Mrs Wagenknecht, I have to say that this directive is not about liberalisation or privatisation, and our friends in the Group of the Greens/European Free Alliance need to be reminded that the first sentence of Article 16 reads: ‘Member States shall ensure free access to, and the free exercise of, services’.
What this directive does do is to remove bureaucracy and legal uncertainty; it creates economic growth and jobs whilst maintaining social security. It takes as its starting point the freedom to provide services and goes on to regulate what is to be done with that freedom.
What we have done by rewriting the Commission proposal and the resolution on the internal market, and through negotiations between the groups, is to produce a business card for the European model of the social market economy. We are not playing off one against the other. We have also listened to the people and have, in the work we have done in this House, taken their fears and concerns on board.
Europe needs this services directive. It will ensure more growth and more new jobs in Europe, and will be good for workers, entrepreneurs and for Europe. There is not one single reason to reject this directive in the form in which we will be putting it to the vote, and nor, today, is there even a single reason to demonstrate against this directive in the shape in which we will be adopting it.
The demonstrators have recognised that, too, for of the 35 000 who came to Strasbourg, fewer than 1 000 turned up outside the Parliament building. They, too, know that we are working for them.
Madam President, first of all I would like to offer you my sincere thanks for arranging for three Austrians to speak just before the break. It is a tribute to the Presidency. That is how I see it, at any rate.
Ladies and gentlemen, Commissioner McCreevy, the Commission President and Minister Bartenstein are in fact right when they say that Thursday’s vote will be a very important vote, both for the development of the market in services and of the internal market in general and for the question of enlargement. That these two matters coincide has of course given rise to much anxiety that competition will now increase or there will be social undercutting. Our criticism of the directive in its present form was in fact that it will produce those very things. I do believe, however, and everyone must be convinced of this, that we have committed ourselves to the internal market as one of the instruments of European Union, and we must progressively make that internal market reality. We have also committed ourselves to enlargement. That means also allowing the neighbours who have joined us to take part in this internal market without discrimination. What we must do with this directive is to make this a reality from a social point of view.
I come from a country that lies on the interface with the enlargement countries. Much of what has perhaps not yet happened formally is in fact already reality. I know there are problems, and if I use the term ‘social dumping’ I know that some of my colleagues in my own group will say that is discriminatory. I am not talking about workers, however. I am talking about a small number of businesses that use cheap labour to practise social dumping. We therefore need to prevent even a small number giving the enlargement process or the internal market a bad image, because the internal market and enlargement are good things in themselves. I am quite sure we have made progress on this.
Journalists today are asking us whether this directive will bring any benefits at all. Article 16 in particular is important as it stands, because it clearly says what can be done and what cannot be done. I agree with the Commission that things which are discriminatory should be abolished and rules that are disproportionate or unnecessary for achieving the objectives should be abolished. On the other hand, it is important to make clear that this is not a contribution to social dumping or about undermining the progress that has already been made, because no one would understand if we were to use enlargement or the internal market to block progress or undo the progress that has already been made. With this in mind, it is right and important that we should tomorrow be able to implement the compromise we have reached today. The demonstrations have helped to draw attention to this. They were after all not against a directive but for a better one.
If the presidency and the Commission help to create a better directive, then we can really be content.
. Madam President, ladies and gentlemen, I agree with you and with Commissioner McCreevy that we now have a better directive in front of us, one which I hope will find a very broad majority at first reading; I say this not only as a result of having followed this debate, but as a result of the work of the last few weeks and months.
Whether by chance or thanks to the wisdom of the President, I am pleased to be able to speak as a fellow-countryman of the two previous speakers, Mr Karas and Mr Swoboda, not only because they are my fellow-countrymen, but because they have both played a considerable part in reaching this compromise in the last few weeks. I have already expressed my thanks to Mrs Gebhardt and I would like to thank both of them, and also of course Malcolm Harbour, and many others besides. I am sure you will be able to wear the Presidency tie in the next few weeks and months, Mr Harbour, because this directive will continue to be a good directive and will open the way for greater freedom to provide services.
It is and was one of the most controversial dossiers – perhaps the most controversial the European Parliament has dealt with, certainly one of the most substantial, when I look at the number of amendments that have been tabled. With , too, which was on a similar scale, the European Parliament did some excellent work and really opened the way for a sensible chemicals directive. The European Parliament can be proud of that. The important thing is that there should be a large majority the day after tomorrow, not only as a matter of principle, but because we all know, for example, that there is a letter from six Member States to the Commission, that there are also still some questions open in the Commission and that a large majority in Parliament will of course send the Commission and the Council a signal that they must go along with Parliament’s opinion on this.
In my view and in that of the presidency, this compromise text achieves a great deal, on the one hand delivering clear added value on the internal market in services and the freedom to provide services, while on the other saying a clear No to any risk of social and wage dumping. I personally do not believe that social security in Europe is an obstacle to European competition and strength, but that it is in fact a prerequisite for making Europe even more competitive.
This is also a directive of great symbolic meaning. Although Mrs Thyssen said that in the last few weeks and months this directive has been the symbol of a gulf between Europe and its institutions on the one side and the public on the other – which was a pity, but was unfortunately the case – it is also symbolic of the question of whether this Europe is capable of taking us forward in the direction of greater growth and employment. On the political side, we do not have so many occasions for providing growth and employment. The Services Directive is one such occasion.
Seen in that way, it is an important symbol in many respects, and we are on the right path. In the last few months I have had the impression that all the stakeholders, including the social partners, all the responsible stakeholders, that is, want this Services Directive to succeed, because we need it; and I would like to point out that the General Secretary of the European trade unions has said it is a good compromise that ought to be adopted; many have also said they would be demonstrating a better directive today. If we want to fill the Lisbon Strategy with life, if we want to give people a signal that we are working for growth and employment, then we need this Services Directive.
Our presidency will be continuing to work hard in the weeks ahead. We will take on board Parliament’s views and position, we will be putting it up for discussion with the social partners on 9 March and in the Competition Council on 13 March, and it will be debated by the European Council on 23/24 March. As soon as Charlie McCreevy and the Commission send us the new, revised, proposal at the end of April, which will to a large extent be based on Parliament’s work, and make it public, we will do all we can to make as much progress on this dossier as possible. I promise you that, and I also promise the European Parliament that we take its position on this very seriously and we will follow it to a very large extent.
Madam President, I deeply regret that the presidency cannot stay until the end, for we need to decide what our priorities are, and I find it deplorable that people from the smaller groups will have to take the floor this evening without the presidency being present. I am disappointed about that, and that is at the same time, in fact, the response to all the comments already made. I wanted to get this off my chest first.
It is also regrettable that the smaller groups are not involved in the negotiations. The failure to invite them is simply not an acceptable way of working. That the Group of the European People’s Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament should now come to an agreement is, to my mind, very much to be regretted. If that is the shape of things to come in politics, I think we have taken the wrong turn and democracy in Europe is increasingly being eroded. These are two more cries from the heart which I wanted like to get off my chest.
This directive’s objective is to make a strong European economy, not with a view to competing against each other, but with a view to competing against the rest of the world. The aim is to strike a balance between consumer and employers’ interests and to position our economy well compared to the rest of the world.
I hope we will be able to find an acceptable compromise by Thursday morning. Failing that, I fear we will be making the same mistake as the Egyptians at the height of their civilisation. They only protected their achievements and no longer focused on preserving their prosperity for the future, and we all know what happened to Egyptian culture. For that reason, ...
Madam President, I am afraid I must disturb the show of harmony somewhat and point out that the Commission has done the European union a disservice with the Bolkestein Directive. It does not even have the excuse of having inherited it, since it failed to withdraw the directive last March. Bolkestein divides Europe into poor and rich, into east and west. Bolkestein is a draft with few winners and many losers. It is not a step forward, but a step backward for European integration. We need a services directive with a win-win situation, a services directive that combines freedom to provide services with recognition of each Member State’s social rights and the protection of workers. The country-of-origin principle, on the other hand, risks a downward spiral of social rights in Europe.
Many people from all over Europe, from France, Italy, Poland and Germany, are on the streets of Strasbourg today to protest against it. They are not protesting against the European Union, they are protesting against Europe’s drifting into neoliberalism, against the splitting of Europe. We already have laws in the European Union that have introduced the principle of ‘equal pay for equal work at an equal workplace’ into legislation in the cross-border provision of services. That is a win-win situation in legislation. And that principle is now to be undermined.
Do I understand that rightly, Mr Bolkestein? If Parliament deletes Articles 24 and 25 from the Commission draft, you intend bringing forward a new proposal? That, Mr Bolkestein, no: that, Mr McCreevy – it was a slip of the tongue, but perhaps it was right – means you must undermine the Posted Workers Directive retrospectively! Not if we can help it, Commissioner! What you say shows there was good reason for so many to be on Strasbourg’s streets today.
– We are vehemently opposed to this proposal for a directive aimed at liberalising services.
We cannot overlook the fact that this is one of the most important instruments of the so-called Lisbon Strategy – one of its very cornerstones, in fact – aimed at stepping up the liberalisation and privatisation of public services, and at fomenting social dumping and competition between workers to the benefit of economic and financial groups.
Although pressure from the public, social movements and the workers’ struggles, including today’s demonstration, has led to some fine-tuning of the original wording, the central objective remains in place. Rejection of this proposal is therefore crucial if we are to avoid letting this legislation in through the back door. In the cause of legal certainty and of the protection of social, labour, environmental and consumer rights, it is vital that this proposal be rejected, and this is the way we shall be voting.
Madam President, I support the gist of the directive, subject to the restrictions on which the two major groups have agreed. In that way, justice is done to the environmental and working standards that apply in the Member States.
It is important that the directive helps reduce the administrative burden for service providers who are active in other Member States.
There is every reason to assume that the country of origin principle will disappear, and that is something that I welcome. I wonder, though, whether the Council and Commission can guarantee that the Member States can render services conditional on the requirements of medical ethics.
Drinking water is a topic that is equally problematic and is, for that reason, best kept outside of the directive’s scope.
The same applies to social care and services. The recipients of those services are often not in a position to choose their providers. That is why care for people with a disability is liable to suffer.
The directive is not about the working conditions of temporary staff, for those are provided for in the Temporary Employment Directive. Consequently, there is no reason why the directive should not apply to the temporary employment industry.
The directive must be fleshed out in practice. The quality of its enforcement will be decisive in this respect.
Madam President, for too long Europe has been dominated by the politics of fear: fear of globalisation, of immigration and of a race to the bottom. However, in reality, the fear is a fear of change. This is as true for Ireland as it is for every Member State. In Ireland, such fears have not been grounded on concrete economic analysis but on anecdotal evidence of the negative change that the Services Directive bring.
It is vital, of course, that workers’ standards and conditions are protected and not undermined; guarantees have to be retained that the progress made on workers’ pay and conditions over the years is not undermined in any way. It is vital, therefore, that we support a compromise that ensures the effective control and enforcement of workers’ rights by keeping the original purpose of the directive.
However, no barriers can protect us from the forces of globalisation. Europe needs to take a confident and unified step forward. The real danger for Europe is not the danger of a race to the bottom, but relates to the need for Europe to make sure that it is winning the race to stay ahead and that it does not sink to the bottom.
Gaining a workable consensus on this directive will demonstrate to our citizens that the European Union is committed to, and capable of, competing globally. Further economic stagnation of European markets should be avoided. Most reforms start off as good intentions but can lose their original purpose in Parliament through amendments. We cannot allow a situation to develop in which, as one economist was quoted today as saying, ‘the Services Directive could end up as a good example of “death by Parliament”’.
It is essential, as Commissioner McCreevy stated, that we deliver a better Services Directive which will unleash the enormous economic potential of the services sector in Europe.
() Ladies and gentlemen, I am fully in favour of the European Parliament passing the Services Directive for the internal market. This includes the key measures of Article 16, which states clearly that service providers are subject only to the national provisions of their Member State. I also support the proposal from the Commission contained in Articles 24 and 25, which will greatly ease the movement of workers within the EU market. It is only by adopting the Directive in this form that we will establish firm foundations for implementing a single market in the services sector. I will now quote from the first agreement between the states of the Union on economic integration, namely the Messina Declaration, which it is now 50 years old. The statesmen of the time set themselves the goal of creating a common market and gradually introducing the free movement of labour.
I quote: ‘The governments of the Federal Republic of Germany, Belgium, France, Italy, Luxembourg and the Netherlands firmly believe that the time has come to take a further step towards a united Europe’. They believed that it was necessary to achieve this goal primarily within the economic sphere, and that a united Europe must be created through the development of common institutions, the gradual linking up of national economies, the creation of a common market and the gradual harmonisation of social policies. I regard such a programme as essential, if Europe is to retain its position and renew its influence and prestige in the world, while continuing to improve the living standards of its inhabitants. Here ends this fifty-year old quotation.
Ladies and gentlemen, I hereby call particularly on those members from the aforementioned states to remain true to the aims of their political forbears and not to abandon the ideal of an open economy. To do otherwise would risk unleashing from the bottle the black and red genie of populism and nationalism, the genie that has in the past brought this continent only tyranny and poverty.
The debate is now suspended and will continue at 9 p.m.
We come now to Question Time and I would like to thank the Council Presidency representative, Mr Winkler, for being flexible and allowing us to run slightly over time.
The next item is Question Time (B6-0002/2006).
I should like to draw your attention, ladies and gentlemen, to the new procedure, under Rule 109 of the Rules of Procedure, which was already in operation during January’s part-session. I should therefore like to ask for the cooperation of the Council and the Members of this House in order to ensure that the maximum number of questions can be discussed and answered.
According to the new arrangements, there are now two parts to Question Time. Answers in part one will be given by Mr Winkler, the Austrian representative on the General Affairs Council, and in part two by the relevant minister, depending on the subject matter under discussion.
The following questions have been addressed to the Council.
The European Council meeting in Thessaloniki (20 June 2003) decided that all the countries of the Western Balkans should have the prospect of European integration. However, Serbia-Montenegro remained excluded from European proceedings and it was only on 10 October 2005 that Mr Olli Rehn, the Commissioner responsible for enlargement, launched negotiations with a view to a Stability and Association Agreement between the European Union and Serbia-Montenegro.
Can the Commission say to what this delay is attributable? Will absolutely the same criteria apply to Serbia-Montenegro as to Croatia? Does the Council consider that Serbia's stance in negotiations on the final status of Kosovo will influence the negotiations on the Stability and Association Agreement?
. Mr President, ladies and gentlemen, in answer to Mr Papadimoulis’ question I would like to stress that the same criteria of course apply to all the countries of the Western Balkans. The Council has always upheld that principle and it goes without saying that it also applies to Serbia-Montenegro.
May I remind you that at the November 2000 summit in Zagreb the Heads of State or Government of the EU Member States and the countries of the Western Balkans expressed their commitment to the stabilisation and association process. It was made clear that accession to the European Union can only take place if the terms of the Treaty on European Union are observed, the Copenhagen criteria satisfied and progress is made on the Stabilisation and Association Agreement. It goes without saying that all countries must satisfy these conditions equally, without any discrimination.
There is also a commitment to regional cooperation and good neighbourly relations, which are very much essential parts of the stabilisation and association process.
That commitment was reaffirmed in the Thessaloniki summit statement in 2003, which also noted these countries’ European perspective. I would at this point again like to point out that one of the Austrian Presidency’s priorities is to reaffirm that European perspective by focussing on the Balkans during the six months of the Austrian Presidency; the countries of the Western Balkans must have the opportunity of joining the European Union if the conditions for that are satisfied.
Now so far as Serbia-Montenegro is concerned, that country has enjoyed trade concessions and financial and technical assistance since the year 2000 as part of the stabilisation and association process. Since 2001, the European Union has also provided Serbia-Montenegro with political advice through the consultative task force, which was later replaced by the strengthened permanent dialogue in preparation for negotiations on a Stabilisation and Association Agreement.
If progress is to be made in the various stages of the negotiation process, Serbia-Montenegro will have to continue to cooperate very closely and consistently with the International Criminal Tribunal for the Former Yugoslavia. That applies just as much for Serbia-Montenegro as it did for Croatia and as it also applies for all the other countries at issue here.
The European Commission is also monitoring Serbia-Montenegro’s cooperation with the International Criminal Tribunal during the negotiations for the Stabilisation and Association Agreement. Should the Commission conclude that cooperation is not unreserved, it can, together with the Council, decide to suspend those negotiations.
As I have already pointed out, Serbia-Montenegro and all the other countries of the region must of course satisfy the Copenhagen criteria. These include political stability, respect for human rights and the ability to meet the particular requirements of the stabilisation and association process.
The honourable Member also raised the matter of Kosovo. I would like to point out that the European Council made clear what the European Union expects of the parties with regard to Kosovo in June 2005. It called on both Belgrade and Prishtina not to obstruct the introduction of the necessary standards in Kosovo. As you know, negotiations on the status of Kosovo are ongoing. Both sides will have to demonstrate their good will in this process, however, if a solution is to be reached that is acceptable to both sides.
The Council said on that occasion that any solution must be fully consistent with European values and standards and contribute to realising the European perspective for Kosovo and the region. It went on to say that the final status of Kosovo must result in greater security and stability in the region and that any unilateral solution or one imposed by force would therefore be unacceptable.
– Mr President-in-Office of the Council, thank you very much for your reply. I noted with particular interest that the Council and the Austrian Presidency will have exactly the same criteria and will demonstrate the same interest for the European prospects of Serbia and Montenegro as for Croatia.
I should like to ask you, more specifically, exactly how in the Council you link the European prospects of Serbia-Montenegro with discussions on the future of Kosovo.
Mr President, honourable Member, the talks about Kosovo are currently taking place under the aegis of the United Nations. The stabilisation and association process is a process taking place under the auspices of the European Union. It would probably be unwise to speculate at this time about what would happen if this or that were to occur.
Both these processes must continue. Ultimately they will have to merge. It is of course also clear, whatever status is decided for Kosovo, that Kosovo too must have a European perspective, whatever form it may take. We should not allow ourselves to be influenced by the question of status negotiations at this point, but press ahead with the stabilisation and association process for Serbia-Montenegro.
Mr President, the President-in-Office of the Council is undoubtedly aware of the fact that during the bombings at the beginning of the war in Kosovo in March 1999, many thousands of people were abducted and disappeared. To this day, 2 500 are still missing, which is causing much suffering in Kosovo. Brothers, sisters, parents and children do not know where their relatives are. A joint committee composed of Serbs and Croats has been put in place to resolve this matter, but the Serbs are not really pulling their weight.
Does the President-in-Office share my view that one of the conditions for accession to the European Union should be that something should be done about resolving these human problems, so that it may be known where these people are, whether they are alive or dead, and so that they can be brought back to Kosovo?
Mr President, I would like to point out that all questions relating to human rights are of course addressed in the talks and negotiations with Serbia-Montenegro. Common European values are of special importance in these negotiations in particular, and the questions the honourable Member has mentioned are also addressed.
Mr President, in the interests of the stability of the European Union, the fact that Austria is involving itself in South East Europe is very much to be welcomed. We now know that there may be a vote on the independence of the territory of Montenegro in April. To what extent can or will the European Union’s strategy towards this new state of Montenegro change? What forms of support should the EU then give for the building of a stable country?
Mr President, in answer to this question I would like to say that it would probably not be wise at this time to anticipate how the potential outcome of a possible referendum might affect the relationship between Serbia and Montenegro or between a possible new state of Montenegro and the European Union; we do not even know under what conditions such a referendum will be held.
At all events, the Presidency and the Commission want to see Serbia and Montenegro make the fastest possible progress on integration into European structures. That is our aim. We cannot at present say how this will be interpreted if the two parts of the existing state are separated. However, and this is perhaps the direct answer to your question, we certainly do not want the process of convergence with the European Union to be interrupted, even if Montenegro should become independent. We must be prepared for all possibilities. For the present, however, the process must be continued coherently and we must be prepared for all eventualities.
Does the recent criticism of the Court of Justice by Council President Wolfgang Schüssel have the support of the Council as a whole?
Does the Council consider that the case law dating from 1985, applying the principle of non-discrimination on the ground of nationality to access to higher education, is illegitimate?
If so, why has Council not expressed this view before nor requested the Commission to bring forward proposals to change the legal situation?
. The institution of the European Court is without question an important part of the European Union. No one has ever doubted that and it is certainly not something that the Council has ever discussed as such, because it is beyond question.
If any politician, and for that matter the Austrian Chancellor, contributes to the debate about the functioning of the European institutions, that certainly does not call into question the institution of the European Court itself. We must be permitted to debate and discuss the functioning of the different institutions of the European Union, including the European Court, but, I repeat, that in no way means we are calling the institution itself into question.
It is also something that the Council, as an institution, has not discussed and I therefore cannot give you an answer on behalf of the Council. I believe that it is justified to discuss and think about how the Court and the other institutions function. That was a contribution to the debate on the future of Europe.
Thank you for that answer, but may I remind you that, unlike the United States Supreme Court, which is appointed by the federal institutions of the US, our Court of Justice is actually appointed by the Member States, yet it seems to be Member States themselves that complain about some of its judgments.
The Court cannot intervene in any issue: it can only deal with disputes that are referred to it. I shall finish with the words of a former President of the Court of Justice, who said, ‘the Court does not take political decisions but it does sometimes have to remind politicians of the decisions that they have taken’.
. I take it that this is not really a question that I can answer. We certainly accept that the Court is an institution set up, as you have described, by the Member States; and we accept that the Court decides and passes judgment and that the Member States have to accept that judgment. That does not mean that one cannot comment on the judgment.
Mr President, President-in-Office of the Council, there was a material background to the Austrian Chancellor’s criticism, namely the fact that there are problems of numbers and financial problems between Austria and the Federal Republic of Germany over access to higher education, similar to those that have arisen between France and Belgium. Because of the differences in size, it is hard for the smaller Member State in each case to guarantee everything, financially and organisationally, that completely unrestricted access to higher education would require.
Does Austria see any answers to the specific problem of access to higher education, and if so, what?
Mr President, Austria’s criticism of the European Court of Justice’s judgment on access to higher education, which you mentioned, was in fact concerned essentially with the actual problems that have arisen as a result of the judgment and the – in our view – overly strict application of the ban on discrimination in the area of education policy. In that connection, the comment was also made – and that, too, is something that really ought to have been taken into account – that it would have been fully consistent with the tradition of supreme courts to have set transitional periods and not to have stipulated retroactive effect. These are all points constituting material comment on this judgment.
This judgment has in fact interfered with Austrian citizens’ access to many areas of higher education, especially areas that are important for Austria’s supply of, in this particular case, doctors. This disruption in what is after all a very important national affair is something that needs to be remedied. A solution must be found to ensure that enough doctors are trained every year in Austria – or in Belgium – to meet the country’s needs; that is surely a legitimate request.
Ideas have been put forward to overcome and remove this problem. One of them, which must ultimately be decided by the European Parliament because it will have to be in the form of a law, is to set a quota for the study of medicine – dentistry and human medicine – that will be based not on nationality but on possession of the Austrian school-leaving certificate that guarantees access to higher education. This will ensure that the number of medical students, of doctors, that Austria needs for its health service nationally is safeguarded.
We believe this solution is compatible with European law and also with the judgment of the European Court of Justice, which after all itself found that the only failing was that this disruption was not numerically documented. One year on, this documentation is now available. I believe that this solution, which is very similar to that between Belgium and France, will also stand up to scrutiny in the light of European law. I believe we are on the right way to a good solution here.
Mr President, the Lisbon Strategy is a priority objective for the Council, the Commission, Parliament and ultimately also for the European public up until 2010. What role do you believe education policy and the question of access to higher education have to play in the Lisbon Strategy?
Like the European Parliament and the Commission, the Council rates the potential of education very highly for achieving the Lisbon Strategy’s objectives. It has a very important contribution to make and is certainly also one of the things on which we need to concentrate if we want to achieve the objectives that the Lisbon Strategy has set for itself.
As well as approving the new integrated guidelines for growth and employment, which comprise the broad guidelines for economic policies and the employment guidelines, we believe it is also important to give some thought to the mutual compatibility of the Lisbon Strategy and the Bologna Process in the ongoing debate about the future of the European Union and its institutions.
The Bologna Process, which will involve the establishment of a European area of higher education by 2010, is of great importance for our young people in particular. The reason for this is probably that the rules governing access to higher education are caught between the rights of the EU’s citizens in the internal market on the one hand and the strict observance of Member State responsibility for course contents and the shaping of the education system, which is anchored in the EC Treaty, on the other.
This tension exists in other areas of the Lisbon Strategy as well, where national competences confront European objectives and solutions have to be found that do justice to both principles. It is particularly great in education. That is why it is important that we find common solutions in this area in particular, because we shall not be able to achieve the Lisbon Strategy’s objectives without improving access to education.
In the Joint Statement with the European Union during the EU-Russia Summit in Rome on 6 November 2003, Russia took the responsibility of quickly concluding border agreements, which at that time were still unfinished, with Estonia and Latvia, thus precluding any questioning of its State borders with the enlarging Union. Nevertheless, in 2005 the Russian Government announced that it ‘does not intend to endorse’ two already finalised border treaties with Estonia, just signed by both sides and ratified by the Estonian Parliament. Thus Moscow unprecedentedly withdrew the signature of the Russian Government and recently urged Estonia to go back and reopen over 10 years of negotiations. The position of both the Council and the Commission remains unclear, even if Russia’s provocation is jeopardising the credibility of the entire Union in the eyes of the new Member States. One more possible task of it is to get a new frozen conflict, this time with the EU on a common border. Is it acceptable for the EU leadership to remain on the sidelines in the role of an indifferent observer? Is it right for the Council to refuse to take sides in a dispute on behalf of the EU?
Mr President, Mr Landsbergis, I can only agree with you. The Council fully shares your concern – and the concern of many – about Russia’s continuing reluctance to sign and ratify the border agreements with Estonia and Latvia.
I cannot agree with you on another point, however. The European Union is by no means an indifferent observer, as you put it, but is regularly and quite clearly voicing this concern in talks with Russia, most recently at the Troika meeting of the foreign ministers of the European Union and Russia in November 2005. It will continue to do so for as long as is necessary. If I remember rightly, there is another Troika meeting between Russia and the European Union tomorrow, at which this matter will no doubt also be raised.
The situation with the EU-Russia border in Estonia will become a real challenge for European solidarity if Estonia is left alone under Russia’s pressure and mockery. Therefore, what is the general message of the Council? Is the Council in favour of a clear solidarity, or of a misty gas diplomacy and a situation without responses?
. Professor Landsbergis, I can only answer this question with a clear 'yes': of course the European Union shows solidarity with a Member State. There is no doubt about that, and there can be no other considerations that would take away from this solidarity.
Mr President, the Russian side repeatedly complains that the Baltic States are not meeting their obligations, especially so far as the Russian minorities in those States are concerned. There have been difficulties, especially in Latvia, over the question of naturalisation and the full restoration of civil rights for the Russian minority.
What does the Council intend to do with regard to these Member States? Or how do you see this problem?
Mr President, in its dialogue with Russia the Council regularly points out that, as Member States of the European Union, the Baltic States have of course satisfied the Copenhagen criteria and that the treatment of the Russian minority is therefore also consistent with the relevant standards of international law, especially the Council of Europe and OSCE recommendations, and that the way to naturalisation and obtaining full civil rights is open to the Russian minority.
The Council is therefore perfectly plain in underlining that the rights of the minorities are respected and that the European Union is also making great efforts in practice to combat every kind of discrimination in the Member States. Such discrimination is not in accord with the relevant rules or the Copenhagen criteria. It goes without saying that every Member State of the European Union is required to abide by those rules.
Mr President, I would just like to ask whether the Council is aware that the Baltic States’ problems arose because the Baltic States were occupied for decades under the Hitler-Stalin Pact in violation of international law. Today they form the border between Russia and the European Union. Does the Council believe that recognition of that border should be made dependent on any conditions, or is it not rather up to Russia to recognise this border with the European Union as a precondition for good and fruitful relations?
Mr President, of course the recognition of borders cannot be made dependent on conditions, let me make that absolutely clear.
Let me tell you something from my own experience, Mr Posselt. I was Austria’s Permanent Representative to the Council of Europe when Russia and also the Baltic States were admitted. Of course I am aware of how this situation came about historically. We must be clear that it is the result of a historical development. The important thing is that, as Members of the European Union, the Baltic States should satisfy the relevant provisions, norms and rules of international law, of the Council of Europe and the OSCE in particular. Because the standards which, thank God, we have in the Europe of the Council of Europe, but especially also in the Europe of the European Union, are actually higher than in international law in general. We can be proud of that. The Council also feels obliged to comply with these stricter rules and standards.
On 21 December 2005, the Council adopted conclusions on improving openness and transparency in the Council.
Point 4 of these conclusions provides that 'the vote on all legislative acts adopted under the codecision procedure is taken in public' and that 'the outcome of the vote is displayed visibly on the television screen relaying the vote to the public'.
Can the Council confirm that from the information provided, it will be possible to ascertain the voting position of each and every delegation in Council in these votes and that a public record of these votes and the positions taken by each and every delegation will be later available on the Internet?
Mr President, I can answer Mr De Rossa’s question about public voting in the Council as follows. As the Federal Chancellor said in his speech about the Austrian Presidency last month, transparency is something the Austrian Presidency wants. So far as possible and insofar as the rules allow, we want to achieve the greatest possible transparency between the institutions.
While we must be clear about the fact that this does have its limits, the Presidency will gladly do what it can in the five months that still remain to us, and we are also talking to the Finnish Presidency about it.
The position at present is as follows. If the Council is acting as legislator, the outcome of the vote, the Council Members’ explanations of vote and the statements entered in the Council minutes are published. Information on how the delegations have voted is published and is accessible on the Council’s website.
The site also provides information about the legislative acts finally adopted by the Council in a given month and the monthly list of the Council’s legislative acts. That list also shows any votes against or abstentions, explanations of vote and the voting rules.
We are endeavouring to make further improvements. The Council Secretariat is currently taking steps to also post on the Council’s website the outcomes of Council votes on legislative proposals accepted under the codecision procedure, where the public will be able to view them.
Finally, I would also like to point out that when a legislative act has finally been adopted the General Secretariat makes available to the public, without restriction, all documents already produced in connection with that act to which no exceptional rules apply.
We in the Presidency want to try to ensure that the restrictions that exist and are laid down are applied as little as possible.
Thank you for your reply and for your commitment to transparency. Can I ask you specifically whether the debate on the services directive in the Council over the next couple of months will be open to the public, and whether the decisions made by the Member States individually will be available to the public? If not, why not, bearing in mind that this is one of the most controversial issues to be debated by the European Union in many a long day and one in which there is huge public interest? If we are serious about bringing Europe closer to the public, to Europe’s citizens, then this is the kind of debate we need to make public in the Council.
. I confirm that we are unquestionably committed to bringing the European Union closer to its citizens. We will act in relation to the services directive in the same way as in all codecision procedures – there are very clear rules – which means that at the beginning and end of the procedure there is an open debate. Whether there is any readiness on the part of Member States to go beyond what is in the rules is something that I cannot answer at this stage, but we will certainly abide by the rules, as far as the services directive is concerned. The rules already open up certain segments of the procedure to the public, and that would apply to the services directive as it would to any other. The results of the vote, the explanations of vote, the statements entered in the minutes, are all made public.
I agree with the honourable Member that we are not as far on as we would like to be. The process was set in motion by the December agreement. The Austrian Presidency is now in the process of implementing it, and is trying to go beyond that – together with our Finnish friends, because it will be a long process. We are trying to make the rules more transparent, but it will take a certain time.
I welcome this excellent initiative taken under the British Presidency. However, I ask whether the Council agrees that the principle that it should legislate in public should logically be applied to all legislation and not just to codecision legislation? Will the Council consider in due course extending this decision, so that all legislation is enacted in public? Arguably, it is even more important that, when legislation that does not necessarily need the approval of this House is enacted by the Council, it is enacted as transparently as possible.
. I confirm that this is a goal that one should have, but I am not sure that it is achievable at this stage. As I say, it is a long-term process and it will take some time. At this stage, we should be content to take as many steps as we can, to work further on what we already have, to interpret the rules more extensively and to try – if not in our Presidency then in the next one – to change the Rules of Procedure once again to achieve even more transparency.
This is the goal, but it is something that will take some time. I am sorry if I repeat myself, but this is what it is.
Would the President-in-Office agree that, if any other legislature in the European Union took decisions and then issued its minutes and some notes about what discussions had gone on and offered to put the information on an Internet site, people would think there was something very undemocratic and shady about it? Is it not time once and for all for the Council of Ministers to meet in public on all these matters when it acts as legislator? I appreciate the progress that has been made, but it is totally unacceptable in the 21st century that legislation continues to be made in this way.
. I am afraid that I cannot add much to what I have already said. The long-term goal must be more transparency. There is no doubt about that and the Austrian Presidency certainly shares that goal. However, there are rules that need to be changed; there are procedures that we need to adapt and we can only work with our eyes on that goal.
I certainly agree with all the honourable Members who have spoken that we need to get closer to the public and help them understand better what is going on in the European Union and in all its institutions.
In its resolution of 18 January 2006, Parliament clearly underlined that its priorities for the new financial perspective 2007-2013 are prosperity, competitiveness, solidarity, cohesion and security. Cohesion is important not only to the new EU Member States, but to the old ones, i.e. Spain, Portugal, Greece and others. Parliament rejected the Council's conclusions of 15-16 December 2005 and expressed its willingness to enter into constructive negotiations with the Council on the basis of the respective positions provided when the Austrian Presidency is entrusted with a real negotiating mandate. Has the Council agreed upon the mandate? Does the Council share Parliament's position that cohesion should remain a priority during 2007-2013 along with competitiveness, security and prosperity?
Mr President, in answer to Mrs Andrikiené’s question, I can only say at this stage that the Council’s position on the Financial Perspective for 2007-2013 is of course the position agreed at the European Council meeting of 15-16 December 2005. The European Council has stressed that the objective of economic and social cohesion must continue to be at the centre of the European Union’s policy for the duration of the next Financial Perspective.
This is also reflected in the fact that the European Council has agreed to devote more than 35% of total budget resources for the period 2007-2013 to this area of policy.
The truth is that time is running out, and both budgetary authorities of the European Union – the Council and Parliament – are aware that in order to achieve an agreement in time they have to enter into constructive negotiations without delay. When will the Council be ready to enter into constructive negotiations with Parliament? When will the Council have a mandate? What are the priorities of the Presidency in the negotiations on the new financial perspective?
. Let me assure the honourable Member that we are engaged in constructive negotiations. It is in our interests; it is in the interests of the Council as much as it is in the interests of the European Parliament that these negotiations are brought to a fruitful conclusion. In order to be credible, the European Union as a whole must act swiftly and constructively. The Council is prepared to act as swiftly and as constructively as possible. I can assure you that already, at the traditional meeting of the Commission with the members of the Austrian Government on 19 January, it was agreed between the President of the Commission and the President-in-Office of the Council, Mr Schüssel, that the Commission proposals should be submitted as soon as possible and that the Council would negotiate as swiftly as possible and in good faith.
According to the agreement between the three institutions, we are hoping for and working towards a conclusion of the negotiations on the interinstitutional agreement in April. I cannot be more precise. However, that is a credible goal which we hope to achieve. I can assure the honourable Member that we are working very hard to achieve that.
Mr President, President-in-Office of the Council, the question of course still remains. Has the Austrian Presidency already received a specific mandate from the Council to enter into these negotiations? If not, at what level and with what end in view can the talks at the level of the Permanent Representatives Committee II take place in the time until a mandate is given?
Mr President, I can answer Mr Rack’s question by pointing out that according to the Presidency’s work plan the trialogue meetings will be prepared by the Permanent Representatives Committee II. All that is already under way.
I can assure you – because I know from my own experience – that they are working hard on it. You will understand, however, that I cannot at this present time comment on the precise state of the necessary clarifications between Council and Commission, wherever the dossier is at this stage. That would be to prejudice the negotiations.
I would like to repeat once again, and emphatically so, that we will of course do all that we can, in the Council’s own interests and also in the European Parliament’s interests, to see that these negotiations are begun, continued and brought to a good conclusion as quickly as possible. We owe that to Europe’s citizens. The European Union’s credibility will also depend on how quickly and how well we come to an agreement on this matter.
Mr President, Minister, we all know what great efforts the Austrian Presidency is making to bring the new Financial Perspective to a conclusion. My question is therefore: Is the Council still convinced that the common agricultural policy and the policy for rural areas are making an essential contribution to achieving the Gothenburg and Lisbon objectives, and does the Council still consider ensuring the necessary resources are available, in the Financial Perspective in particular, to be a priority?
Mr President, honourable Member, I have already mentioned, and I repeat, because this is the Council’s position: we stand on the ground of the agreement that was reached in December. That is the framework in which we are moving, and the priorities that follow from that will now have to be set in the negotiations. Of course we are committed to the objectives you have mentioned and will continue to be so.
As they deal with the same issue, the following questions will be taken together and the answer will be given by Mr Martin Bartenstein, representing the Council.
How does the Council view the EU’s chronic dependence on energy from Russia and the Gulf countries, and what, in its opinion, is the potential for reducing this dependence via the systematic promotion of renewable raw materials and alternative energy sources?
To what extent is the Council concerned about Europe's fuel security?
Mr President, in answer to both these questions I can say that security of energy supplies, together with competitiveness and sustainability – they are, after all, the three relevant pillars – has for years been one of the main concerns of European energy policy. This is also true of the new energy policy for Europe that is now being developed. The gas dispute in particular, the price dispute of the last few weeks and months, has made clear that consideration must also be given to the concerns of our neighbours and international partners.
The European Union maintains close ties both with energy producers like Russia and OPEC and with important users like China and India. In this connection, I would also like to remind you of international arrangements like the Energy Charter Treaty and the South East Europe Energy Community. Diversification of energy sources, the promotion of domestic energy sources, renewables in particular, and energy efficiency are important aspects of the security of energy supply. The great importance of investment in both infrastructure and exploration should also be stressed. Transeuropean energy networks are also part of both these aspects.
A host of instruments have therefore been adopted in the European Union in different fields. On security of supply, particular mention should be made of EC Council Directive 2004/67 of 26 April 2004 concerning measures to safeguard security of natural gas supply, on diversification of energy sources the directive from 2001 on the promotion of electricity produced from renewable energy sources, which aims to see 22% of the Community’s electricity generated from renewable sources by 2010, and the 2003 directive on the promotion of the use of biofuels or other renewable fuels for transport.
I should also mention the December 2005 proposal for a directive of the European Parliament and the Council on energy end-use efficiency and energy services, which is expected to be adopted in the next few months.
Neither should we forget the Sixth Research and Development Framework Programme and in particular the ‘Intelligent Energy for Europe’ Programme, which seeks, among other things, to promote new and renewable energy sources at local and regional level and in developing countries. The Council is also showing the importance it attaches to renewable energy sources in the non-legislative domain. In their contribution to the Spring European Council in March 2005, the energy ministers support giving priority to a strategy for renewable energy sources beyond the year 2010.
Energy policy and the security of energy supplies in particular will also appear on the agenda – no doubt prominently – for the Council’s next meeting in the spring. Two further areas on which the Presidency will be focusing are the Biomass Action Plan and the proposed Energy Efficiency Action Plan.
In its contribution to the international action plan of the June 2004 International Conference for Renewable Energies in Bonn, the Council noted that EU energy policy should aim to increase the use of renewable energy sources significantly and that increased use of renewable energy, improved energy efficiency and sustainable energy use will also contribute to security of supply as complementary areas of policy.
At its meeting on 29 November 2004, the Council adopted conclusions on renewable energies which highlighted the importance of making renewable energies more competitive by reducing production costs, among other things. All these instruments and measures are a solid basis for the short, medium and long-term security of energy supplies in the European Union, which have also proved their worth in actions of solidarity in connection with the consequences of the disastrous weather events of last year.
Mr President, as a Munich Member with a Styrian mother, I am pleased to observe the progressive policy Austria is pursuing in the area of biomass. My question relates to that. What are you doing to introduce this very progressive policy increasingly into the Council of the European Union, and how in particular do you rate the importance of biomass, not only for motor fuel but also in particular for heating?
Mr President, as an Austrian and a Styrian, but the son of a German mother, honourable Member, I am pleased to hear this agreement in your supplementary question.
I am sure that renewable energy sources – biomass in particular, of course, but not only biomass – will have greater market opportunities in the months and years ahead, because the price of oil is not going to fall to 10 or 20 dollars a barrel again; that will be a good thing, because it will be an opportunity to increase Europe’s independence. We should not deceive ourselves, however: it may make it possible to reduce the rate of increase in dependence on fossil fuels, but only the rate of increase, not the rate of dependence. At the same time, that will mean additional sources of income for many rural areas and for many people, farmers in particular, not only from producing food, but also from producing energy plants. In the long term, biomass and renewable resources could in fact be the source not only of carbon but also, indirectly, of hydrocarbons, which could then be used to run private cars. I believe the way forward for power stations and the like may lie in a different direction in the long term, but that fossil fuels in particular, which are used almost exclusively in transport today, can gradually be replaced by renewables and hydrocarbons from that source.
I repeat, the chances for that are better, it is easier to make renewable resources, renewable energy sources, a marketable proposition if the market price of a barrel of crude oil is around 60 dollars or a kilowatt of electricity costs two and a half times as much today as even two years ago. One megawatt-hour costs 50 euros today; I can still remember when it was 20 euros.
The President-in-Office said that a host of instruments are available, but despite that, the EU-25 import dependency for energy, which was 48% in 2002, is projected to rise to 71% by 2030. The EU-15 is dependent on Middle East countries for 31% of oil imports, on Russia for 30% of gas imports and 28% of oil imports, and on Algeria for 22% of gas imports.
Given the steps taken by Russia recently and the vulnerability of some Member States to Russian petulance, would the President-in-Office not agree that the essential element of maintaining security of supply lies in the complete liberalisation of the energy market in the European Union, and will he take steps to bring that about?
Mr President, honourable Member, what Europe needs is a coherent energy policy, an energy policy that is geared more to our common interests. We must learn the lessons, on the one hand those from the realm of climate protection, on the other those from the marked rise in the prices of fossil fuels – due not only but mainly to a shortage of refinery capacity, plus hurricanes, plus geopolitical difficulties – and also the lessons from 1 and 2 January this year when, for whatever reasons, the quantity of Russian natural gas flowing to Europe through Ukrainian pipelines was greatly reduced. Those are three reasons why we should rethink our position.
Once again: we must expect Europe’s dependence on imports, especially of fossil fuels, to increase over the next few years, probably decades. However, that should and must not stop us looking increasingly to renewable energy sources of our own and in the end also tightening the screw of energy efficiency.
That is where I agree with the Commission when it says it is already hard enough to get the Member States to commit to 1% a year; we shall see whether a 2% a year commitment is possible in future. There are still things we can all do in energy efficiency and we can improve things there; the new Member States normally have greater potential in this area. Their efficiency in terms of gross domestic product per unit of energy consumed is much lower than in the countries of the EU 15, where they began to break the link between energy consumption, gross domestic product and growth back in the 1970s as a result of the 1973 and 1974 oil shocks.
We need a coherent energy policy that does not overlook any of the possibilities already mentioned: renewable energy sources, increased energy efficiency, but at the same time also diversification in fossil fuels, that is in gas, and of course also diversification in pipelines. The basic problem was not the shortage of gas, the basic problem on 1 and 2 January was that there is only one pipeline through Ukraine supplying a lot of European countries and that 80% of all the gas coming from Russia to Europe flows through that pipeline.
It is certainly sensible for contracts to be concluded between the companies in Germany and Russia. It is certainly very important that the European Parliament and the European Commission should also support the Nabucco gas pipeline project that could bring some 12 billion cubic metres of gas a year to Central Europe from the Caspian Sea via Turkey from 2011 and around 30 billion cubic metres of gas a year from 2020.
In the matter of gas, however, we should not forget liquefied natural gas, either; apart from a few southern Member States, Europe has not set much store by it up until now. We need that as well if we are to reduce our dependence.
I also very much welcome the announcements made by Russia and its finance minister at a recent G8 summit in Moscow that they are going to reconsider or abolish Gazprom’s export monopoly. Unfortunately, they did not say when that would happen, but there was the announcement at least. Cooperation with Gazprom has stood the test of time, it is true, but this means that we will also be able to speak, negotiate and work with other Russian partners some time in the future.
As I see it, the route Europe has taken so far in liberalising and deregulating the energy sector has been important and correct. It, too, has helped to stabilise prices in particular, but in the next few years we shall have to walk a tightrope between greater security of supply – and ultimately also giving investors the security of recovering their investments through long-term contracts – and nevertheless creating more of a European internal market in energy, also integrating South East Europe, Ukraine too, and perhaps even Russia. If we cannot do that through the Energy Charter, then perhaps it will be possible through the Energy Community, and that is a concrete proposal that the Commission will probably be presenting in the next few weeks.
We must take all these approaches. Energy policy is top priority, and the last few months have shown us just how important it is.
Mr President, Mr Bartenstein, energy dependence is priority number one. The security of the energy supply will be keeping us very busy in future.
Will the Energy Council give its attention to the Kyoto Protocol and with the period post-2012, and to the impact that joint implementation will have in this domain? Will it be a focus for investment in Europe, and what is the most efficient way of achieving the overall CO2 reduction target?
Mr President, Mr Rübig, with regard to the Kyoto Protocol and climate protection, I can inform Parliament that, when asked at the World Economic Forum in Davos what he saw as the world's priorities over the coming years, the former US President Bill Clinton said that the top priority was climate protection. That might now sound rather audacious coming from an American, but it was the former US President who said it, and he did sign the Kyoto Protocol. As we know, though, Congress then did not ratify it.
I fully agree with you and with many others that climate protection is a top priority. It is a necessity, because the global climate is under threat. However, we in Europe need to bear in mind that we are currently responsible for around 14% of global CO2 emissions, and by 2050 the figure will be about 10%. In other words, currently around 86% and in future 90% of CO2 emissions come from elsewhere. It makes a big difference whether we in the European Union are going it pretty much alone or whether we at least have our partners in the USA – who are of course our competitors as well – on board. That is not foreseeable at the moment, though.
Another question, of course, is how we should deal with countries such as China and India, which have no obligations under the Kyoto Protocol. I expect that these countries will say – and this is quite understandable: 'you Europeans generate around 10 tonnes of CO2 per capita, the Americans around 20 tonnes, and we produce between one and two tonnes. First let us bring our industrial and other development up to your level, then we will contribute to climate protection'. Getting China, India and other developing and emerging economies on board as soon as possible and convincing them of our arguments is a very sensitive issue.
We in Europe should go a step further, but at the same time we need to bear our competitiveness in mind and protect the climate as cost-effectively as possible. Joint implementation is very valuable in that connection.
If we can invest in European countries, for example in the new Member States, and thus reduce CO2 emissions for less investment than would be possible in, for example, the EU-15 Member States, then we should go down that route, and this is laid down in the Kyoto Protocol. That in turn means that climate protection is of the utmost significance. At the same time, however, we are also aware that energy prices have an effect on competitiveness and thus on employment.
We are going in the right direction, and in the next few months we will find out how the second post-Kyoto phase will be implemented in the EU Member States and what the national allocation plans will look like. Trading in CO2 certificates has made a good start, and the prices are considerably higher than we expected – at one point there was talk of EUR 10 per tonne, and the most recent listing, as far as I know, was EUR 28, which is almost three times as much. If we are now going to tell European industry that it will be allocated less than in the past, then we will have to find some good arguments.
In the interests of employment in good old Europe, I would quite clearly advocate that we tread very, very carefully and softly when it comes to our energy-intensive economy and industry. With respect to the future of Kyoto, I am very much in favour of making progress and of an offensive approach, but this approach must not put any jobs at risk of being relocated from Europe to countries that still pay no attention at all to climate protection.
Mr President, Mr Bartenstein, in the very first days of your term as President-in-Office of the Council you had to deal with the difficult problem with Russia and Ukraine. Initially, the problem was not that the gas was being cut off, but simply that Russia was demanding a much higher price for its natural gas.
Does the Austrian Presidency now plan to tackle this vulnerability to energy prices, which affects not only Ukraine but also, of course, the European economy? We all know that a massive increase in energy prices would trigger high inflation and could considerably slow economic growth or even result in recession. What do you intend to do with regard to the vulnerability of the European economy to energy prices?
. Mr President, thankfully our economy and our gross domestic product are much less sensitive to fluctuations in energy prices than they were in 1973/74. The OECD and the European Commission both estimate that this vulnerability, this sensitivity has reduced by about half, precisely because our management and production are now much more energy-efficient. However, that does not of course mean that, even today, we can easily cope with an increase in the oil price from USD 30 to USD 60 just like that; and there are voices – which I hope will never be proved right – predicting three-figure prices in the near future.
With respect to gas, it must be said, to be fair to our Russian friends, that their intention was to get Ukraine to pay the world market price, although the world market price is a relative term, so it would be better to say the standard price in Europe, of about USD 220 per thousand cubic metres. This was ultimately agreed in the night from 3 to 4 January in the negotiations between Gazprom and Ukraine. The compromise provides – and the contracts have now been drawn up and signed – that a mixture will be produced of Russian gas at about USD 220 and much cheaper gas from Central Asia, and Ukraine will pay about USD 95 for that mixture.
With regard to world market prices and European gas prices, you should be aware that the US buys its gas at a much higher price than we do in Europe. We obviously do not yet have a standard world market price – the differences for gas are considerably greater than they are for oil. That, in turn, is an argument in favour of a more long-term approach to energy policy and in favour of increased partnership. This dialogue between the European Union and Russia on one side, and OPEC on the other, must be continued and strengthened. A greater degree of transparency is desirable in this connection, to build trust in both groups of partners.
I would also very much recommend that we pay greater attention not only to working with the energy producers, but also to establishing dialogue with consumers. It is important for us in Europe to reach agreements with Japan, the US, and similarly with other consumers, to achieve a goal for which the oil-producing countries are also aiming: stable long-term prices. It is quite incorrect to believe that it is in the primary interest of the OPEC countries to reach a price of USD 100 as soon as possible. They are well aware, firstly, that it would not last long and that market mechanisms could then reduce the price to a relatively low level. They are also well aware that the functioning of our economy, and continual growth, are ultimately important for their oil and gas sales, too.
There is therefore a common interest in creating stable, reliable energy markets and guaranteeing secure supplies and stable prices. We will be able to make good progress in this over the coming months. The Green Paper that the Commission is currently discussing is not yet officially referred to as such, but in practice it is one. It will in future be a guiding principle for us.
As the author is not present, Question no 8 lapses.
Does the Austrian Presidency intend to revert to the Commission proposal for a directive on the portability of additional occupation pensions? What would its approach be?
Mr President, as this is the first time I have taken questions from the European Parliament, I am still rooted in the traditions of my own parliament, where questions are always repeated. I am sure I will learn the ropes by the end of the Presidency: after all, we still have another four and a half months to go.
Supplementary occupational pensions are an important subject, including in connection with our concept of 'flexicurity' – flexibility through security. The Council has already started examining the proposal submitted by the Commission at the end of October 2005 for a directive on improving the portability of supplementary pension rights. By the end of February, the preparatory body responsible for examining the matter, in other words the Council Working Party on Social Questions, will have discussed the proposal in six meetings. The Austrian Presidency has included the proposal in its draft agendas for the Council's meeting. In view of the fact that the matter is very technically complex, however, we still need to examine how far this work will have got by the time the Council meets in June. I will not hide the fact that, quite apart from the general complexity, there are still some key questions that need to be answered, but in principle I believe that it will make, and must make, a very important contribution to improving the mobility of employees in Europe.
Mr Bartenstein, I can reassure you that you have nothing to learn, because you are already much better than many of your predecessors straight out of the starting blocks. I would like to expand on what you have said by saying that the point is that, when it comes to occupational pensions, we obviously also have to deal with the differences in competences and in tax systems. The differences in competences in the Member States have led to major barriers to mobility. Do you think that we need European minimum standards in this field, a common cost base for European products and a more comprehensive European pensions debate, whilst safeguarding national competences?
. Mr President, Mr Karas, this proposal for a directive certainly is a step in the direction we want and have to take. Anybody who wants employees to have mobility across European borders must make it possible for them to take their supplementary pension rights with them without too much difficulty. On the other hand, it is quite clear to see that, when it comes to social security, each country has its own traditions and therefore that any attempt at harmonisation would be doomed to failure. We do not want that; where social security is concerned, one size certainly does not fit all.
This is therefore certainly an issue in areas where it is sensible and appropriate to establish minimum standards. In the field of pension rights, we should not forget that most European countries use a contributory system as the basis for state support. At the same time, we know that it would be appropriate to supplement this contribution-based system in part by one based on capital, including in the state sector. In addition, as part of this opportunity – we must of course also take account of the incomes of European employees and savers – we should of course also encourage private and occupational pension provision.
I am working on the assumption that the Member States will, and should, retain their decision-making authority and competence over the relatively long term, but that we should also establish – in particular through this directive – ways to make it easier for European employees with pension funds to transfer their pension rights throughout Europe, which the introduction of minimum standards would of course make considerably easier.
Mr President, Mr Bartenstein, I share your view that the possibility of transferring supplementary occupational pensions undoubtedly increases mobility. Any measure that increases mobility at the same time increases job security. I am quite sure that, as part of your Presidency, you are planning further measures to increase mobility and thus job security. Which of these mobility-increasing measures will you be proposing to the other Member States in the course of your Presidency?
Mr President, we know that the citizens of Europe have less mobility than citizens elsewhere. Many of the available statistics show that mobility is twice as high in the USA as in Europe. Of course, we cannot remove Europe's linguistic barriers overnight – and perhaps we do not want to do so – nor can we institute the federal principles applied in the USA just like that.
Nevertheless, in general it gives our young people an opportunity to increase their mobility and opens up to them a European market in interesting jobs and career opportunities. With these qualifications, as we certainly do not want to adopt the American situation here overnight, more mobility for employees and young people is a goal of ours.
Improving workers' mobility involves taking measures, step by step. With regard to this specific directive, I can tell you that the Commission has declared 2006 to be the European Year of Workers' Mobility, that there will be a job portal, EURES, an improved version of which is going to be presented at a meeting in the next few days, namely on 20/21 February in Brussels, where the starting pistol will officially be fired. I myself will have the honour of taking part, and Commission President Mr Barroso, Commissioner Špidla and the President of the European Parliament have also agreed to be there.
This meeting will include discussion of the topic of 'mobility, a tool for more and better jobs', and this discussion will continue in workshops. We do not just want the directive on the portability of supplementary pension rights – what we want is a general mainstream. It is also important that a best practice process should be initiated between the authorities, trade unions and the private sector, and we also want to broaden the knowledge base. This therefore forms an important part of the Lisbon Strategy.
The European Year of Workers' Mobility is just starting; the final conference will take place in November under the Finnish Presidency. However, I think it is a good thing that there are already plans to follow up on this first European Year of Mobility.
Mr President, Mr Bartenstein, I am sure we are all aware that mobility is particularly high among academics and young people who have enjoyed a university education, but what specific plans does the Presidency now have for apprentices and people with lower levels of education? What can we do to increase their mobility?
. Mr President, I think that all people in Europe, of whatever educational level – and in the German-speaking countries this includes a large number of apprentices undergoing vocational training – should have the same opportunities that perhaps used to be restricted to people with tertiary, academic educations. I know that there are best practice examples in Austria of apprentices in training having the opportunity to spend time abroad. I think it is absolutely essential – with the greatest respect for all the language regimes we operate in Europe – that we primarily give our young people knowledge of English as the language of mobility. I hope I will not now be deluged with protests from Paris or elsewhere.
If we want to give Europe's young people career opportunities throughout Europe, we must naturally also be prepared to set up programmes during training and to grant subsidies, so that young people can have a first taste of this mobility in the context of such programmes, leading to them being able to get jobs in other European countries later in their careers.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
We shall now resume the debate on the report by Mrs Evelyne Gebhardt on services in the internal market.
Mr President, ladies and gentlemen, firstly, as a new Member of the European Parliament, I should like to say that, having attended these debates for 18 months now, I have discovered the richness and the quality of the work done in this Chamber.
I should like to pay tribute to our Committee on the Internal Market and Consumer Protection, to its late chairman, Mr Whitehead, to its rapporteur, Mrs Gebhardt and to the draftsman of the Committee on Employment and Social Affairs, Mrs Van Lancker. I should like to thank those at the helm of our group, to whose work we owe the draft we are debating today: Mr Harbour, the shadow rapporteur and coordinator of our group; Mrs Thyssen, our vice-chairman; and our indefatigable secretariat. I should also like to pay tribute to the work of Mrs Descamps and of Mrs Bachelot, who are both members of the French delegation.
Thanks to all these men and women, we have made a significant breakthrough: the compromise is a new text. First and foremost, it establishes the internal market in services. This draft takes away from the Court of Justice the de facto monopoly it has been exercising for the past 50 years with regard to implementing the principles of the Treaties. The internal market in services is based on mutual confidence and entails administrative cooperation, the simplification of administrative procedures and the abolition of protectionist obstacles, in terms both of the setting up of service companies and of the temporary provision of services. The draft applies to services of general economic interest only where the freedom of establishment is concerned, while it excludes many essential services such as audiovisual services and the cinema, gambling activities, health care and the legal professions. The compromise therefore proposes that Parliament vote in favour of a framework act geared towards economic growth, innovation and employment. That is what the nations of Europe want.
Yet the compromise also respects our model and our national collective preferences. Will the directive lead to the dismantling of our social standards? Will it cause a levelling down effect? With the Commission’s first proposal, the risk was plain to see. That is why we rejected it. The compromise proposed to you, however, constitutes a barrier to social dumping, is based on subsidiarity and adopts a sensible and restrictive approach to implementing the freedom to provide services. It is made absolutely clear that the compromise excludes social standards and labour law. Competition in the social sphere is prohibited. Many national rules are respected where freedom of establishment is concerned, and the freedom to provide services is accompanied by the guarantee that Member States can apply their national rules when doing so is justified by the public interest. This is a true compromise: it is the subject of criticism from both sides, which clearly shows that we have found a happy medium.
On behalf of my French colleagues, I therefore hope that you will support the compromise by voting in favour of it by a very large majority. Doing so would be a victory for the European Parliament and it would be a victory for the European Union.
Mr President, Mr Barroso, Mr Winkler, it is one thing to complete the internal market, which is an objective that we share. Yet, it is quite another thing to dismantle the European social model, which is a move that we strongly oppose. We strongly oppose it because it runs counter to the interests of the citizens and to the interests of workers and of European consumers, but also because it jeopardises citizens’ support for the European project.
The initial draft Bolkestein Directive was overwhelmingly rejected because it was seemingly designed to make the completion of the internal market dependent on the reduction of social rights and on the reduction of environmental standards and of the protection of those consumers who had attained a higher level of protection in some Member States than in others.
By seeking to base the internal market no longer on competition between businesses, but on competition between the social systems of the various Member States, the Bolkestein proposal has made it seem as though it is playing the Member States’ interests off against one other. It has created a suspicious atmosphere between old and new Member States, running counter to the European Commission’s task, which is to unite all Europeans around a common project. By including many social services and some services of general economic interest in the scope of the directive, the Commission has tried to subject activities that are crucial in terms of social cohesion to nothing other than the logic of competition and of the market.
With the country of origin principle, the Commission has turned its back on the Community method, which is aimed at sector-specific harmonisation. It is a method that has always consisted of bringing together the provisions in force in the Member States and is therefore strictly designed to promote mutual recognition and economic integration without jeopardising the European social model and – I repeat – the higher level of protection attained at times in certain countries. It was a question of upwards harmonisation.
With this draft, the European Commission has, for the first time ever, proposed a law that, unlike the Community method, encourages the disparity in national laws and rewards the least demanding Member States. Admittedly, the present Commission was not responsible for the initial proposal. Nevertheless, it does have a responsibility: once you recognised that this text was badly thought out and badly put together – as you pointed out, Mr McCreevy – it was your responsibility to withdraw it and to propose another text that was more in keeping with European social principles and liable to restore people’s confidence.
That is why the French members of the Socialist Group in the European Parliament will vote in favour of an amendment to reject the text. Mr Barroso, you stated that the Commission was willing to include the amendments that would help us make progress with the internal market in services, but you did not state what you would do with the amendments aimed at safeguarding social rights, environmental standards and consumer law. Nor did you state what you had in store for the amendments that would exclude social services and certain services of general economic interest from the scope of the directive. On the contrary, Mr McCreevy even stated this afternoon that he wanted to retain some services of general economic interest in the scope of the directive. You therefore give the impression of not listening to Parliament or of only listening to it when it comes out in favour of liberalisation.
Mr President, Mr Barroso, I will conclude by saying that this afternoon’s demonstration witnessed to the expectation of a Europe that is more protective of the social sphere than is the Commission. Our vote in favour of the compromise will be subject to the exclusion of all public services from the scope of the directive, to the removal of the country of origin principle and to the stipulation of clear legal rules with regard to the applicable law. The compromise currently proposed sadly does not include these changes, and we have therefore tabled amendments along these lines.
– I am the shadow rapporteur for the report by Anne Van Lancker of the Committee on Employment and Social Affairs. I will talk about the regulation of the movement of workers in the Directive.
Mr President, I travelled abroad for the first time in 1990, when Lithuania declared independence. Prior to this, the Communists would not let me leave, as my father was an opponent of their regime.
Lithuania has now rid itself of Communists and we are in the European Union.
We joined the Community wanting to be useful. We believed that we would be equal partners and citizens of the Union. Sadly, this is not so. Most of Europe's old-timers are more afraid of us than bird flu. 2006 has been declared the year of free movement for workers in the Community, but its members do not want to open the doors at all. The Directive proposes new restrictions.
The Commission's figures show that there is a clear advantage for countries, which have liberalised their labour markets. Politicians, meanwhile, threaten people with an invasion from the east and ignore the facts. Why are illegal immigrants from the former Yugoslavia tolerated in Austria, Moroccans in France and Turks in Germany? But Slovaks, Poles and Lithuanians there are seen as the greatest threat.
The old members of the Community have long benefited from the markets of the new countries. We say that this is fine, because we believe in mutual benefits. Our business communities are also looking for new markets and are ready to compete honestly. They know that competition equals progress and growth. They also know that only an integrated and united Europe will endure the challenges posed by globalisation. But do we know this?
Unfortunately, for the Lithuanian the proposed Directive means that little has changed since the days of the iron curtain.
Mr President, Europe may remain split if its peoples are played off against one another. A united Europe is one where all citizens have equal rights. Above all, freedom of movement and freedom to provide services.
Mr President, Mr Barroso, ladies and gentlemen, on behalf of the Group of the Greens/European Free Alliance, I request that, during Thursday’s vote, we schedule an interruption of the sitting just before the final vote.
Parliament and the Commission ought to erect a statue of Mr Bolkestein, the most famous European in 2005 and 2006, so that everyone remembers that we no longer want a proposal of this kind, based on an initiative of the European Commission.
Admittedly, we have moved on today from the stage we were at with the initial Bolkestein Directive: our parliamentary committees have worked, and they have worked hard. Is that a good enough reason, however, to accept this compromise? I – indeed, we - genuinely do not think so. There are still too many grey areas in this text, not least where the opportunities for monitoring labour law, environmental law and consumer law are concerned. We cannot accept services of general economic interest, social services or social housing being affected by this directive.
If the aim is to restore confidence among all of our fellow citizens, who increasingly doubt the part played by European integration in improving their everyday lives, then we must quickly switch to a real form of upwards social harmonisation, not least by making it our priority to draft a directive that defines the notions of European public service.
Mr President, the proposal for a Services Directive is reactionary. It threatens employees’ rights and it is in danger of leading to social dumping. We therefore want the proposal to be rejected in its entirety. If it is not, we shall vote in favour of each proposal that limits the harmful effects of the directive, for example proposals to do away with the country of origin principle and to exempt certain sectors from the directive.
The proposed compromise between the Socialist Group in the European Parliament and the Group of the European People’s Party (Christian Democrats) and European Democrats removes important defects from the proposal, but major ambiguities remain, which are supposedly to be resolved by the European Court of Justice. We, for our part, do not want employees’ rights to be determined by the Court. We cannot accept a situation in which employees’ rights, together with legislation designed to protect our citizens, are sacrificed on the altar of the free market.
Mr President, I should like to thank the many demonstrators who, in a dignified manner, today showed their opposition to the Bolkestein Directive. Like the demonstrators, the June Movement wishes to reject the Bolkestein Directive. The compromise between the Socialist Group in the European Parliament and the Group of the European People’s Party (Christian Democrats) and European Democrats does not alter the crux of the matter. The country of origin principle is being removed but is not being replaced by a clear host country principle. The Posting Directive continues to give low-wage countries the right to undermine our own wages and the Danish model of collective bargaining. Sensitive areas are being removed from the directive, so that it is left to judges to liberalise public services and make them subject to the market. This has already happened within the areas of education, health and social affairs.
The European Court of Justice is directly invited to legislate by means of Amendment 5, which confirms the Court’s principles of non-discrimination, necessity and proportionality. These principles sound good, but the three words reflect the fact that it is the judges in Luxembourg who will decide whether national legislation can be regarded as unlawful if foreign companies are not in practice equally entitled under it to tender for work and to provide services. The June Movement welcomes Polish plumbers and all other foreign workers, but they should be paid non-discriminatory wages, not dumping wages. We wish to see free competition, but it must also be fair, and we therefore propose services regulated by the open coordination method so that our democracies are not turned into unlawful trade barriers by the judges in Luxembourg.
– Everyone agrees that the Services Directive would legalise the movement of services within the territory of the European Union. And if it was adopted without major amendments, it would not discriminate against the new countries. I mean, above all, the preservation of the country of origin principle. On the other hand, particularly when one takes into account the dangers posed by most of the amendments, this directive could drift far from the original draft and become an insurmountable obstacle to the further development of the European Union.
Another question is the range of services. I agree that in reality education, according to both the Community Treaty and the Directive, is, above all, a matter of national responsibility, and the European Union only funds general education programmes. However, if there is a lack of national responsibility and the funding of general European education programmes does not increase, then the Services Directive, by only confirming the responsibility of the national authorities, while neglecting education services, does not help to solve the problems surrounding the expansion of education in Europe, it simply perpetuates them. This, by the way, is confirmed by the decrease in funding of general education and culture programmes for 2007-2013, which was the subject of a persuasive letter by the Committee on Culture and Education to all the group leaders of the European Parliament.
Mr President, it is a very strange debate that we are witnessing today. To listen to the representatives of the major parties, you would think that we really had found a solution – but what sort of solution? The mountain has laboured and brought forth a bureaucratic chimera. Just take a look at it, those of you here who call yourselves social democrats. How exactly are you planning to implement what you think you have negotiated? And we find the same desperate situation on the other side. Those who really think they can create a more open market have also failed. What do you do in such a situation in real life, where there is no room for wastefulness or mutual admiration? You go back to square one. You start again from the beginning. It is a tragedy for Europe that you have not done that here. It is a tragedy that you have not listened to Mrs Rühle. It is those who actually want to stand up for the idea of Europe who will have to bear the consequences of all the problems that have now been built in, and also of the complaints that will be coming our way.
Mr President, the prosperity and well-being of the EU’s citizens are based on recognised freedoms: the free movement of goods, persons, capital and services.
While the promotion of the free movement of services fits within the framework of the Lisbon process, being necessary to achieve growth and jobs, the proposal that was before us, turned out to be a quick-fire solution, one which, whilst it may be lethal, can also have positive effects. It turned out to be beneficial for the new Member States, but I warn you that the social unrest it may cause may mean that we will go from bad to worse, and the directive would not only lead to social unrest, it would also undo the good work.
There are a number of other problems. The posting of workers is one that I would mention. What does the Commission intend to do in practice now? Being from a border region myself, I am aware that we must prevent administrative obstacles from hampering the posting of workers, or preventing it altogether. We must pull out all the stops, not least with a view to putting the temporary employment dossier back on track in the Council. Once everything runs along smoothly in the temporary employment sector, I for one will be in favour of bringing this sector within the scope of the Services Directive, but that point has still not yet been reached, what matters now is that this Temporary Employment Directive be put back on track.
Everything hinges on the monitoring procedures that will be put in place: monitoring the posting of workers, monitoring self-employed sole traders … As for the former, we are not only examining social security and taxes, we could also stipulate that minimum wages be specified on the forms used.
This is what makes the process of the Services Directive so effective and I am pleased with the compromises that have been reached.
Mr President, the compromise that we have before us and on which we are to vote on Thursday is a services directive quite different from the Bolkestein Directive. I can therefore say to Mr Bonde that the thousands of honourable trade unionists demonstrating outside Parliament today support the compromise arrived at in this Chamber. Mr Bonde needs only to read the press statement by John Monks, General Secretary of the European Trade Union Confederation, to know that this is so. I have to say, too, that I am in no doubt as to why they support it. I have myself been involved in moving things in that direction. Agreements and labour legislation will be decided on by individual countries and individual trade union movements. This arrangement will provide more jobs. The public sector will be safeguarded, and we shall have avoided a split between the new and the old Member States.
On Thursday, we shall be voting on a balanced opening-up of the internal market. I have said for a long time that the European Union must not develop into a form of competition between states. That is something we have avoided by means of the compromise now before us. We shall now obtain competition on fair and transparent conditions, and we shall obtain protection of those interests that serve the public and the individual citizen in the public sector as variously manifested in our societies. I think that what we have here is an important compromise, and I also think that it represents a crucial developmental trend on which we must build further, irrespective of whether we are talking about the Working Time Directive or the many other matters we have to tackle. In my capacity, too, as President of the Party of European Socialists, I can therefore recommend the compromise now before us. It will definitely move us in the right direction.
Mr President, we have been discussing this Services Directive all around Europe for almost two years. It is, of course, excellent that there is finally something for people to take an active interest in among the subjects we tackle in this Assembly. Sometimes, a lot of misunderstandings arise and, sometimes, these misunderstandings are exploited in a quite distasteful way.
The Services Directive is designed to remove all the thousands of bureaucratic obstacles that make things difficult for European companies, especially small companies. We must not forget that it is companies that create jobs. Without companies, there would be no employees at all. The services sector is a growing part of our economies, offering major opportunities for jobs and growth. We must open up and reform the European economies as a matter of some urgency. The country of origin principle is clever inasmuch as it creates a genuine internal market without discrimination. That constitutes significant progress for people and companies. The principle was clarified and specified in the IMCO’s compromise, which states that it is the host country’s rules governing labour law, public health and safety that apply.
The compromise now circulating among the big groups has introduced an extremely woolly concept, namely that of social policy. That is deeply unfortunate because it opens the door to protectionism and to a great many different legal interpretations. It can, indeed, be heard how representatives from the various groups are already interpreting the compromise. It now seems, however, as if that compromise is on the way out, in which case that is a state of affairs we cannot but welcome.
The Services Directive is about how Europe is to hold its own in a globalised world. It is about growth, the economy, employment and freedom of choice. Since the Treaty of Rome, our aim has been to establish freedom of movement for services too. Now is the time to do just that.
Mr President, Parliament is capitulating today and renouncing its political role. The compromise means that the concept of the country of origin principle is being removed and replaced by a political vacuum. This vacuum will then be filled by the European Court of Justice which, in turn, will reintroduce the country of origin principle, because the Court consistently puts internal market considerations before everything else. The Court cannot be dismissed, and nor can it be held accountable. Is that democracy?
Only large companies with armies of lawyers will be able to use the Services Directive to uphold their interests. The only unemployment to which the directive will put an end is that of the lawyers. The losers will be the municipalities, public employees, consumers and small businesses. Let us vote down this directive. Instead of enforcing the liberalisation of everything, we should respect democratically taken decisions to preserve sectors from short-term thinking focused on the market. The EU cannot live on economic efficiency alone. We also need democratic efficiency in which people are not constantly ridden roughshod over by bad directives.
– Mr President, the directive on the free provision of services and freedom of establishment forms part of the more general anti-grass policy of the European Union and is based on the Maastricht Treaty and on the ratified objective of the Lisbon Strategy to create a single market, with the primary objective of strengthening competition, maximising the profitability of the monopolies, by privatising public and public utility services, and striking at the fundamental employment and social rights of the working classes.
The vows to remain true to the principle of the full unaccountability of the monopolies were repeated in an arrogant manner today by the President of the European Commission, Mr Barroso.
The political agreement between the Group of the European People's Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament, with the package of amendments, does not change the reactionary nature of the directive, the basic principle of which is the country of origin, in other words full unaccountability for capital and the destruction of thousands of small- and medium-sized enterprises and self-employed people. The recommendations on alleged respect for workers' rights constitute an attempt to gild the pill and deflate the workers' reactions.
The argument that liberalisation will mean cheaper services for the peoples does not stand up, given that, with the directive, services will be concentrated in fewer hands and the monopolies will determine quality and prices in keeping with increased profits, which is why we shall vote against the directive. You are sowing winds and you are sure to reap hurricanes.
Mr President, the Swedish June List defends an efficient internal market and is therefore well disposed towards the Services Directive. At the same time, we value national self-determination. There must be good reasons for the Member States to transfer power and competences to the EU. If we accept the country of origin principle, we give up national sovereignty. We believe that the benefits of this principle are too limited for us to be prepared to do that. This principle mainly affects services such as construction, cleaning and consultancy. These are important sectors, but they do not have a decisive influence on Swedish prosperity and GDP.
It is also a good thing that national monopolies on services should not be included in the directive. If these are to be reorganised, they should be so in a democratic spirit, that is to say by means of a broad debate in those countries that believe that such a change is desirable. We shall support the compromise.
Mr President, the common European market was supposed to be based on three freedoms. I refer to the free movement of goods and services, the free movement of capital and the free movement of people.
Over recent decades, the implementation of the first of these freedoms enabled the old Member States to achieve surpluses of tens of billions of euro in their balance of trade with countries such as Poland. This helped secure hundreds of thousands of jobs in the old Member States.
The second freedom allowed entrepreneurs from the old Member States to be involved in the privatisation of the Polish State Treasury’s assets on exceptionally favourable terms, notably in the baking and insurance sector.
Unfortunately, when it comes to free movement of persons, the very freedom that would be most beneficial to the new Member States, we face significant restrictions.
The so-called Services Directive might have helped to improve matters. Regrettably, the current draft contained in Mrs Gebhardt’s report is a far cry from the version tabled by the European Commission and has very little to do with the idea of the free movement of services. This is particularly surprising as services account for almost 70% of the European Union’s GDP, and the free movement of services would undoubtedly accelerate the rate of GDP growth in the old Member States as well as in the new ones.
Mr President, ladies and gentlemen, let us imagine the follow-up to our work. It is time we reminded ourselves that we are in a codecision procedure here. Cleverly, our colleague, Mr Harbour, was able to abandon the idea of a parliamentary victory, which was the likely outcome but which led straight to the slow agony of drafting a crucial text on services. His tour of the European capital cities confirmed to him what we already know. The compromise drafted with Mrs Gebhardt – to whom I should like to pay tribute - is the only one possible within the Council and between Parliament and the Council. There is no qualified majority vote within the Council for the kind of internal market that some people want. To persist in wanting this kind of market would be a Pyrrhic victory.
What, moreover, is chiefly apparent is that the difference between us has become a difference between the East and the West. On the basis of this observation, it is the logic of enlargement that is today called into question. Let us not forget that the failure of the Services Directive would be added to a list that includes the collapse of the Constitution, the concerns about the financial perspective and the doubts about the Lisbon Agenda.
We must now participate in a reconciliation strategy in order to keep the Community ambition alive. I identified a real problem in the discrimination felt by the new Member States when faced with the restrictions imposed on the free movement of workers. I want helpfully to say to those countries that it is not by rejecting the compromise and thus, in the long run, the Services Directive or by bringing into question the Posting of Workers Directive that they will overcome this discrimination – quite the opposite. That was the thinking behind the work that we, in the Committee on Employment and Social Affairs, carried out under the aegis of Mrs Van Lancker when we deleted Articles 24 and 25 from the initial text.
From now on, we must solemnly call for the moratorium to be abandoned and for all the restrictions on the free movement of workers from the new Member States to be lifted. It would also be worthwhile linking these issues during the Council debate on the Services Directive. However, a study of the text has also demonstrated the many shortcomings in the Community’s legal arsenal. Some Members have voiced legitimate fears, and these fears must be dealt with. Let us take stock of the undeniable progress constituted by this text, because our job as legislator has only just begun.
In the year I was born, President Kennedy said, ’Ich bin ein Berliner’. At the time, everybody understood this and agreed with him that the division of East and West was a historical transgression. If I said today, ‘Ich bin ein Polish plumber’, I wonder whether all of us would realise that the issue is still the unity of Europe, and whether we would all agree.
The Services Directive extends beyond interests and it addresses values. It addresses the four fundamental freedoms laid down in the Treaty of Rome, and equal opportunities. In 21st century Europe it is unacceptable to discriminate against a service provider on the basis of origin, nationality or mother tongue.
An important goal is to reduce the number and vulnerability of those who are forced into the black or grey economy. We want a better Europe! We want a Europe where service providers enjoy legal certainty in the Member States. We want a better Europe, where service providers can create European jobs and meet consumer needs legally. We must create a certain, stable and clear legal background. This is particularly important for small and medium enterprises. The Socialist MEPs of the new Member States have always made a point of supporting this common interest of Europe. We have been constructive, we accepted the total removal of labour law from the Directive. We acknowledged that instead of the country of origin, we must regulate the freedom of the provision of services. We acknowledged that the Directive may not come into conflict with other, existing European legal standards, and it cannot overwrite the Treaty. We cannot loosen the certain, stable and clear framework that is being established. We cannot accept any undefined exceptions, because these would leave room for the arbitrary decisions of Member States.
We do not support the total removal of public services of an economic nature, but we are ready to examine sectoral exceptions individually. We recognise and indeed welcome the protection that European consumers are entitled to everywhere and at all times, but we do not accept that consumer protection should restrict the freedom of service provision. And last but not least: in the challenge of global competition, Europe cannot afford to spend the jointly produced GDP on administrative supervision.
Mr President, this is a fateful time for Europe. On Thursday we have two choices. Either we can demonstrate, in particular, the long sought-after solidarity with our new Member States and show that we take the citizens of Europe seriously, together with consumers’ desire for more and cheaper alternatives and the demand for more jobs, or we can dupe Europeans by adopting a Services Directive at any price, involving the lowest common denominator, and by adopting a document that changes none of the current protectionist conditions in the services area – a document that does not even preserve the status quo but that, to top it all, is a retrograde step inasmuch as it creates still more obstacles for our businesses.
The Commission, has, unfortunately, already made its choice, Mr McCreevy, and contributed unhelpfully to the compromise between the two big groups. I had fully expected the Commission to have been the standard-bearer for a genuine internal market for services which is, of course, the very cornerstone of the Commission’s high-profile Lisbon process. The big groups’ compromise will under no circumstances bring the EU closer to its citizens, which is of course what we normally strive to do. Only a genuine internal market for services can create the jobs we need so much in Europe. Anything else is marketing gone wrong.
We must repudiate in no uncertain terms the scare campaigns, misinformation and manipulation in which certain circles – some of them in this Chamber – have engaged on the subjects of social dumping, mass unemployment and other outrages. Their action is scandalous.
Mr President, as many Members have pointed out, the European Commission’s initial proposal is socially dangerous, badly drafted and legally complicated. In short, it is exactly the opposite of a sound piece of legislation, that is to say of one that is beneficial to the European project and to Europeans.
We, in this Chamber, represent the citizens. There were many tens of thousands of them this afternoon in the streets of Strasbourg. I believe that the demonstration was a healthy exercise in democracy in which the shadow rapporteurs and the rapporteurs took part with the aim of rejecting the directive as it stands and of proposing some substantial changes to its content.
The Group of the Greens/European Free Alliance obviously wants a European market in services, but is categorically opposed to its being governed by competition between national laws, which is what the country of origin principle implies and which, in fact, would result in downwards harmonisation. That is why we will vote in favour of the proposal. We have, moreover, tabled some amendments that break with the country of origin principle and that exclude services of general economic interest from the scope of the directive.
I urge you to reject the services directive. The recent Irish ferries dispute illustrated what the future could hold for workers and workers’ rights under the services directive and similarly many of Commissioner McCreevy’s public comments in recent times have highlighted dangers to workers’ rights and collective bargaining.
The directive commercialises almost all services within the EU. It will deprive millions of quality public services. It disproportionately affects women, both as the majority of workers in the service sector and as users of those services, and I agree with points made this evening about decisions ending up with the Court of Justice. People marched in their tens of thousands today to oppose this, but we put governments on notice: the struggle will be at its most intense at national level.
Mr President, the European Union’s growth rate has been falling for years, and recently it has dropped below 2% a year. The world is leaving us behind because when it comes to competing at global level, it is those who contrive to lower costs and prices and create new products that take the upper hand.
The European Union is falling behind as it has a costly agricultural sector and an erroneous, economically costly and ineffective policy of subsidising that sector. The Union also has a costly industrial sector. It is burdened by excessive social privileges, the common customs policy, and expensive bureaucratic regulations. Most importantly of all, the Union has expensive services. The services sector creates the most jobs, but cheaper service providers are prevented from accessing the market.
The attempt to hold up the liberalisation of services is reminiscent of the attempt to hold up the flow of cheap consumer goods from Asia. It is expensive and ineffective. It is expensive because it requires a sprawling administrative system, and it is ineffective because it contributes to the boom in illegal services that is detrimental to workers. Those who defend the existing European Union provisions on services argue that they are fighting for their citizens’ jobs and fighting against a rise in unemployment. My counter argument is as follows. Consider what happened in Ireland and in Great Britain. Both countries opened up their markets. Did the employment rate increase or decrease? Is unemployment rising or falling? There can be only one conclusion. The state of the services market contributed to accelerating economic development.
I believe that cheaper services are the key to speeding up the Union’s development. Cheaper services would reduce the cost of production and consumption. The market must also be extended and new technologies introduced. Cheap services are the only way to resolve, or at least alleviate, the problem of finding resources for …
Mr President, the issue of the challenges facing the European Union in the contemporary world of global competition arises in nearly all the debates held in this Parliament.
We would like Europe to develop in a dynamic fashion and become the most competitive economy in the world in a few years’ time. The citizens of Europe would like this too, and they are confident that the decisions we take in the House are driving the Union towards that goal. We shall fail to live up to these expectations, however, if we do not find the courage to create a genuinely common market that would allow all European firms a chance to grow, regardless of where their headquarters are located. The right conditions for development will never be created if we agree to protectionist practices. These practices are also a form of discrimination, and not just along the East-West divide, though that is where they are most evident. They also tend to be particularly painful for the citizens of the new Member States.
The European economy is crying out for development and the citizens of the Member States are crying out for jobs. The draft directive we are debating today, prepared under the previous Commission, was an appropriate and rational response to these demands. Given that services amount to 70% of the income generated within the Union and provide jobs for the majority of Europeans, we ought to be doing everything in our power to ensure that this sector can develop without unnecessary bureaucratic obstacles. Unfortunately, this is the sector in which the most obstacles to freedom of movement exist. This runs counter to common sense and also to the provisions of the Treaties.
Emotions on the draft directive ran high from the outset. A number of amendments were introduced, and latterly a compromise version was agreed in the course of the work undertaken by the Committee on the Internal Market and Consumer Protection. This really is a far-reaching compromise. It significantly alters the meaning of this text. Further changes to the text, however, will mean shying away from the challenges facing Europe.
The Union will be unable to compete successfully on the global market if it is paralysed by fear of internal competition.
Mr President, my predecessor, Mr Philip Whitehead MEP, would have been proud to have spoken on behalf of the Committee on Internal Market and Consumer Protection. He would have been proud of the work done by our rapporteur, Mrs Gebhardt, and all the Members who have worked so hard to improve and amend the Commission proposal. He would have wanted to have been here to witness the mature and responsible way in which this Parliament is building a consensus on behalf of our citizens for the opening of the market on services. If we get it right, we can open up the market, boost jobs and growth across the EU and help Europe compete globally with the booming services market in India and China.
The Bolkestein proposal was flawed because it failed to recognise that if you want the public to support the opening-up of the market you have to convince them of the benefits and reassure them that it will not undermine working or consumer rights. If you want to encourage citizens to support change and reform, you have to explain to them what is in it for them, for their own life prospects. It is Parliament which is speaking for the citizen and taking up the issues of all our citizens, businesses, consumers, workers and the unemployed.
So let us make it simple. We need to end the ludicrous discriminatory practices that are stopping our businesses from getting a foothold in the European market. Why should a business have to apply to join a local chamber of commerce, only to be told there is a five-year waiting list? Why should a business have to set up four offices and pay a EUR 500 000 deposit? The black economy is thriving in Europe in the services sector because these complex and costly barriers are encouraging businesses to engage in undeclared and illegal work. Let us make them legal with these rules. Let us get rid of protectionism, but protect consumers and working rights.
I believe consumers can see the benefit of choice and competition if they can be sure that if something goes wrong they can have a speedy remedy in a local court and they do not have to chase down a bad provider to Lisbon, Paris, Warsaw or London to have their rights recognised. This is what we are trying to achieve in these compromises.
Those working in the service sector need the guarantee that their employment rights are protected. This is not about old or new Europe. This is not about left or right. Citizens are looking to us to make the right choice: to get rid of crippling protectionism in the single market in services and protect working and consumer rights. I believe that if we get it right it will be a victory for parliamentary democracy and a boost to jobs and growth for future generations of Europeans.
Finally, I would like to ask the Commission to look at ensuring that these single points of delivery, these one-stop-shops that are so vital to delivering, monitoring and supervising the kind of services we want. It should look at setting up an EU trust mark or an EU quality assurance scheme to give the consumer the trust and the confidence to use these services which respect consumers’ rights and working rights.
Mr President, every now and then one of the dozens of decisions taken by the European Parliament stands out as vital to the future of the European Union.
This is true of the Services Directive. It was intended as a way of implementing the principles of the four European freedoms. It is supposed to ensure that there will be no discrimination regarding the provision of services anywhere in the European Union. National origin is to be irrelevant, and the citizens of the old and new Member States are to be treated according to the same principles. Implementation of the directive will promote economic growth and make the European social model more widespread. Implementing economic freedom strengthens the social dimension of Europe rather than weakening it.
Compromise solutions are clearly an essential aspect of Parliament’s work. That is also true in this case, and we should strive for compromise despite our differences of opinion. Nonetheless, there are limits beyond which the Services Directive would become meaningless.
I believe it is rational not to surrender to mercantilism the areas where market logic does not operate. I also believe the statement that the directive does not affect labour law is justified. I do not, however, see any reason to include exemptions from the scope of the directive when they are unjustified and have no clear legal basis. It seems to me that clear legislation is essential in matters of such strategic importance. What is required is a rational decision with a bearing on the future. The spectres of Frankenstein and the Polish plumber should disappear from European consciousness and be replaced by trust, freedom and solidarity.
– Mr President, the Confederal Group of the European United Left/Nordic Green Left is calling for the withdrawal of the proposed Bolkestein directive and, in all events, we are seeking the abolition of the principle of the country of origin which is being maintained under the new name of the 'principle of the free provision of services'. The deliberate obscurity of the new wording throws wide open the doors to the negative interpretations by the Court of Justice of the European Communities about which Commissioner McGreevy spoke to us.
We are also calling for services of general economic interest to be expressly exempted from the scope of the directive. We are calling for uniform European specifications and for the prevention of social dumping and unfair competition levered by companies with flexible social and environmental legislation. The fragile compromise between the European right and the socialists, under pressure from reactions and demonstrations by trades union, moderates but does not remove the neo-liberal philosophy and negative charge of the proposal.
The European Left rejects the disguised Bolkestein directive and calls for amendments limiting its adverse repercussions.
Mr President, the fear generated in the countries of Western Europe by the phenomenon of the ‘Polish plumber’ has manifested itself in successive attempts to weaken the draft Services Directive on liberalisation of the services market. The many compromise amendments agreed mainly in the largest political groups indicate that some of the countries of the old Fifteen do not wish to abide by the principle of the free movement of goods within the Union enshrined in the Treaty. If we take Great Britain and Ireland as examples, however, it can be seen that opening up labour markets to Poland and to the other new Member States is beneficial to national economies.
One can therefore conclude that such strong resistance to the adoption of the directive in its initial form stems from irrational fears verging on xenophobia.
Mr President, next year will be the 50th anniversary of the Treaty of Rome, when the European Economic Community called for the abolition of the obstacles to the free movement of persons, goods, services and capital as the main objectives towards achieving a common or internal market.
In relation to services, however, we have had over 50 years of Member State protectionism and restrictive practices, from complicated bureaucratic hurdles and time delays to financial penalties to obscure qualification requirements. In Austria, foreign ski instructors cannot provide services for more than 14 days. In Belgium and France, emergency repairs can only be done after an eight-day prior notification, which is a contradiction in itself. In order to place temporary pilots and aircraft engineers with an airline in Italy, a EUR 400 000 deposit and the establishment of four offices are required. And each one of those barriers is invariably justified by invoking the specious but emotive defence of preventing a ‘race to the bottom’. Protectionist Member States pose as champions of the workers against social dumping. In practice, they are encouraging a rampant black economy.
In fact, those countries that have embraced the enlarged EU market have grown from strength to strength. Since 1993 the free movement of goods, capital and persons has yielded enormous economic and social gains. Nearly 70% of the working population in Europe is involved in the services sector, which represents 55% of the EU’s GDP, but, at present, services account for only 20% of trade between Member States. The incomplete market has created nearly EUR 1 000 billion of prosperity and 2.5 million additional jobs in Europe. The Services Directive could deliver 600 000 jobs more.
There are a limited number of services – especially health services – that should have sector-specific measures. I welcome Commissioner McCreevy’s undertaking to propose a separate directive on patient mobility and the whole issue of cross-border health service provision. However, I support the remaining provisions of what is already an emaciated directive. It is particularly important that the temporary workers’ agencies are not excluded from the scope, given the extent to which staffing and recruitment agencies are used in a modern, flexible labour market. And why are transport workers and childcare workers excluded?
I support the provisions of Article 16 wholeheartedly ...
Mr President, right now, everyone’s attention is on the European Parliament. We have every opportunity to set the political agenda. We must make use of that opportunity and make an impression on this incredibly important directive. This is not the Bolkestein Directive, but a compromise in the making, which is something quite different.
I shall give a few examples from the area covered by the Committee on Employment and Social Affairs. Labour law, collective agreements and the right to take strike action are not affected by the directive. In the future, it will be possible for Member States to require services companies to have representatives able to conclude collective agreements and be responsible for inspections of the working environment etc. Services for the benefit of everyone, such as health care and medical services, education and social services are exempt from the directive. Nor are temporary agencies affected, and this in anticipation of a separate directive specifically concerned with such agencies.
When it comes to services of general economic interest, it is up to the Member States to decide whether or not they wish to open up such services to competition. If they are, however, opened up in that way, so too should the whole of the internal market be. This is a constructive compromise which combines the merits of the internal market with security in the labour market and, moreover, protects the public services to which people in our Member States and regions currently have access. Some people believe that this is an unclear compromise. How do matters stand at present, however? What happens if we reject the directive? How many cases are languishing in anticipation of decisions by the European Court of Justice instead of being resolved by means of a directive through which we spell out the ground rules? I maintain that this directive would emphatically mean progress. It is clearer than the regulations we have at present, and we should therefore vote in favour of it.
– Mr President, ladies and gentlemen, I believe we are all absolutely convinced of the need to complete the internal market in services, by eliminating barriers, restrictive practices and protectionism. It is a genuine, widespread problem.
The initial proposals of the Bolkestein directive were, however, contradictory and, in many respects, ambiguous and wrong. Its basic mistake was to have given rise to opposing and negative perceptions. On the one hand, there was the impression that the revitalisation of fair competition was essentially being reduced to a for social and democratic dumping. On the other hand, because of the perfectly legitimate resistance to such ambiguities, there was a feeling in many countries, especially the new Member States, that the intention was to consolidate or uphold protectionist barriers and obstacles to the free movement of services.
I believe that, on the basis of the compromise texts that have been tabled, those contradictions and failures can now substantially be put right. One justified criticism, perhaps, concerns certain exclusions and derogations for particular sectors, which will have truly adverse effects on the prospects for competitive growth in Europe’s productive, economic and social systems. Those sectors include professional activities, banking, financial and insurance services, and energy supplies.
Many people maintain that this mountain of a directive is likely to give birth to a mouse of a result. To counter that objection I would point out that it is preferable to run that risk than to create a scorpion, since the sting in that little creature’s tail would certainly poison the balance of the European social model.
– () A commercial television station in the Union told us today that EU workers are protesting against the Services Directive. The report forgot to add that these are workers only from the old Member States, whereas workers in the new Member States, second-class citizens in the EU, want the Directive. Czechs, like others from the new Member States, cannot freely work in Germany and elsewhere. What is truly laughable is the fact that we eat subsidised food from the west and we buy western goods that cross our borders freely and without import taxes. The key article is Article 16, which in the wording of the Committee on the Internal Market and Consumer Protection carefully acknowledges that providers may come under the regulations of their country of origin, has fallen victim to a compromise between the Group of the European People’s Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament. This is not a compromise, however, so much as a castration of the entire Directive. Buck-passing is no way to operate a law by which providers are to be regulated, as it places them in an uncertain legal position. It may involve only a non-binding declaration, but there is extensive reference to public interest as a ground for restricting the activities of service providers. This throws the entire text into confusion, because subparagraph 1 indicates that it should be the law of the country of destination that directly applies, while subparagraph 3 can be construed as stating that it is the law of the country of origin.
If we are to delay exposing our economy even to internal competition within the framework of the EU, how can we expect to compete with the outside world? If we fail to make use of the rapidly developing new Member States to force the pace for greater efficiency in the workplace, we will be depriving ourselves of one of the greatest benefits of Union enlargement.
() We are on the point of taking a far-reaching decision affecting the fate of one of the basic freedoms of the Union, which has formed part of European law for more than fifty years. At the same time as Europe is opening up to the economies of third countries, the countries of the Union are erecting internal barriers to the mutual provision of services. The moment has come to either knock down these artificial walls or give them our seal of approval, which would be greeted by applause by the trade unionists. The outcome will show how well the Union has coped with enlargement. The Berlin Wall has fallen, the new Member States have opened their markets to goods and services from all over Europe, and yet there are still EU Member States that have not duly implemented European legislation on the free movement of services. These states are hypocritically protecting their markets against mutual competition, in contravention of the law of the Union and the rulings of the courts. We are confronted with Chirac’s idiotic phantom in the form of a Polish plumber, hovering over France and other countries. Now is the time to find out who takes the ideas of the Lisbon Strategy and the flexible market seriously, and who does not.
On what will the opposition be basing their arguments, I wonder. They have not presented us with any studies, but have rather used the rapporteur to foist false impressions on trade unionists. It is simply not true that the Directive will transform labour laws, nor will it amend laws on workers’ programmes or undermine their protection. On the contrary, all of the studies show that it will bring 600 000 new jobs, EUR 37 billion for the economy and an end to discrimination. The proposed watering down of the Directive and surrender of country of origin principle goes against the interests of everyone, including consumers, and it would also represent an ideological blow to the concept of deregulation and continuing harmonisation. Our experience with the movement of goods has shown that such an option is unworkable. The Member States would never agree on it, and more importantly, through bringing further regulation rather than simplification and flexibility, it would only delay the goal of a successful Europe operating within the framework of a global economy. The Directive thus provides a test of whether we favour short-term national protectionism or a common European prosperity.
Mr President, ladies and gentlemen, far from doing any credit to the principle of better regulation, this directive, in fact, does the opposite. It is you, Commissioner, who must bear responsibility for the annoyance, indeed the indignation of almost all groups in European society, and for what we just heard about from Mrs Roithová – the playing off of Members from the East and West against one another. We are not talking about raising the drawbridge. The internal market is not an end in itself. That is why we needed the three major exceptions: the Posting of Workers Directive, the Temporary Workers Directive, which must remain an exception for as long as the Council keeps the European directive on ice, and in particular the Professional Qualifications Directive, adopted by all of us here in this House.
An efficient internal market without barriers and without discrimination, with fair framework conditions, is a win for Europe – for providers, service providers, consumers and employees. But that is certainly not what this directive gives us. I would particularly like to thank the European Trade Union Confederation, which has been working with us to advocate protection, without falling into the trap of national narrow-mindedness. The solution is not to reject, but to reshape.
Mr President, first of all, I should like to say that this is not about the East against the West, because I come from the West and I am all in favour of the Services Directive. We should not lose sight of the directive’s objective, which is to break down unnecessary barriers for small and medium-sized companies, enabling them to offer their services in other countries. With a watered-down directive as proposed by the Socialists and some members of the Group of the European People’s Party (Christian Democrats) and European Democrats, we are at risk of battening up the markets even more. Whilst we should protect valuable social achievements, we should not indulge in protectionism, nationalism and certainly not xenophobia.
In the global economy, it is important to strengthen the European market, rather than fragment and weaken it. The services market offers marvellous opportunities to many, and innovative and quality jobs can be created in the services sector.
The debate reeks of hypocrisy, for, while the old Member States in the West fear competition from the East, they forget that Western undertakings have been doing business in Eastern Europe for the past 15 years, and have been doing very well out of it.
The directive must be adopted with the widest possible scope, which means that services of general interest or services of general economic interest – and it is perhaps time we defined those terms – that are currently on offer should fall within its scope without further ado, just like health care, temporary employment agencies and gambling. The country-of-origin principle, even if we change its name, should simply be left alone.
I will vote for this directive only if it results in more free movement of services. A compromise that intends to batten up the markets even more will not receive my vote.
Mr President, Commissioner, this is a huge step for the EU and a small step for free trade. Whether or not it is a step forward will depend on the vote on Thursday. There are too many exemptions, and the principle must not be unduly weakened. It is important for small companies, and it is especially important for small countries. Without added value, the compromise will be worthless. The Commission therefore has a special responsibility in the ongoing work.
EU protectionism that hides itself behind social policy or consumer protection is preposterous. Allow me to give two examples. Anyone wanting to build 25 identical private houses in Germany has to submit 25 plans to the authorities for approval and pay 25 times over, in spite of the fact that it is exactly the same house that is to be built. Is that sensible? No, it is expensive for the consumer and it is absurd. If a group of Swedish tourists goes on holiday to Greece accompanied by a diving instructor, the person concerned must actually be able to speak Greek. Otherwise, he is not allowed to work with, and talk to, a Swedish group in Greece, in spite of the fact that none of the group speaks any Greek. That really is idiotic.
We therefore need better rules for the cross-border trade in services. We can improve this compromise on Thursday by reducing the number of exemptions and also including private health care. We should, then, carry through what the Austrian Presidency says it is seeking, namely an ambitious Services Directive that contributes to increased prosperity for us all.
– Mr President, ladies and gentlemen, the debate on services in the internal market could be made beneficial, if you were to centre the debate on the harmonisation of employment arrangements, with the objective of their maximum possible improvement and the convergence of economic structures and technological capabilities.
However, this specific proposal for a directive, on the pretext of institutional deficits and emergent malfunctions, is trying to impose a strategy alien to social interests, which aims to further strengthen capital and reverse the working-class achievements.
European socialists are engaging in an historic battle. Any attempts to find compromises for a better legislative text will fall wide of the mark, given that, if we take account of the recent circumstances, there is no reason to believe that a pro-worker or development regulatory framework will be achieved which will safeguard the Union's social model.
The principle of the country of origin is the principle that will ultimately be applied, given that the Article 16 at issue, which constitutes the essence and the basic weapon of the directive, does not radically amend it and services of general economic interest are not in essence exempted from the scope of the directive.
At a time when it is assumed that we want to get closer to the citizens, by trying to simplify Community law, we are being called on to adopt a text with very serious ambiguities and contradictions, a text which, in trying to please everyone, does not clarify crucial matters which ultimately the courts will inevitably have to clarify.
There is too little time for further technical analysis, but the essence is that the economic liberalism which informs the entire text is not a one-way street.
Mr President, so much has been said today, but my hope is that whatever form of compromise we vote on Thursday, it will represent a step forward. I hope that it will underline and take forward the long-standing basic Treaty freedom to provide services, and that at last we will make this existing freedom more of a reality than it has been to date. However, let us learn one clear lesson for the future from all of this: a matter of such importance deserves thorough and long-standing preparation, particularly preparation of Europe’s public – the citizens we seek to represent and who in large number we seem to have managed to antagonise over this proposal.
Compare this with 1992: the years of preparation, the number of separate pieces of legislation, the final and general excitement to welcome the free market in goods. Contrast that with this present method: one far-reaching proposal for a directive literally dumped on the table at the end of the last mandate. This cannot be the way to do things. I hope indeed that we will learn the lesson for the future about communicating Europe. '
Mr President, we are today debating one of the most significant legislative acts for the future of Europe. It may well lead to a new dimension for the Union, but it will be one in line with the founding fathers’ original vision. The criticisms voiced by certain opponents of this directive are only loosely related to its draft. In fact, they are an effort to call a halt to the economic integration of Europe on the basis of four fundamental freedoms.
We cannot go along with hypocrisy and calls for the restrictions on enterprises’ freedom to provide services and for restrictions on consumers’ freedom to access these services, all under the pretext of protecting national sovereignty. Neither can we go along with the proposal to take yet another step backwards from the current legal situation, and the jurisprudence of the Court this year, by limiting the scope of application of the directive and continuing to allow national administrations complete freedom to impose new barriers and retain existing ones.
We are also concerned that, in certain Member States, the debate has centred on the Polish plumber and on the Latvian or Portuguese construction worker, whilst genuinely discriminatory administrative barriers are actually the most serious problem. The single internal market is still plagued by divisions between the old Europe and the new Europe. Many Member States implement discriminatory practices with regard to service providers from other Member States. This tendency has become even more marked since the enlargement of the Union. The result of the discriminatory restrictions affecting the cross-border flow of services is that small and medium-sized enterprises are missing opportunities to develop and create jobs.
Europe needs a sound Services Directive with a wide scope of application, a strong Article 16 and indeed Articles 24 and 25. Such a directive would only remove administrative barriers and would not impact on the Directive concerning the posting of workers, contrary to what everyone is being led to believe. Europe needs a Services Directive that will ensure the provisions of the Lisbon Strategy do not simply remain on paper. A clear and unambiguous text is required if we are to achieve this aim.
Thanks to Parliament’s work, parts of the text that were unclear have been improved, but we must not create new difficulties as we vote on the draft. The original sense and purpose of the directive must not be sacrificed in the interests of what are often far-reaching compromises. Protectionism does not create jobs. Protectionism is an evil short-sighted instrument with which to defend workers’ rights. It is a manifestation of the national bureaucracies’ lack of political ability to face up to the challenges of the real economic and political world.
Mr President, first of all I want to congratulate the rapporteur, Mrs Gebhardt, Mrs Van Lancker and their shadows in the other groups for the excellent work they have done in seeking to strengthen the services directive.
It is obvious to most people in this House that a race to the bottom in any area will not win the allegiance, or indeed build the confidence of European citizens in the European project. I had hoped that Commissioner McCreevy here today would have demonstrated that he had understood that message, but unfortunately his remarks with regard to services of general economic interest do not encourage me to believe that he has.
To those who want to vote symbolically against Bolkestein for domestic reasons, I say fine. But then please support the broad progressive majority in this Parliament to deliver a ‘de-Bolkesteined’ directive by supporting the key compromise amendments which have been painstakingly negotiated. This House will be abdicating its responsibility by refusing to adopt the amended directive now on offer and leaving our services market, our labour rights, our consumer rights and our environmental rights in this area to the uncertainty of case-by-case decisions of the European Court of Justice. It is not elected to make law – we are.
Finally, to Mrs de Brún, who has now left this House, I would say that if she wants to prevent an Irish Ferries-style race to the bottom in the services area, then she should, as an obligation, vote for the amendments that she will be offered here tomorrow, as a first step – not as the only step, but as a first step – to prevent what she fears.
– In my opinion, the Services Directive is the most important document, which the European Parliament will adopt during this term. Why? Because it is a unique indicator of changes in European thinking. We will see if Europe is ready to establish the internal market, ready to liberalise it and legitimise the fundamental provision of the European Union. It is a pity that the declarations of the Lisbon Goals still fail to be matched with real actions. Fear of change, competition and fear of voter pressure still have an effect on the actions of politicians. There is no need to threaten people with the destruction of a social model; we must talk to them about reality and the changes that are necessary if Europe is to be competitive. Sooner or later we will liberalise the market, but a delay may be disastrous. And social welfare in the European Union is like water in connected flasks. At the moment, social welfare is available only across the entire European Economic Area. Compromises are possible and necessary to a certain degree. I believe that the country of origin principle should remain in essence. We really must trust one another.
– The European Parliament has seldom been as much in the spotlight as now, when it is poised to decide on this important Directive. The result of our vote is being awaited by the European Commission, the Council, small and medium-size enterprises and labour unions. This is a gratifying outcome of democracy and an acknowledgement of those that represent Europe’s citizens. However, it requires a good measure of responsibility. We are about to decide on a Services Directive that represents a new lease of life and a new dynamism for the revised Lisbon Strategy.
The Services Directive will directly benefit small and medium-size enterprises, primarily by simplifying and facilitating the provision of services in other Member States. Complete services market liberalisation is particularly important to the new Member States. I am therefore in favour of the articles on worker assignment being reinstated in the Directive.
I would like to praise the work of the shadow rapporteur, Mr Malcolm Harbour, who has managed, on the basis of an agreement between right-wing and liberal factions, to maintain the country-of-origin principle, and also called ‘the freedom to provide services’, while the Member States may turn down a service provider for reasons of health protection and environmental conservation.
However, I have a problem with the compromise amendment that includes, in particular, the possibility of registering a reservation for reasons of consumer protection or social policy, as this enables the authorities in the country of destination to block access to a service provider from another Member State at any time, and thereby negates the country-of-origin principle. It seems to me that the public discourse on this Directive has focused too much on criticism of the country-of-origin principle.
Very little has been written up to now about the substantive benefits of the Directive, which simplifies administrative cooperation, and establishes single point of contact or a standard form available in electronic format. In conclusion, allow me to express my thanks to the rapporteur, Mrs Evelyn Gebhard, for her hard work in drafting the report.
Mr President, since the compromise that is before us is in the spirit of the best Dutch tradition of combining open markets with a reasonable level of social protection, it enjoys the full support of my delegation. Our Economic Affairs Minister recently said that his main concern was that there were so many exceptions in the directive. I cannot share his concern and would like to explain why some of those exceptions are very valid to my mind.
First of all, with regard to the exclusion of health care and other sectors that are governed by an excessive number of compelling reasons of general interest, those are sectors which I think are better off being regulated on an individual basis, and it is also necessary that a horizontal framework directive be adopted for services of general interest, which clearly spells out the powers of non-central authorities, with a view to imposing rules on sectors of this kind for reasons of general interest.
Another sector I should like to touch upon is that of temporary employment. As you know, we reached a marvellous compromise on this very subject in this House four years ago, one that enjoyed broad support from us but has since been with the Council, frozen, for a long time. For the temporary employment sector too, the directive we came up with then and which struck a balance between protection and opening up markets, was a much better basis for imposing European legislation on the relevant sector with more accuracy and care, and I should like to ask Mr McCreevy to deliver on his commitment and to create legislation in the areas of health care and temporary employment that is different from this directive’s.
Mr President, Commissioner, there has been much talk this evening about the need to open up the services market in the European Union and also the need to remove obstacles to the achievement, or implementation, of some of the objectives of the Lisbon Strategy. To this end, this services directive is not just a necessary instrument but also an essential one.
What requirements should this directive, this text, have in order to fulfil the role we have set for it, however? In my view, firstly, it should set some clear criteria, which provide everybody with legal security, both consumers and entrepreneurs and, in particular, small and medium-sized businesses, which make up the majority — some 80 or 90% — of the European Union’s business fabric. And furthermore, this text - which should offer legal certainty and, I repeat, be clear - needs to be applied to all of the countries of the European Union.
I must say that, in my opinion, the text approved in the Committee on the Internal Market and Consumer Protection met these requirements. I have to say, however, that, at this point, I have my doubts as to whether the compromise texts that have been agreed meet the requirements of clarity and legal certainty.
Finally, Mr President, I would like to make a brief observation. This evening, some people have tried to set two models for Europe against each other. Those who claim to defend the European social model — and who set themselves up as its only defenders — want to set their position against that of those of us who advocate the need for competition and competitiveness.
I would like to say that the best kind of social policy is one that generates economic growth and creates jobs. I would like to say that the only possible danger to the European social model is a European Union without economic growth, clinging to old prejudices and incapable of competing with other economies, because, if we do not grow, it will be impossible to maintain our social policy.
Mr President, the European Union is based on four fundamental freedoms. These are the freedom of movement of goods, capital, the workforce and services. These pillars of the European Community were agreed back in 1958 because even then it was already clear that they were the of the genuine integration of Europe.
Several decades have gone by but there is still no free movement of services in Europe. The main reason for this situation is the weakness of the political class. Politicians have been either unable or unwilling to explain to the citizens that the freedom to provide services results in new jobs and faster economic growth. Instead of clarifying the meaning of the enlargement of the European Union and highlighting the opportunity offered by competition, politicians have opted to alarm the voters with the spectres of social dumping, the so-called Frankenstein Directive and the notorious Polish plumber.
This is the background to today’s debate on the Services Directive in this House. The adoption of the directive will make life easier for consumers and entrepreneurs, accelerate economic growth and create 600 000 new jobs in Europe. Unfortunately, the directive is under increasing attack from those of a populist and protectionist persuasion. We have heard time and again that opening up the services market will result in social dumping and poorer working conditions, but these views are totally unfounded.
A compromise is still possible, however. I would remind the House that issues relating to employment and labour law have been removed from the scope of the directive, which should allay the fears expressed by the Trade Unions. Services of public interest have also been excluded. I believe that this will ensure a balance between the need for competitiveness and the need to protect labour rights. I therefore appeal to the European Parliament to adopt the directive as it now stands. It will allow competition to be strengthened and the labour markets to be opened up. It will also make life easier for consumers and businesses.
Mr President, I have two pieces of bad news, two pieces of good news and one recommendation. The first piece of bad news is that I am rather saddened by the debating atmosphere that we have in Europe today. It is one of protectionism, nationalism, near-racism and xenophobia. To me, as a pro-European and as a federalist, protectionism is anti-European.
My second piece of bad news concerns the Commission. I am a big fan of the Commission. I always support it. However, Mr McCreevy, trust me: do not have your office call upon me to water down the Services Directive. It is your job to defend the Services Directive, not to defend protectionism. Your office wanted to make this into not the freedom to provide services, but into the freedom to prevent services. Please let that be the last time!
The good news is, first, that I believe we will have a compromise tomorrow. I believe we will move forward. We need this directive. The second piece of good news is that we might get a broad majority in the European Parliament. I hope that the Austrian Presidency can get a broad majority in the Council.
My final point is a recommendation: my modest recommendation is to approve the compromise on Article 16 as it stands between the PSE and the PPE-DE Groups, as long as we get three things into the directive: firstly, health services; secondly, temporary working agencies; thirdly, posting of workers. Those are essential.
I believe that the way in which this debate has gone is very unfair. We see it as a case of old versus new. It is not. It is about protectionism and liberal markets. I am afraid that some of us are losing it.
Mr President, I believe that Mrs Wallis hit the nail on the head when she said that the Commission has worked badly on this issue. At the end of the last legislature, they suddenly presented us with a piece of legislation equivalent to the entire package that Delors had prepared for the liberalisation of goods between 1988 and 1992.
Furthermore, this proposed directive from the Commission does not even deal with the liberalisation of services, because the central issue is the liberalisation of the labour market. That is to say, Article 16, in relation to the principle of country of origin, is not going to liberalise services; its intention is to liberalise the labour market, because there are certain concessions made by the then Commissioner that run counter to social protection, environmental protection and consumer protection.
This Parliament has therefore had great difficulty: it has taken us two years of work. The main rapporteur, Mrs Gebhardt, has worked extremely hard, as have the shadow rapporteurs, including Mrs Van Lancker. I believe, however, that Parliament is currently on the point of presenting a genuine directive on the liberalisation of services. It must not be mixed up with the labour issue, which is causing so much argument at the moment.
The proposed services directive, which I believe will be approved on Thursday as a result of the agreement between the two big political groups, is now going to enable services to be liberalised, in accordance with normal procedures. We must remember that we already have areas in which services have been liberalised. Services have been liberalised in relation to transport, communications, audiovisual transmissions and professional activities. We must continue along this route.
If this directive is approved by the Council — and, as Mr Stubb said, I hope that the Commission will approve the European Parliament's proposals — it will actually enable services to be liberalised.
Furthermore, one of the amendments introduced calls upon the Commission, in agreement with social actors, to present concrete proposals for the liberalisation of services within five years. If the Commission approves Parliament’s amendments, the Council could agree to it and we could see the beginning of a genuine liberalisation of services.
– Mr President, I personally had many reservations about the initial text which the European Commission presented two years ago. Nonetheless, any reservations which anyone had are no longer very important, because this text has been amended a great deal by the Committee on the Internal Market and Consumer Protection of the European Parliament and I think that it will be amended even more by plenary the day after tomorrow.
The Commission first presented a text with a great many exaggerations and a great deal that missed the mark and, in this way, did injustice to the idea of completing the internal market in the European Union. In other words, it did not seek in the right way to overcome any administrative and legislative obstacles in order to facilitate investments in this sector. A correct objective was wronged by the policy, mainly the communications policy, of the European Commission. This provoked reactions from various social groups, whereas the OECD maintains that a rational opening-up of services in the Member States could create 2 500 000 new jobs and increasing European GDP accordingly by 1.8%. The Committee on the Internal Market has made material interventions both in the scope of the directive and in workers' rights and I think that the amendments tabled by the Socialist Group in the European Parliament and the Group of the European People's Party (Christian Democrats) and European Democrats, improve the text of the directive still further, address certain problems with the initial country of origin and create the preconditions for broad social and parliamentary consent.
The objective of the majority of MEPs, of all the Member States and of the European trades union is not to reject any form of directive on services, but to have a better directive on services and I think that, all together, we shall achieve that.
Mr President, Mr Barroso, ladies and gentlemen, I should like to begin by paying tribute to the work of our rapporteur, Mrs Gebhardt, who has, in actual fact, succeeded in completely rewriting the text.
How should I go about telling you, Mr Barroso, that Europeans have had enough of this Europe of social dumping? Using language related to the country of origin principle, perhaps? Despite some important advances such as the preservation of the Posting of Workers Directive and the exclusion of health care and services of general interest, I regret that SGEIs and social services are still not excluded. I refuse to see these public service tasks made subject to the rules of the competitive market.
Similarly, it would be very useful to have labour law excluded from Article 2 so as not to cause a dangerous dispute. Even if, in the end, the country of origin principle is no longer mentioned, the proposed compromise will hand over the actual power of the legislator to the Community judge, who will decide the direction in which European social policy is steered. Applying the country of destination principle to the exercise of service activities and the country of origin principle only to the right of access would have been preferable.
As for those who falsely claimed that voting against the draft European Constitution meant the death of the Bolkestein Directive, the current situation shows them that, on the contrary, this directive is still very much alive and that it requires us to be extremely vigilant and to keep on fighting.
– Mr President, ladies and gentlemen, once again we are addressing a topic that is important for truly creating the internal market.
I was the rapporteur for the directive on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts, on which some 800 amendments were tabled, and for the directive on the recognition of professional qualifications, on which some 600 amendments were tabled. In both cases I worked with Mr Harbour and Mrs Gebhardt, as well as many others. The results we achieved enjoyed such broad support that last May the latter directive was adopted unanimously by both Parliament and the Council, with just two Member States abstaining. I should once again like to thank both colleagues.
The principles behind the two directives are analogous to the principles that should be inspiring the services directive, and their aims are the same. Unfortunately, the Prodi Commission’s proposal incorporated neither the reasoning nor the content that made Parliament have to rewrite the two directives, just as today we are being forced to rewrite the directive we are examining.
We all want the market to be opened up for work as well as for goods and money, but we believe that that should be done once again by harmonising the national systems themselves and not by overturning everything. The five-year-maximum revision clause allows for gradual transitions.
We want this directive without trauma or ideological clashes, and so we are hoping for a cautious approach with common-sense political solutions. The Committee on the Internal Market and Consumer Protection has already stated a position that I share and, from my personal experience in this field, I do not appreciate those who, rather than seek a compromise, want to reject the whole idea, thus going against the Treaties. On the other hand, I do appreciate the compromises that have been reached, and I hope that this directive too will enjoy a large majority. Lastly, I should like to thank Mrs Gebhardt again for the work she has done.
– Mr President, ladies and gentlemen, this is a crucial debate for Europe’s future, which resonates in the economic, social and political spheres. The compromise solution obtained between the main political groups strikes me as a well-balanced one.
It is vital that the application of the country of origin principle, temporary work in the areas of health, other social areas, services of general interest, and lotteries be removed. It is also vital that the criteria relating to the services of general interest be made abundantly clear, completely removed or set out by each individual Member State. As in this compromise, I naturally wish to highlight the importance of not interfering with the directive on the posting of workers.
Ladies and gentlemen, whilst it is necessary to press ahead with building the internal market, it is no less important to guarantee fair competition in all Member States, not by fomenting social inequality, and certainly not by distorting labour markets or by dismantling labour relations, but by cutting through red tape and by breaking down unjustifiable technical barriers.
Although this process of establishing the internal market in services is very important for Europe’s economic development, the rules ensuring European social cohesion must be complied with. If this did not happen with the initial version of the directive, we can now, as Members of this House, adopt a text that will make a balanced and lucid contribution to the creation of a genuine European market in services that will, at the same time, guarantee social cohesion.
To this end, clarity and courage are of the essence.
Mr President, I shall begin by saying that I am going to vote in favour of the compromise, that I much prefer the compromise to the original directive, and that I shall focus on a single issue: the reimbursement of costs generated by a citizen from one Member State for services they have received in another Member State.
If the President will allow me to employ the case method, I shall use the example of the Valencian Community, although I could be referring to any other region, an Italian region for example.
We receive more tourists every day; every day more European citizens acquire a second home there; every day we receive more citizens who come to be treated in our Valencian Community, exclusively, given the quality of its medical services. This pressure poses a threat to the health services. This financial pressure is difficult for us to endure.
On numerous occasions, the Court of Justice has acknowledged that, pursuant to Articles 49 and 50 of the EC Treaty and the regulations implementing them, the Member State providing medical services has the right to be reimbursed by the State of the citizen being treated. But in practice the reality is that this right is not respected, that this right is a purely rhetorical statement.
The Commission has taken the view that this Directive is a good instrument for making this right a reality, and this view is enshrined in Article 23. At the moment, I do not know what the situation is with Article 23 or the amendments intended to remove it. I shall simply express my desire that this article be retained as drawn up by the Commission. I would call upon the Commissioner not to restrict himself to making a formal statement promising once again that the problem will be resolved. We want this article to be approved as it is, and that is how I shall vote.
Mr President, there are those who think that we have given misleading information about the directive. Today, I am delighted that, with the amendments, we have made sweeping changes to the Bolkestein directive. I wonder, though, whether, with this amended document, we are providing for legal certainty. Along with many others, I fear that we are not.
Commissioner McCreevy, you would be able to win us over if you said to us today that the services of general economic interest are best kept outside of the scope of this directive, but you have stated the opposite. You do not breathe a word about a framework directive on services of general interest.
In conclusion, in our final verdict, we will take into consideration the fact that the directive that is before us is anything but harmonised – quite the reverse, in fact. A decision has been made in favour of legislation on the basis of the differences between the 25 Member States, and I do not consider that to be the right way to go about the integration of markets.
Some say that a watered-down directive is still better than nothing. However, this is not true, because there is a limit beyond which we are no longer helping the free provision of services, but creating further obstacles in its way. Unfortunately, a few amendment proposals submitted last week are doing just this. If we vote for them, we will destroy the essence of this proposal.
We have a lot to lose, because in the past decades the European Court of Justice has repeatedly protected the rights of service providers against restricting attempts made by Member States. If we now accept a directive full of new obstacles that are conflicting with the spirit and letter of the founding Treaties of the European Union, we cannot hope that the Lisbon Programme, intending to create jobs and new European growth, would be successful, because we would actually restrict this market for another 30 years.
The new Member States have already opened their capital and goods markets a few years ago. This was not an easy decision. We, too, could have said that our economies were too weak and unfit for competition. This is why many of us, MEPs from new Member States, are shocked to see that now, when we should be jointly opening the services market, several old Member States with a strong economy are hesitating.
Ladies and gentlemen, it is now your turn. Will you stand by one of the four fundamental freedoms of the European Union, or not? A strong Services Directive would be good for small and medium enterprises, it would be good for old and new Member States, and it would be good for all the citizens of Europe. Fellow Members, let us wipe out from the draft all endeavours restricting a free services market! We, Hungarians, can only support a directive that does more than preserving the Treaty of Rome principle concerning free services in name only.
– Mr President, ladies and gentlemen, the directive we are debating will doubtless be remembered for the tortuous and difficult path it has followed.
The directive has been openly and strongly criticised right from the start. It is no coincidence that even today a large European trade union demonstration has been vehemently pointing out that, for the sake of the European labour market, Europe needs to have a services directive that completes the internal market without damaging social cohesion. We in Parliament have been working along these lines in order to contribute to development and growth in the important services sector in Europe, without ever losing sight of the social dimension that Europe must have and the need not to put off the harmonisation process indefinitely.
The amendments that have been introduced and the compromise we have reached to a great extent address the questions and demands that have been raised concerning both working rights and the so-called country-of-origin principle. There are still some unresolved issues, however, including services of general economic interest, which I hope will find a solution during the final vote, on the basis of the amendments that have been tabled.
I definitely think that some good work has been done so far, thanks in part to Mrs Gebhardt. We have not shrunk from confronting the issues, but rather we have helped to identify a number of possible solutions and we intend to remain committed even after the vote at first reading.
Mr President, following talks with the staff and managers of two dozen small and medium-sized enterprises in Hesse alone, and with representatives of trade unions and employers, things looked gloomy, to be quite honest, for an acceptable Services Directive. In the wake of the one-sided Bolkestein approach, the compromise now reached strikes the right balance between removing obstacles and national barriers in the internal market and the need for social cohesion. Services of general interest should not be liberalised, and nor should any public companies be privatised. Nor will competition law or state aid rules be restricted. Fears that it would result in social and wage dumping are no longer justified.
The new principle of free movement of services provides that the countries in which the services are provided can insist that their national regulations are complied with, and that compliance monitored. That applies to guarantees of public safety and order and to environmental and health protection. The Committee on Employment and Social Affairs gave the process of greater cooperation added impetus, and that is important. We think it is important that industrial safety must not be put at risk and that existing arrangements from tariff agreements must be upheld.
The Posting Directive has priority, which means that the construction sector and other sensitive sectors in the Member States can be protected, and minimum wages can be maintained. In order to prevent business from simply registering a PO Box address in another Member State, a consumer-friendly regulation has been laid down: a branch office will only be recognised if it can be demonstrated to have appropriate infrastructure and a permanent presence.
Many of the slogans at today's demonstration were not up-to-date. People are entitled to protest in public, but they have greater credibility if the content of their protests is accurate. The public, the Commission and the Council are awaiting the decision of this Parliament, and there is an awareness everywhere of how important this House really is. The inter-group compromise is the right way to go. The Group of the European People's Party (Christian Democrats) and European Democrats has been consistent in its basic intention both to give the internal market a new dynamism – with Lisbon as the watchword – and to maintain social standards.
Mr President, it is better to accept the proposed compromise than reject it. In any case, this is the starting point for a single, viable labour market.
As legislators, we have to aspire to accuracy and precision. Every vague paragraph in a directive is a potential case for the Court of Justice of the European Communities. When reading the proposal, one has the feeling that the more highly educated or qualified someone is, the more likely his or her field is to fall outside the scope of the directive and be protected from genuine competition.
Europe needs economic growth. Growth is achieved by increasing work or raising production. We cannot oppose social dumping by preventing human mobility, but rather by creating a cross-border system in which anyone who commissions services is responsible for complying with the terms and conditions of employment. How can we think of competing with China or India if we cannot rid our membership area of needless barriers to competition?
Mr President, the European Union is constantly seeking stimuli for development, to help create a Union capable of rising to the challenges of the third millenium. This directive was supposed to make the European Union stronger at global level and better able to compete with other economies the world over. The fact that we are now a Community of 25 countries and not of 15 seems to have been overlooked. Members of this House are increasingly of the opinion that it is the new Member States that are competing against the Union, not China or the USA.
The European Union seems to be afraid of itself. The old Member States that joined forces against this directive have caused a recrudescence of combative jargon. The division between the old and new Union is becoming ever more marked. Once again, the Member States are being divided into better and worse countries. The rich countries support a short-sighted policy based on fear, not on rational indications. Paradoxically, the rich countries that hitherto presented themselves as the strongest advocates of integration are the ones resisting the full implementation of the provisions of the Treaties. They are spreading alarm through references to social dumping from the new Member States and to possible threats to the European social model.
I believe that the new Member States will manage. Economic growth in the eurozone is practically nil, and the economy is developing slowly. Resistance to opening up the services market fully carries with it the risk of losing a key stimulus that would accelerate the Union’s economic growth and create new jobs. To date, the new Member States have been described as moaners. In the two-speed Europe that is now emerging, they must, however, develop ways of responding swiftly to the tactical coalitions against them that are arising more and more frequently.
The original draft of the directive represented a new opportunity for the European Union of 25 Member States. As it now stands, having lost the articles banning discrimination against firms providing services abroad and the country of origin principle, it is gradually losing its meaning and transparency.
Mr President, I come from a new Member State. I support the compromise; to do otherwise would be socially and politically myopic. The way in which the majority in Parliament seems to have converged in order to drastically rethink the Services Directive shows the relevance of this institution. We are converting a proposal that could have had disastrous effects on our societies – especially on those most in need – into a much more sensible one. We are still not fully satisfied; we want public services to be clearly excluded and we want clearer safeguards on other sectors. Nevertheless we must admit that we have a much more realistic piece of legislation in front of us. We are renewing our agreement with the principle of freedom of movement of services and facilitating it, but we are agreeing that social rights come first. After our rejection of the Port Services Directive, for the second time in a relatively short period we are showing our commitment to a social Europe. I believe that Mr Whitehead would have been proud of Mrs Gebhardt and the rest of us.
Mr President, at the stage we are at with this matter this evening, I am aware that it is politically improper to oppose a compromise painstakingly drafted by leaders of two political groups. Each architect of this compromise is claiming victory, which makes me uneasy because I do not like being taken for a fool.
My colleagues swear to me that the country of origin principle is implicit in the compromise text. The Socialist Group in the European Parliament boast that they have nipped it in the bud.
I, like others, regard the country of origin principle and the history of European integration as being intimately connected. Dogmatically rejecting this connection means going against what we are patiently building and means introducing the principle of widespread suspicion.
Of course, this principle would be unable to prevail over all the others because we have controlled and managed it.
We made it clear that the legislation of the country of destination applies to all aspects related to the social sphere. Continuing to talk about an attack on social standards is therefore exceptionally misleading.
We are told not to mix up commercial and non-commercial services. Yet, on this point too, we did mix things up and we ended up toning down the directive, which now includes so many derogations that it would be better to define what it does actually apply to, and not the other way round.
The bottom line is that the rules of the country of destination relating to the posting of workers have never been the subject of dispute. So, what more do people want? To go back on the of the Treaty of Rome?
The compromise on Article 16 hardly confirms these . This is by no means progress! I believe that, in these conditions, rather than picking apart a directive until there is nothing left of it, it would be much better to stick to the version of the Committee on the Internal Market and Consumer Protection.
Mr President, I am not willing to swallow just anything in order to reach a solution that, on the pretext of defending social standards, actually defends protectionist standards, and I will vote accordingly.
An hour ago, this House heard that trade unionists only from the old Member States were demonstrating in Strasbourg against the Directive. In fact, they were also joined by colleagues from the new Member States, and those who listened to them carefully saw that they were not at all opposed to the Directive.
Ladies and gentlemen, you remember very well how we recently rejected by a large majority a proposal agreed upon by the Council when approving the Financial Perspective for 2007–2013. At the time, our preference was for European interests over specific self-interests. We were able to unite ourselves in the interest of the entire European Union. I was proud that we had resisted attempts to influence us and that we managed to find agreement in the European Parliament.
A compromise is very important for a fundamental document such as the Services Directive. I think that the rapporteur has done a very good job. In my opinion, we have achieved a number of acceptable compromises. Therefore, I believe that we should vote for what represents a ‘win-win’ situation in support of Europe, offering the best solution for both the old and the new Member States.
Mr President, having listened to the debate here in plenary, there is good reason for recalling why we need a Services Directive and why we are working to obtain a more open trade in services. It is because we are all basically agreed that an increased trade in services will provide more jobs, more new companies, increased growth and greater competitiveness. On the basis of the debate in this Chamber, it would seem, however, as if many have forgotten this. Free trade in services is something positive, not negative. Unfortunately, the opponents of the directive have succeeded in cutting it back. This means that we shall obtain less competitiveness than we might otherwise have had. It means fewer new jobs and fewer new companies. It is not what Europeans expect.
Together with other Conservatives, I shall support the compromise, not because it is what we are looking for but because it is a step in the right direction. I wish, however, to emphasise that I do not accept the picture presented, in terms of which we are concerned here with a conflict between East and West and between new and old Member States. What we have instead is a division between those who want to see the trade in services produce further European integration and cooperation, borders that are more open and a greater number of new jobs, and those who take a different view.
We shall make efforts to have private health care added to the directive, to have the Posting Directive made clearly and unambiguously open to all and to prevent any discrimination against the people of any country. We shall also endeavour to make it possible to have temporary agencies included in the area covered by the directive. I want to say the following to the Commission: this is a first step, and you have a responsibility to ensure that we take more steps in the direction set out by the Treaty.
– Mr President, ladies and gentlemen, I too am taking the floor to explain why I shall vote for this directive, together with the rest of my delegation. We are certain that it represents the beginning of the way ahead and a step forwards in strengthening the idea of completing the internal market.
From that point of view, mine is a safe vote. I should like, however, to comment on what has been happening within the political groups over the last year and a half, and above all in the last few weeks, as well as this afternoon and evening here in this Chamber. It demonstrates – and I want to be perfectly clear about this – that effectively there is a difference within the 25 Member States. It is the difference between those who believe that we can achieve growth and development by taking a gamble and investing in what is new, in innovation, flexibility, the possibility of working in a freer, more open market and, above all, in a market of almost 500 million people, and those who instead believe that what they have achieved so far can best be defended by closing in on themselves.
That has been the real conflict. That is why I hope that the close of this debate will also see an end to the argument based on a division between old and new countries, because there has never been such a division. Instead, there has been a different division, which has led to a directive which, in my view, is only a first step. Nonetheless, I shall vote for it with conviction, because I consider that even a small step forwards is, in any case, important.
Mr President, it is rather ironic that we should be debating the Services Directive on Valentine’s Day, because, for the Services Directive – but certainly also for Mr Bolkestein – this must surely be a case of unrequited love.
Last month we overwhelmingly rejected the Port Services Directive and, this time round, we could almost have done the same, were it not for the fact that the Commission proposal will be transformed by this House into a compromise – not the best one, perhaps, but one which can still be workable and which, crucially, strikes a balance between our objective of opening up the services market and our intention of addressing the social concerns that are justified. I stress ‘justified concerns’ because we all know by now that this proposal has been plagued by scaremongering. Coming from a new Member State, this scaremongering seems like déjà vu. In my country, opponents of EU membership used to conjure up nightmare scenarios that foreign workers would invade us and take our jobs. The same Cassandras played the same act in the old Member States too, but now we know that the doomsday scenarios were just not true: they did not materialise, nor will they materialise with the Services Directive.
The opening-up of the services market is good and we should say so loud and clear. It is good for business – in particular for SMEs – and it is good for jobs. We have a reasonable compromise. I say ‘let’s go for it’.
Mr President, it is very late at night for such a serious debate and the Commissioner must be tired. I should like to make just a few points which might freshen up the debate, or perhaps make you even more tired, Commissioner!
At the beginning of today’s debate I thought that it might be just an ideological clash between protectionism and an attempt to liberalise the market in services. I admit that I was a dreamer. Unfortunately it is more serious than that: the debate over the watered-down directive is beginning to bear the hallmarks of a clash between the new and the old.
We are used to listening to endless speculation about why people in the Member States do not understand the brave new European ideas. Why should they? I am a Member of the European Parliament representing the Czech Republic and defending the interests of the Czechs. The Czech Republic fully liberalised access to its market in the early 1990s. Many traditional but inefficient companies had to close. That resulted in a higher unemployment rate and heavy political losses. Is it not fair to expect the same of the old Member States? Go to any Czech town situated somewhere on the Czech/Austrian border and try to explain to a local service provider that he or she cannot provide their service in the same way as their Austrian competitors – and I stress, – in their Czech town. I bet you will not succeed. Try to talk about noble European ideals and say in the same breath that they are not allowed to run their businesses freely wherever they choose. The idea of opening the internal market was a brave one, but today’s reality is just the proverbial crying over spilled milk.
I thank the Czech interpreters for their valiant work.
Mr President, it is difficult to make any real contribution to the services directive debate in a two-minute time-slot. This directive is attempting to achieve a massive amount in one brave step. That is why the debate has been so robust and why all groups have had Members working on this directive almost full time in recent months. In this regard, I want to recognise the work of Mr Harbour in particular, who has put an enormous amount of effort into bringing the compromise wording this far on behalf of the PPE-DE Group.
However, in the intensity of debate on specific amendments, particularly relating to Article 16 on the freedom to provide services, let us not lose sight of the overall objective of what we are trying to achieve. This is the first stage of a process that aims to create a directive that will promote a more open and better-functioning internal market for services. If adopted in the right form, this directive can facilitate growth, job creation and increased economic activity in the services sector.
The reality is that the EU economy needs a kick-start. This directive can contribute to that. Sixty-eight per cent of EU employment and over 60 % of wealth creation comes from the services sector and, therefore, services are the key driver for the sluggish EU economy. In short, this new compromise directive may not give all political groups all of what they want, but it will remove many barriers to cross-border trade and services and reduce the red tape that businesses encounter when they try to expand into other EU countries. A balance between the protection of employment law and collective agreements within the EU Member States and opening up a more efficient market for services has been achieved through compromise.
I hope this Parliament will give a strong mandate to the Commission to carry this directive forward with renewed momentum following Thursday’s vote, and I look forward to seeing a further improved version of this directive before Parliament in the not-too-distant future.
– Mr President, ladies and gentlemen, it probably goes without saying that the adoption of this directive will be a highly important political event.
If Parliament adopts the directive by a large majority, however, the political signal it sends out will be even more significant, since it will once again confirm the role that we play in the legislative process as mediators between the bureaucracy of Europe and the individuality of each of the Member States. As mediators, we have a duty to balance the demands for liberalisation of the market with the rights of the weaker sections of society.
I consider the compromise of the Group of the European People's Party (Christian Democrats) and European Democrats and of the Socialist Group in the European Parliament to be valid in leading towards the liberalisation of a sector that accounts for a very great part of our economy, a sector that the Treaty defines as a fundamental freedom. We certainly could have gone further towards liberalisation, but one cannot have everything all at once.
The five-year revision clause will enable us to improve the text and continue the process of liberalisation. With regard to the economic aspect, we have set ourselves ambitious targets in terms of growth and employment.
I should like to comment on certain amendments that have been tabled, especially Amendments 13, 72, 73 and 86. Not only do they exclude services of general interest, but they leave it to the discretion of each individual Member State to define the concepts and the public service requirements to which such services are subject.
Amendment 13, moreover, excludes the obligation for Member States to liberalise such services or to privatise public bodies and existing monopolies, such as lotteries. Amendments 17 and 80 also propose again to exclude games of chance. I believe that we should examine these amendments during the general debate.
Mr President, the Commissioner will be relieved that we are getting very close to the end. I am the third to last speaker.
It was last April, in the heat of the run-up to the French referendum vote, that the Committee on Industry, Research and Energy adopted Mr Chatzimarkakis’ opinion on the Services Directive. That opinion challenged the then prevalent hostility to this directive, with the absurdly exaggerated claims about Polish plumbers and social dumping that were then being thrown around.
From its very first directly elected plenary in 1979, this Parliament has championed the cause of a truly free and open single market, as envisaged in the original Treaties. Out of an internal subcommittee of the Committee on Economic and Monetary Affairs, of which I was proud to be a member, came the Kangaroo Group and the 1992 single market programme under the Single European Act of 1985.
I find it difficult to understand or justify why services were left out of that enterprise. Now is our opportunity to emulate the courage and foresight of our predecessors and make sure that a real single market in services is implemented. Trade unionists, French ‘no’ voters, French plumbers: truly there is nothing to be afraid of. Just as a single market in goods has provided new, more and better jobs, so will the Services Directive, if we vote through a strong and liberal version. It can provide the opportunities that everyone seeks, especially in SMEs, as an essential element of a successful, competitive and prosperous European economy.
The opinion of the Committee on Industry, Research and Energy, which took a liberal line, was supported by 34 votes to 6, by conservatives, liberals and even most of the socialists. I hope we can look to Parliament as a whole to adopt a similarly courageous and far-sighted position. Adam Smith was right: freed-up trade works; a really free and open market in services will work and get more and more Europeans back into work.
Mr President, I would like warmly to thank Commissioner McCreevy and the members of my group, Mr Harbour, Mrs Thyssen and others, who have been fighting to defend a directive and who have had to watch what we considered to be the best aspects of it disappearing before their very eyes.
I must say that we politicians and people in power sometimes fall behind society, and I say this because there are two aspects of the directive that are of great interest to me and that are unfortunately not going to be taken up to a great extent: on the one hand, the recognition of qualifications and freedom to work for skilled people and, on the other, the issue of health.
I believe that in Europe, when people go to another country to work, it is much easier for them to work in manual jobs, in under-recognised jobs, even if they are highly qualified, because corporate egotism does not allow anything else. We have not been able to remove this obstacle.
I would like to talk, secondly, about health. The directive included the facility or obligation to return funds to those residents of one country who receive medical assistance in another. The Mediterranean is packed with millions of Europeans who have gone South in search of sun and a new life, but their right to reimbursement of the funds relating to the social services – and, in particular, health services - they receive is not recognised.
They are in a situation of uncertainty and they are in a difficult situation, but, above all, they have been abandoned by the politicians. And I would say the same with regard to private medicine.
I therefore support the inclusion of private medicine, because we have hundreds of clinics that are treating and assisting the Germans, the British and the Swedes who are in the South and in the Mediterranean. These citizens have the right to speak in their own languages, to be treated in their own languages and to have services provided in their own languages. This situation exists; society has created it, and we do not want to recognise it.
Mr President, Mr McCreevy, ladies and gentlemen, the goal of the Services Directive is to foster economic growth and employment in the European Union. Currently a large number of administrative obstacles impede the effective functioning of the EU internal market. The most negative impact of administrative obstacles and the costs associated with them is on the ability of the SME sector to offer services outside their own countries. The services sector makes up about 70% of the EU economy, and so the removal of administrative obstacles in this sector would give a significant boost to its development. Analysis by the European Commission shows that in the period from 1992 to 2002 measures taken to improve the EU internal labour market and to open up the EU’s internal borders increased the EU’s GDP by 1.8% and created two and a half million new jobs. This increase was mainly achieved by ensuring free movement of goods and liberalising the telecommunications and energy sectors. The European Commission’s analysis also shows that a properly functioning EU internal services market could bring about equal growth in the economy and jobs. It is therefore important to vote for a strong Services Directive which includes the country of origin principle, at least in the variant voted for by the European Parliament’s Committee on Internal Market and Consumer Protection, maintaining those articles of the directive that lay down the rights of service providers regarding the posting of workers to a country where services are being provided, and also restricting the list of exceptions. Leaving out these principles would considerably distort the meaning of the Services Directive, and opportunities for additional EU economic growth would be missed. Some of the European Parliament’s Members are trying to seriously distort the significance of the Services Directive and to implement a protectionist policy in relation to service providers from the new Member States, without taking into account the economic losses which that would cause to the European Union as a whole. The vote by the European Parliament will demonstrate whether the majority of Members see the future of the EU economy as a dynamic and open EU internal market or as a protectionist jungle of 25 Member States.
. Mr President, we have had a lengthy and lively discussion. You certainly do not need caffeine to keep you alert during such a stimulating debate. I would like to thank all participants for their contributions representing various perspectives.
We have heard all the arguments for and against this proposal. What is clear to me is that despite the divergences there is a strong body of opinion in support of a services directive, a common wish to arrive at a broad understanding of how we should go forward. I welcome that. It demonstrates the vital role that the European Parliament can play in reconciling the many different opinions expressed in this House.
On the basis of today’s debate, I feel confident that Parliament can lead the way forward in building the consensus that this proposal needs if it is to be adopted. We owe a debt of gratitude to the rapporteur, the shadow rapporteurs and group leaders for their constructive approach.
I said that the Commission will take full account of those amendments that find a broad consensus here. I believe we are close to that consensus, particularly with regard to the scope of the proposal and the freedom to provide services as set out in Article 16.
I was heartened to hear so many speakers say that they wanted a services directive with real added value. That is why we should keep any further sectoral exemptions from the scope to a minimum, and we need to pay particular attention to the wording of Article 16. There can be no going back on Treaty provisions or court jurisdiction.
In reply to Mr Watson’s criticism of our efforts to help build bridges on Article 16, it is a pity he did not check the source of the draft text that he found fault with. It did not come from my office, but then I am used to being accused of many things – good and bad – for which I have no responsibility.
Turning to the substance of today’s debate and the posting of workers, I have much sympathy for those who are concerned about what they see as unnecessary administrative burdens placed on workers who are posted to another Member State. There is Community law and court jurisprudence which must be respected. If you vote by a large majority to delete Articles 24 and 25, then the Commission will come forward quickly with guidance on that key initiative.
It is important that the message that comes with this debate and the vote on Thursday is one of Europe moving forward in proposing a framework for a better services directive which will provide the incentives and confidence necessary for businesses, entrepreneurs and consumers to take full advantage of our internal market by investing in new opportunities and developing and buying new services which will create more jobs and growth.
– The debate is closed.
The vote will take place on Thursday at 10 a.m.
– The services directive, which will be put to the vote on Thursday in Strasbourg, provides a chance to demonstrate to the 450 million European citizens that Europe and especially Parliament are listening to the people’s demands and concerns and are trying to reconcile them with a strategy of growth and development that only harmonisation and a real opening-up of economic activities can provide.
The text that I hope will come out of this plenary will be a watered-down document, with grey areas that will need clarification. However, in a diversified context like Europe, with new countries seeking opportunities and old countries trying to protect themselves, with small and large enterprises and 25 different legal systems, compromise is the only way to proceed. We must therefore welcome the commitment shown by all the political groups and players concerned to reach an agreement. It is an important opportunity for Europe to recover its confidence and to relaunch its bid for a kind of economic growth that will not damage our social model; that bid has unfortunately lost credibility in recent months. We need growth and we need to revitalise our economy, and the services directive is an important initial measure, provided that the welfare and rights of our workers are not called into question.
– The directive on establishing an internal market in services was proposed by the Commission when its President was the social democrat Romano Prodi, and has now been taken on by the current Commission under Mr Barroso’s leadership.
This proposal plays a central role in the onslaught of capitalism in the EU. It is a proposal that panders to the interests of the large multinationals by paving the way for them to exploit the workers and dominate further economic sectors.
What is being proposed is the total liberalisation of services, including public services, which will have detrimental consequences for the workers and for the sovereignty of individual Member States. If it is adopted, this proposal would act as a lever, a kind of ‘Trojan Horse’ to undermine salaries, collective work contracts and workers’ rights. It will also act against the Member States’ ability to provide effective protection for public services, and, in general, to control how those services are provided.
It is impossible to ‘reform’ this proposal, as the Group of the European People’s Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament are seeking to do, in an attempt to retain the core negative elements of the directive and, at the same time, to save face.
As the workers have been demanding and as we have been calling for from the outset, this directive must be rejected.
The existence of barriers in the European market in services leads to higher prices, restricted economic growth and fewer new jobs. Are lower growth, fewer jobs and higher prices really what Europeans want? I do not think so.
Above all else, Europeans want more jobs. Why should politicians obstruct this? Certain self-styled defenders of working people want to emasculate the directive, and to render it toothless. It could be argued that these individuals are in favour of liberalising the services market or even against doing so. I certainly agree that the directive impacts on sensitive issues. We cannot bury our heads in the sand, however. I wonder if the directive's opponents have given careful consideration to competitiveness and the future of service providers, and whether they really do want a single market. There has been a lot of talk about equality, but it seems to be an Orwellian equality, just for those that are 'more equal'. There has also been talk of protecting social achievements, but this seems to mean protecting them in the rich countries only, not in the whole of Europe.
Small and medium-sized enterprises create the most jobs. Services make the greatest contribution to Europe's GDP. Let us give entrepreneurs a chance. Let us give the 20 million unemployed Europeans a chance. Let us give the entrepreneurial spirit a chance. We have an opportunity to do good. We must not waste it. That is why we must vote against the amendments that would water down the directive, hamper its implementation and threaten the achievement of the desired results. Let us choose real freedom. We cannot allow national egoism and protectionism to harm Europe.
– The report by Mrs Gebhardt on the Bolkestein directive has come to plenary today for debate and vote.
In essence, this is a reworking of the shadowy Bildeberg Club to impose the steamroller of globalisation and the rules of the new order.
As an elected member of the European Parliament (and not elected by some party power controlled by the persons of the new order), I am absolutely opposed to the philosophies reworked in the directive in question, which executes in cold blood decades of workers' rights.
As chairman of the Popular Orthodox Rally in Greece, I shall encourage all the groups attacked by the directive to engage in full resistance.
I did not take part in the debate, simply because the presence of all those who are ideologically opposed legalises the extreme positions of the person who inspired the directive.
I voted against the directive and I wish this statement to be entered in the Minutes.
Seventy per cent of Europe’s GDP is now based on services. The biggest gap in completing the Single European Market is in the Services sector. If we could create a dynamic single market for services, around 600 000 new jobs could be created in the EU.
Removing the administrative and technical barriers to companies operating outside their own country is therefore a desirable and important objective and opens up the sector to fair competition. However, driving down workers’ rights, wages and health and safety measures has no part in creating a dynamic service sector and that is why I will be voting for amendments that exclude labour law and free collective bargaining from the scope of the directive.
I also believe that certain services such as health, social services and aspects of education are so sensitive that they should not be covered by this particular measure.
Mr McCreevy, I was once lost in the rural roads of your home county. Asking directions of a gentleman I passed, I was told ‘well, I wouldn’t start from over here’.
I pass this piece of advice to you, Commissioner: if you want to smoothly facilitate free and easy movement of services throughout our 25 countries, I wouldn’t start from here.
‘Here’ being a vague and incomprehensible mess that will be defined in our courts. ‘Here’ being a recipe for chaos, creating a situation where we will potentially become 25 different systems of regulation and business moving to the country with the most regulatory advantages, creating a crisis in which the only solution will be complete federal harmonisation, and who wants that?
– The next item is the Commission statement on the new financial instrument for development in connection with the Millennium Goals.
. Mr President, the Commission was asked last week by the European Parliament to make a statement on innovative sources of financing for development cooperation. Commissioner Michel cannot be here tonight as he is travelling to eastern Africa to previous engagements which could not be rescheduled. He is extremely sorry not to be able to share with you the Commission’s views on this topic and has asked me to step in for him.
Aid needs to be substantially increased if the Millennium Development Goals are to be achieved. The European Union has not shied away from its responsibilities towards its partner countries. Quite the contrary: the European Council of June 2005 forcefully restated its support for the Millennium Development Goals with ambitious commitments on both the quality and the quantity of aid.
In particular, the European Council has committed itself to increasing official development assistance with the aim of achieving a target of 0.7% of gross national income in 2015. To that end, a collective target of 0.56% of GNI has been fixed for 2010.
However, more aid will not be enough. We need to ensure that current and promised increases in financing are provided in ways which actually help countries meet their commitments to achieve the Millennium Development Goals.
In the recently approved joint statement by the Council, the European Parliament and the Commission on the European consensus for development, the European Union commits itself to the more predictable and less volatile aid mechanisms. The Commission believes that innovative mechanisms for financing development have a useful role to play. For this reason during 2005, at the request of the Council, the Commission produced a series of staff working papers providing technical analysis of innovative sources of financing for development.
In addition, in April 2005, the Commission adopted a communication to the Council and the European Parliament, ‘Accelerating progress towards attaining the Millennium Development Goals – Financing for Development and Aid Effectiveness’. Amongst other things, this communication discussed innovative sources of financing and new delivery aid mechanisms and invited the Council to ‘agree to accelerate work on the most promising options for innovative additional sources of finance’. The Commission noted that any innovative sources of financing must be assessed in light of a number of criteria. For example: how much would each proposal raise? To what extent would the funds be additional to existing commitments? How stable and predictable would they be? What are the competitiveness and sectoral impacts? What would the launch and administration costs be? Which proposals can go forward fastest? Is universal support required or can proposals be implemented at regional – that is EU – level?
The Commission notes France’s readiness to start implementation of one of the proposals emerging from that debate, namely, the imposition of a solidarity contribution on all air tickets sold in France as of July 2006. This initiative may have a positive effect on other countries’ readiness to carry forward initiatives in the area of financing for development.
The Commission would also like to inform the European Parliament that, to support the debate and preserve the momentum on these issues, a technical workshop between the Commission and Member State representatives was held on 9 February 2006. The workshop touched upon the existing initiatives, as well as possible alternatives with respect to innovative financing. The Commission, however, also looked at ways in which existing aid arrangements could be modified and complemented so as to deliver resources in more predictable ways.
Finally, the Commission would like to note that, during the workshop, the French representatives gave an update on the high-level conference to be held in Paris on 28 February and 1 March. Representatives of the Commission will be present at that event.
. Mr President, Commissioner, the European Union must play a leading role in ensuring that the Millennium Development Goals are attained. Ever since the Monterrey Conference in 2002 and the United Nations Summit in September 2005, the international community has recognised the need to rise to the challenge of development by executing a common policy integrating the Millennium Goals. At a time when the gap between the North and the South is ever widening and when the growing prosperity of industrialised countries is plunging many countries of the South back into poverty, it is high time the involvement of the international community took the form of practical measures.
While the European Union is the main donor, it must do more today; it must work more effectively and it must move more swiftly. The European consensus on development and the new strategy for Africa are steps in the right direction, as was the recent announcement of the creation of a European fund to finance African projects, and I am delighted at these breakthroughs. Despite the increase in traditional public aid, the current figures show that the attainment of the Millennium Goals hinges on the adoption of mechanisms of complementary funding. On the initiative of several Member States, innovative and complementary financial instruments are being created. The European Union must work on implementing these instruments so as to produce stable and predictable resources needed to meet the unfulfilled requirements of developing countries, particularly in the health care sector. Several Member States already support these initiatives. Commissioner, you pointed out that some of these countries, including France, committed themselves to implementing international solidarity contributions, for example on flight tickets.
At the next ministerial conference, the Member States will strengthen the international consensus on the need to introduce innovative and practical sources of funding. This meeting must provide the opportunity to build on the momentum generated in New York during the last United Nations Summit.
. Mr President, Commissioner, I would like to talk about the potential offered by the International Financing Facility proposed by the UK Chancellor Gordon Brown. The IFF leverages money from international capital markets by issuing bonds which can potentially raise USD 50 billion each year from 2005 to 2015.
The advantage of this, referring to some of the points you raised in your introduction, Commissioner, is that this money is frontloaded, it is long term, it is stable and it is predictable money. It raises one billion a year, which can be used to get children into school and to abolish the fees that jeopardise the education of millions of children in developing countries, especially little girls.
The IFF has already put in place a pilot scheme for immunisation, which is searching for vaccines for malaria and for HIV/AIDS – the scourge in Africa and many other parts of the world – for which there is no cure. The agreement is to provide a global advanced purchasing scheme to make sure that life-saving vaccines are commercially produced at affordable prices and that these are produced in ways of which we in this Parliament should all approve and which we should find essential at this time.
We acknowledge that meeting the Millennium Development Goals, which is part of the purpose of this debate, is difficult, but if we can put the money in place – predictable money – then we will get every child into school and we will prevent the needless deaths of 30 000 children every day. That is what we are talking about; that is about us trying to translate hope into reality.
When he heard about the IFF, Nelson Mandela said that it was an absolutely necessary and timely initiative that deserves an active response from the international community. I very much hope that the European Union will support this initiative firmly and in a very committed way.
. Mr President, my group welcomes this resolution. There is broad consensus that under-financing and under-investment, in Africa in particular, have played a significant part in holding developing countries back. Economists like the American Jeremy Sachs admit that development assistance to Africa to date has been peanuts when measured against the scale of infrastructure investment that is required.
The title of this resolution is somewhat restrictive and mentions a new financial instrument as if there were only one solution to the problem, but the text is fortunately much broader. The nub of the problem is that we have to find ways to finance development over and above the national commitment to 0.7%.
The resolution floats the idea of a solidarity contribution on air tickets, but that should not be the only avenue, and like Mrs Kinnock I should like to suggest other possibilities. Firstly, Member States can simply decide to accelerate the timetable for reaching the 0.7% GDP target and indeed go beyond it. In Britain the Liberal Democrats have pledged to reach the 0.7% by 2011, two years ahead of the deadline set by the present UK Government.
Secondly, there is a role for foreign direct investment. No country has ever been lifted out of poverty by aid alone and countries which have enjoyed the most spectacular rates of development, such as China, have enjoyed high levels of FDI. The problem is that when foreign investment is negotiated via bilateral investment treaties or as proposed by the WTO at Cancún, it can involve exploitation of the weaker partner and the waiving of environmental and social protection. What is needed is a new international investment agreement under the auspices of the UN Commission on Sustainable Development.
In conclusion, we should explore as many ways as possible for levering extra investment into development, but the methods we choose must have public support and they must never be covert.
. Mr President, I thank the Commissioner. One of the reasons why we are discussing this issue tonight is because there is an international conference in Paris at the end of this month, a key opportunity to make progress on the subject of innovative sources of finance for development. My group particularly welcomes the fact that this meeting looks set to agree an air ticket levy with proceeds going to benefit some of the world’s poorest people. Of course there are a range of other tools and instruments as well. Mrs Kinnock has already spoken very eloquently about the benefits of the IFF. However, I believe that the air ticket levy is also important because it marks a turning point in the quest for the introduction of global levies for the financing of global development needs. It deserves our full support. I would stress, however, that the new finances must be genuinely new: in other words, additional to, and not a substitute for, existing development budgets.
I am very glad that the Commission will be represented at the meeting in Paris, but I would like to know whether it has plans to encourage the other Member States to go, whether there will be a mechanism for feeding back to Parliament the results of the meeting in Paris, and whether there are plans to share the contents of the workshop that took place on 9 February between the Commission and the Council. I am sure that many of us would be very interested to know.
– Mr President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party and as a member of the Committee on Development.
The data and figures on poverty send this House a deafening appeal for help. Over a billion people in the world live in extreme poverty, surviving on less than a dollar a day. Millions of children still die each year through lack of appropriate health care, clean water, decent dwellings and adequate nutrition, while 20 000 people a day die of causes linked to a shortage of food.
In the current state of technological development and agricultural production, the fact that this situation persists is economically irrational, politically unacceptable and morally shameful. We are therefore eagerly and hopefully looking forward to the work of the forthcoming Paris conference, although we are well aware that not only are greater resources needed, but also other kinds of resources, which must be diverse, innovative and also, perhaps, predictable and stable.
The biggest scandal is not that there is still hunger in the world, but that it persists even though the international community has the means to eliminate it. The time really has come to turn words into action.
Mr President, the international debate on substantially increasing development aid from the leading industrialised nations had intensified – and that is a comforting situation – because it is highly likely that we will fail to reach the development goals set by the international community at the turn of the millennium.
There is international consensus that a significant increase in public development funding is needed if we are to achieve the Millennium Development Goals and thus halve poverty in the developing countries. In its 2004 report, the OECD development centre emphasises the importance of the speed with which the additional funds can be made available. Time, and the growing poverty in many developing countries, is therefore pressing. The European Parliament must use the decision to continue to exert pressure on the Member States to achieve the 0.7% threshold for funding provided for development cooperation and to press those Member States – including my own – that do not yet have a plan of how to achieve this by 2015 to draw up such a plan as soon as possible.
It is also important for us to emphasise that these innovative funding methods always involve additional resources. We must not find any forms of funding that are financed by commitments we have already made. It has already been mentioned that the international financial facility is a method of doubling the necessary development funding. However, I think it is a shame that the compromise on the table does not take into account other methods that will be required if we are going to provide enough money in the future. Perhaps we could improve it further tomorrow.
Mr President, Commissioner, for 30 years now, the wealthy countries have been unable to fulfil the commitment they made before the UN to increase their development aid to 0.7%. This is a scandal, and we are all here to search for new ideas.
I find it very regrettable that the Commission should have so few of them, and that the communication that you have been asked to read should be so flimsy. You did not even mention the British idea of a tax on the movement of capital. You only mentioned a French idea of a tax on the movement of aeroplanes. In this quest for new ideas, allow me to propose another one to you.
I believe that it was in its document issued in April 2005 that the Commission proposed the idea of a global lottery. Mr Michel, whom I myself questioned during a sitting in this very Chamber, acknowledged that this was an option. You did not even take it up. Commissioner, I think that the option of a global lottery is easier to follow through than many other options.
The World Food Programme, which took up this idea with the aim of looking into it further, concluded that, on the basis of an estimated minimum of 1% of our countries’ turnover being spent on each draw, four draws per year would raise an annual sum of USD 400 million, which the World Food Programme proposes allocating to the measures aimed at preventing children in the world from starving. Why did not the Commission put its own stamp on this idea? I take no pleasure whatsoever in searching for a solution outside our budgets: our countries should be quite serious about doing what they say they are going to do, but given that they are incapable of keeping their promises, this new idea at least has the virtue of not bothering anyone and of being unrestricted, if, in each of the Member States, it is the legislative authority that allocates this share of the profit to the World Food Programme instead of to the local State authorities. Setting up a global lottery is an easy thing to do. I therefore suggest to the Commission that it take the initiative in setting up the lottery and firmly encourages our Member States to implement it.
– I have received five motions for resolutions under Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 10 a.m.